Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 1 of 243




                          EXHIBIT 1
         Defendants Infowars, LLC, Alex E. Jones,
        Owen Shroyer, and Free Speech Systems, LLC’s
          Motion to Dismiss and/or For Summary
            Judgment Under Fla. Stat. § 768.295
                 (filed September 10, 2020)
      Case
Filing#    0:20-cv-61912-DPG
         113190921             Document
                    E-Filed 09/10/2020  5-1 Entered
                                       07:12:51 PM on FLSD Docket 09/21/2020 Page 2 of 243



              IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                         IN AND FOR BROWARD COUNTY, FLORIDA



         LARRY KLAYMAN,                                            Case Number CACE-20-007120

                     Plaintiff,

              vs.

         INFOW ARS, LLC; FREE SPEECH SYSTEMS,
         LLC; ALEX E. JONES; DAVID JONES; and
         OWEN SHROYER,

                     Defendants.



_J

<(
(.'.)
Ll.J
_J


             DEFENDANTS INFOWARS, LLC, ALEX E. JONES, OWEN SHROYER, AND
<C           FREE SPEECH SYSTEMS, LLC'S MOTION TO DISMISS OR AND /OR FOR
N                    SUMMARY JUDGMENT UNDER FLA. STAT. § 768.295
N
<C
0
z
<C                                                           Marc J. Randazza (FL Bar No. 625566)
Ci:::                                                        RANDAZZA LEGALGROUP, PLLC
                                                             27 64 Lake Sahara Drive, Suite 109
                                                             Las Vegas, NV 89117
                                                             Telephone: 702-420-2001
                                                             ecf@randazza.com
                                                             Attorneys for Defendants
                                                             Infowars, LLC; Free Speech Systems, LLC;
                                                             Alex E. Jones; and Owen Shroyer




                                                      - 1-

                    Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                               CACE-20-007120

          *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 09/10/2020 07:12:50 PM.****
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 3 of 243




                                                                     TABLE OF CONTENTS

           1.0     INTRODUCTION                         .......................................................................................................                                           1
           2.0     FACTUAL BACKGROUND ........................................................................................                                                                            1
           3.0     LEGAL STANDARD ....................................................................................................                                                                    2
             3.1   MOTION TO DISMISS AND MOTION                                      FOR SUMMARY JUDGMENT                                     ...................................................         2

             3.2   FLORIDAANTI-SLAPP                       STATUTE: FLA. STAT.§ 768.295 ................................................................. 2

           4.0     ANALYSIS .....................................................................................................................                                                         3
             4.1   THE COMPLAINT IS A SHOTGUN PLEADING,                                                 PREVIOUSLY THROWN OUT, SUA SPONTE ......... 3

             4.2   MR. KLAYMAN HAS No ACTIONABLE DEFAMATION                                                             CLAIM .........................................................                   3

                 4.2.1    As a Matter of Law, the Statements are Not False or Defamatory ......................................4

                 4.2.2    The Statements Were Not Published with Actual Malice .....................................................6
_J
             4.3   KLAYMAN HAS No ACTIONABLE FDUTPA                                                     CLAIM .......................................................................                     6
<(
(.'.)        4.4 MOVING DEFENDANTS                          DID NOT ACT IN CONCERT WITH ANY OTHER DEFENDANT                                                                             ...............   8
Ll.J
_J
             4.5   KLAYMAN FAILED TO COMPLY WITH FLA. STAT. § 770.01 AND HIS CLAIMS ARE
                   TIME-BARRED           ........................................................................................................................................                         9

             4.6   KLAYMAN FILED THIS SUIT IN VIOLATION                                             OF FLA. STAT.§ 768.295 ......................................... 10
<C
N          5.0     CONCLUSION ............................................................................................................                                                                11
N
<C
0
z
<C
Ci:::




                                                                                               - 11 -

                             Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                        CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 4 of 243




                                                                 TABLE OF AUTHORITIES

           CASES
           Bond v. KoscotInte,planetary,Inc.,
             246 So. 2d 631 (Fla. 4th DCA 1971) ...........................................................................................................
                                                                                                                                                       8

            Canonicov. Callawqy,
              26 So. 3d 53 (Fla. 2d DCA 2010) .................................................................................................................
                                                                                                                                                           9

            Comins v. Van Voorhis,
              135 So. 3d 545 (Fla. 5th DCA 2014) ...........................................................................................................
                                                                                                                                                        9

           DiamondAircnift Indus., Inc. v. Horowitch,
             107 So. 3d 362 (Fla. 2013) ............................................................................................................................
                                                                                                                                                                7

           Dockery v. Fla. DemocraticParry,
             799 So. 2d 291 (Fla. 2d DCA 2001) ............................................................................................................
                                                                                                                                                       6
           F01tsonv. Colangelo,
                                                                                                                                                      .4
             434 F. Supp. 2d 1369 (S.D. Fla. 2006) .......................................................................................................
_J

<(         Fulton CountyAdm'r v. Sullivan,
(.'.)        753 So. 2d 549 (Fla. 1999) ..........................................................................................................................
                                                                                                                                                              10
Ll.J
_J
            Ganison v. Louisiana,
              379 U.S. 64 (1964) ..........................................................................................................................................
                                                                                                                                                                      6

            Gettz V. &be,t Welch,
<C            418 U.S. 323 (1974) ........................................................................................................................................
                                                                                                                                                                     4
N
N           Gifford v. Bruckne1~
              565 So. 2d 887 (Fla. 2d DCA 1990) ............................................................................................................
                                                                                                                                                        9
<C
0           GreenbeltCoop.Pub. Ass'n v. Bresle,~
z             398 U.S. 6 (1970) ............................................................................................................................................
                                                                                                                                                                       4
<C         Hammer v. Sorensen,No. 4:18cv329-RH/CAS,
Ci:::        2018 U.S. Dist. LEXIS 196425 (N.D. Fla. Nov. 17, 2018) .....................................................................
                                                                                                                                      6

           Hemandez v. UnitedAuto. Ins. Co.,
             730 So. 2d 344 (3d DCA 1999) ....................................................................................................................
                                                                                                                                                          2

           Humane Socy if BrowardCounty,Inc. v. Fla. Human Socy,
             951 So. 2d 966 (Fla. 4th DCA 2007) ...........................................................................................................
                                                                                                                                                       7

           Hustler Magazine, Inc. v. Falwell,
             485 U.S. 46 (1988) ..........................................................................................................................................
                                                                                                                                                                     6

           Intemet SolutionsCo,p. v. Marshall,
              39 So. 3d 1201, 1214 n.8 (Fla. 2010) ...........................................................................................................
                                                                                                                                                          3

           Jewsfor]esus, Inc. v. Rapp,
              997 So. 2d 1098, 1106 (Fla. 2008) ...........................................................................................................
                                                                                                                                                        3, 4

                                                                                       - 111 -
                                   Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                              CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 5 of 243



           Klqyman v. CiryPages,
             2015 U.S. Dist. LEXIS 49134 (M.D. Fla. Apr. 3, 2015) ..........................................................................
                                                                                                                                         6

           Klqyman v.Judicial Watch, Inc.,
             22 F. Supp. 3d 1240 (S.D. Fla. 2014) ..........................................................................................................
                                                                                                                                                        6

           Klqyman v.Judicial Watch, Inc.,
             247 F.R.D. 10, 12-13 (D.D.C. 2007) ...........................................................................................................
                                                                                                                                                       5

           Klqyman v.Judicial Watch, Inc.,
             802 F. Supp. 2d 137 (D.D.C. 2011) .............................................................................................................
                                                                                                                                                        S

           Klqyman v. Segal,
             783 A.2d 607 (D.C. 2001) .............................................................................................................................
                                                                                                                                                              4
           Mancini v. PersonalizedAir Conditioning& Heating,
             702 So. 2d 1376 (Fla. 4th DCA 1997) .........................................................................................................
                                                                                                                                                      9

           New York Times v. Sullivan,
             376 U.S. 254 (1964) ........................................................................................................................................
                                                                                                                                                                    6

_J          OrlandoSpo,ts Stadium, Inc. v. SentinelStar Co.,
<(            316 So. 2d 607 (Fla. 4th DCA 1975) ...........................................................................................................
                                                                                                                                                        9
(.'.)      PNR, Inc. v. BeaconProp.Mgmt.,
Ll.J         842 So. 2d 773 (Fla. 2003) ............................................................................................................................
                                                                                                                                                                7
_J
           Pullum v.Johnson,
                                                                                                                                                      .4
             647 So. 2d 254 (Fla. 1st DCA 1994)...........................................................................................................
<C         Rosen v. Rosen,
N            696 So. 2d 697 (Fla. 1997) ............................................................................................................................
                                                                                                                                                                7
N
<C         Samuelsv. King Motor Co.,
0            782 So. 2d 489 (Fla. 4th DCA 2001) ...........................................................................................................
                                                                                                                                                       7
z          Seropianv. Forman,
<C                                                                                                                                                    .4
             652 So. 2d 490 (Fla. 4th DCA 1995) ..........................................................................................................
Ci:::
           St. Amant v. Thompson,
              390 U.S. 727 (1968) ........................................................................................................................................
                                                                                                                                                                     6

            Town efSewall'sPoint v. Rhodes,
                                                                                                                                                       .4
              852 So. 2d 949 (Fla. 4th DCA 2003) ..........................................................................................................

            Tubbs v. Nicol,
              675 F. App'x 437,439 (5th Cir. 2017) ........................................................................................................
                                                                                                                                                       9

            USA v. Stone,
              Case No. 1:19-cr-00018 (D.D.C. Feb. 28, 2019) .......................................................................................
                                                                                                                                                2
            Valdes v. GAB RobinsN. Am., Inc.,
              924 So. 862 (Fla. 3d DCA 2006) ..................................................................................................................
                                                                                                                                                           8



                                                                                     - 1V -

                                  Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                                           CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 6 of 243



            Virgilio v. Ryland Group,Inc.,
              680 F. 3d 1329 (11th Cir. 2012) ...................................................................................................................
                                                                                                                                                              7

            Walker v. BeaumontIndep. Sch. Dist.,
             938 F.3d 724 (5th Cir. 2019) .......................................................................................................................
                                                                                                                                                              10

            Waltm v. Blankenship,
             931 So. 2d 137, 140 (Fla. 5th DCA 2006) ..................................................................................................
                                                                                                                                                    8

            World Class Yachts, Inc. v. Mu,pf[y,
             731 So. 2d 798 (Fla. 4th DCA 1999) ...........................................................................................................
                                                                                                                                                        8


           STATUTES
o._
=::J       Fla. Stat.§ 501.202 ..............................................................................................................................................
                                                                                                                                                                         1
Q          Fla. Stat. § 501.2105 .......................................................................................................................................
                                                                                                                                                                     1, 7
           Fla. Stat.§ 768.295 ...............................................................................................................................
                                                                                                                                                           1, 2, 3, 10

_J         Fla. Stat. § 770.01 ................................................................................................................................................
                                                                                                                                                                           9
<(
           Fla. Stat. § 90.202 ................................................................................................................................................
                                                                                                                                                                           1
(.'.)
Ll.J       Fla. Stat.§ 95.11 ..................................................................................................................................................
                                                                                                                                                                           9
_J
           Tex. Civ. Prac. & Rem. Code§ 16.002 ............................................................................................................
                                                                                                                                                        9

           Tex. Civ. Prac. & Rem. Code§ 73.055 ............................................................................................................
                                                                                                                                                        9
<C
N
N          OTHER AUTHORITIES
<C
0          W. Page Keeton et al., Prosser& Keetonon the Law efT01ts § 116 (5th ed. Supp. 1988) ............................4
z
<C         RULES
Ci:::
           Fla. R. Civ. P. § 1.140 .........................................................................................................................................
                                                                                                                                                                        2




                                                                                         - V -

                                  Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                             CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 7 of 243



             MOTION TO DISMISS OR SUMMARY JUDGMENT UNDER FLA. STAT. § 768.295
                   Defendants request that the Complaint be dismissed with prejudice Defendants be awarded

           their costs and attorneys' fees under Fla. Stat. § 768.295. 1

           1.0     Introduction

                   This is one of a number of nearly identical cases brought by Jerome Corsi and Larry !<layman
                                                                           2
           in a vexatious campaign against Roger Stone, a non-party.           In their quest to punish Stone for some

           perceived slight, they have sued anyone who so much as stood near Roger Stone. None of the speech

           at issue is actionable defamation, nor a violation of the Florida Deceptive and Unfair Trade Practices

           Act, Fla. Stat. § 501.202 et seq. ("FDUTPA").      Defendants       should be awarded their attorneys' fees

           under Fla. Stat. § 501.2105 and Fla. Stat. § 768.295.

           2.0     Factual Background
_J

<(                 !<layman does not allege Moving Defendants          made any actionable statements about him,
(.'.)      instead asserting that they acted "in concert" with Roger Stone, who talked about !<layman. This
Ll.J
_J
           theory already led to Anti-SLAPP sanctions against !<layman's client, Jerome Corsi, in Corsi v. Stone,

           Palm Beach County Circuit Court, Case No. 2019CA013711AXX                     (Aug. 12, 2020), attached as
<C
N          Exhibit 3. !<layman filed, he lost, his case was dismissed, he filed again, he was not just warned, but
N
           was resoundingly crushed. Nevertheless, he persists.
<C
0                  The only allegedly actionable statement !<layman identifies about himself is by DefendantRoger
z          Stone - not any of the Moving Defendants.       These statements were made during a January 18, 2019
<C
Ci:::      video, in which Stone said that !<layman "never actually won a courtroom victory"; that !<layman was

           "ousted" from employment due to sexual misconduct; and that !<layman is a "piece of garbage,"


                    This Motion has an alternative designation because Fla. Stat. § 768.295(4) refers to a moving
           party making a motion for summary judgment, but !<layman's claims fail under both the motion to
           dismiss standard and the summary judgment standard.
               2
                    See Complaints in Corsiv. Infowars,LLC, Case No. 1:20-cv-00298-LY (W.D. Tex.); Corsiv. Stone,
           Case No. CACE-20-004473 (Broward Cty., Florida Cir. Ct.); and Klqyman v. Stone, Case No. CACE-
           19-002672 (Broward Cty., Florida Cir. Ct.), attached as Composite Exhibit 1.) These documents,
           and all other filings in state or federal courts, are properly subject to judicial notice by this Court under
           Fla. Stat. § 90.202(6), and thus may properly be considered whether the Court applies a motion to
           dismiss or motion for summary judgment standard. A useful chart showing the similarities in the
           allegations between these suits is attached for the Court's convenience as Exhibit 2.
                                                            -1-
                           Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                      CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 8 of 243




           "incompetent,"    "a numbskull," "an idiot," "an egomaniac," and "could be the single worst lawyer in

           America" whose IQ is not "higher than 70." Complaint at ,i,i 37-47. No other pertinent factual

           allegations are asserted. 3 !<layman otherwise make a series of conclusory allegations as to their

           purported competition with Defendants.        Id. at ,i,i 48-52.

                     Defendants do not concede that Stone's statements were defamatory, but to whatever extent

           there is liability, it would be Stone's liability, not these Defendants.'   To the extent it matters, Moving

           Defendants concede that !<layman might have, at least once, won a courtroom victory. They will not

           contend that any of the other statements Stone made about !<layman are false statements of fact.

           3.0       Legal Standard

                     3.1     Motion to Dismiss and Motion for Summary Judgment

_J                   Fla. R. Civ. P. § 1.140(b)(6) tests the legal sufficiency of a complaint.   !<layman's allegations
<(
           are legally insufficient to state a claim. To whatever extent they are, summary judgment is appropriate
(.'.)
Ll.J       as there are no genuine issues of material fact that preclude judgment in Defendants' favor. Hemandez
_J

            v. United Auto. Ins. Co., 730 So. 2d 344,345 (3d DCA 1999).

<C                   3.2     Florida Anti-SLAPP Statute: Fla. Stat. § 768.295
N
N                    Florida's Anti-SLAPP statute provides that "[a] person ... in this state may not file or cause
<C         to be filed ... any lawsuit ... against another person or entity without merit and primarily because such
0
z          person or entity has exercised the constitutional right of free speech in connection with a public issue
<C          .... " Fla. Stat. § 768.295(3). A person sued in violation of the statute "has a right to an expeditious
Ci:::
           resolution of" the claims, allowing them to "move the court for an order dismissing the action" and

           "file a motion for summary judgment ... seeking a determination that the claimant's ... lawsuit has

           been brought in violation of this section." Fla. Stat. § 768.295(4). The prevailing party on a motion

           brought under this statute is entitled to a mandatory award of "reasonable attorney fees and costs

           incurred in connection with a claim that an action was filed in violation of this section." Id. The term


                 3
                   !<layman includes significant unrelated matter, turning his Complaint into a "free for all." See
           USA v. Stone, Case No. 1:19-cr-00018 (D.D.C. Feb. 28, 2019) (striking filing from !<layman on behalf
           of Dr. Jerome Corsi and admonishing them upon the filing of improper matter).
                                                                 -2-
                            Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                       CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 9 of 243




           "free speech in connection with public issues" is defined as "any written or oral statement that is

           protected under applicable law and is made ... in connection with a ... radio broadcast, . . . news

           report, or other similar work." Id. at § 768.295(2)(a). I<Jayman's suit is a SLAPP suit, and Moving

           Defendants are entitled to recover their fees.

           4.0         Analysis

                 4.1      The Complaint is a Shotgun Pleading, Previously Thrown Out, Sua Sponte

                       I<Jayman filed a nearly identical complaint in the Southern District of Florida. See Complaint

           in Klqyman v. Infowars,LLC, Case No. 9:20-cv-80614-RKA (the "Prior I<Jayman Case"), Dkt. No. 1

            (S.D. Fla. Apr. 8, 2020), attached as Exhibit 4. Sua .iponte,JudgeAltman ordered I<Jayman to "remove

           all references to irrelevant, conclusory, and scandalous material" and, if he were to rep lead the Lanham

_J         Act claim, show cause that he had standing to do so. See Prior I<Jayman Case, Dkt. No. 4 (S.D. Fla.
<(
           Apr. 13, 2020), attached as Exhibit 5. The complaint was deemed a "shotgun pleading," violating
(.'.)
Ll.J       Fed. R. Civ. P. 8 & 10(b). Rather than comply, I<Jayman dismissed and forum shopped his untenable
_J

           claims to a court he presumed would not hold him to the same standard.

<C                     I<Jayman's Complaint here asserts the same defamation claims that he raised in the complaint
N
N           stricken by Judge Altman, substituting a claim under FDUTPA for the Lanham Act claim. 4
<C               4.2      Mr. Klayman has No Actionable Defamation Claim
0
z                      Claims 1-17 are for defamation. A defamation plaintiff must show (1) the defendant's
<C         publication of an allegedly defamatory statement; (2) falsity; (3) the defendant acted with knowledge
Ci:::
           or reckless disregard as to the falsity on a matter concerning a public figure; and (4) actual damages.

           Intemet Solutions Co,p. v. Marshall, 39 So. 3d 1201, 1214 n.8 (Fla. 2010) (citingJewsfor]esus, Inc. v. Rapp,

           997 So. 2d 1098, 1106 (Fla. 2008)). A statement is substantially true, and thus not defamatory,      "if its
           substanceorgist conveys essentially the same meaning that the truth would have conveyed."        Rapp,997
           So. 2d at 1107. I<Jayman fails on all elements.

                 4
                   I<Jayman, for himself and Dr. Corsi, also brought suit in the U.S. District Court for the District
           of Columbia, which was subsequently transferred to the Western District of Texas, asserting the same
           claims based on the same non-actionable conduct. See Amended Complaint in Corsi v. Infowars,LLC,
           Case No. 1:20-cv-00298-LY, Dkt. No. 47 (W.D. Tex. July 29, 2020).
                                                                -3-
                              Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                         CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 10 of 243



                         4.2.1   As a Matter of Law, the Statements are Not False or Defamatory

                    In an unusual twist in a defamation claim, Defendants did not say anything about Klayman

            at all, let alone defame him. Rather, !<layman's claims rest on a theory of guilt by association, with

            Moving Defendants purportedly acting as Roger Stone's nebulous "surrogates."            A Florida court has

            already ruled that this theory is invalid. See Exhibit 3. Moving Defendants will address the statements

            just the same, as the complaint is a clear swipe at everyone'sFirst Amendment rights.
                                                                                                         5
                    The statements are neither false nor defamatory, not directly nor by implication.        The burden

            on a plaintiff is that they must be false statements of fact - a legal determination.   Town efSewall'sPoint

            v. Rhodes, 852 So. 2d 949, 951 (Fla. 4th DCA 2003). Under the First Amendment, there "is no such

            thing as a false idea." Ge,tz v. &be1t Welch,418 U.S. 323,339 (1974).

                    Statements of opinion and rhetorical hyperbole, even when delivered in a caustic tone, are
_J

<(          protected.   "The First Amendment requires neither politeness or fairness." Pullum v.Johnson,647 So.
(.'.)       2d 254, 258 (Fla. 1st DCA 1994). "Although rhetorically hyperbolic statements may at first blush
Ll.J
_J
            appear to be factual, they cannot reasonably be interpreted as stating actual facts about their target."

            F01tsonv. Colangelo,434 F. Supp. 2d 1369, 1378-79 (S.D. Fla. 2006). The use of "vigorous epithets"
<C
N           cannot form the basis of a defamation claim. GreenbeltCoop.Pub. Ass'n v. Bresle,~398 U.S. 6, 7 (1970);
N
            seealsoSeropianv. Forman, 652 So. 2d 490,492 (Fla. 4th DCA 1995) (dismissing defamation claim based
<C
0           on statement that plaintiff was an "influence peddler" as "hyperbolic").       Just as !<layman could not
z           meet his burden in Klqyman v. Segal he cannot do so here.           783 A.2d 607 (D.C. 2001) (asserting
<C
Ci:::       statements made "him ridiculous and odious and stupid in front of courts").

                    Stone's statements about !<layman are opinion and hyperbole as to his competence. A human

            is not literally a "piece of garbage." Saying that !<layman is "incompetent," "a numbskull," "an idiot,"

            "an egomaniac," and "could be the single worst lawyer in America" whose IQ is not "higher than 70"


                5
                     Florida recognizes defamation by implication claims, but this claim is only viable where a
            defendant "'(1) juxtaposes a series of facts so as to imply a defamatory connection between them, or
            (2) creates a defamatory implication by omitting facts, [such that] he may be held responsible for the
            defamatory implication .... "' Rapp, 997 So. at 1106, 1108 n.13 (quotingW. Page Keeton et al., Prosser
            & Keetonon the Law efT01ts § 116, at 117 (5th ed. Supp. 1988)). !<layman fails to plead any omission
            or juxtaposition as to truthfully stated facts that give a false impression.
                                                                -4-
                            Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                         CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 11 of 243




            are all opinion or hyperbolic. They are otherwise true or substantially true, even if the statements Mr.

            !<layman "never actually won a courtroom          victory"; that Mr. !<layman was "ousted"          from

            employment due to sexual misconduct were deemed to be factual claims by Mr. Stone (though they,

            too, are opinion and hyperbole).    For example, consistent with Stone's assertions as to !<layman's

            competence, !<layman's work has been deemed "patently inadequate."        Klqyman v. Judicial Watch, Inc.,

            802 F. Supp. 2d 137,148 (D.D.C. 2011). It was also observed that "[d]espite having more than ample

            opportunity to do so, !<layman has utterly failed to discharge his obligations in the course of pretrial

            proceedings."   Id. at 149. As to the separation from Judicial Watch in paragraph 40 of the Complaint,

            such was relaying assertions about which Mr. !<layman has already lost, to wit:

                   Judicial Watch alleges that in May 2003, !<layman informed Fitton and Orfanedes that
                   his wife, a former Judicial Watch employee, had commenced divorce proceedings
_J
                   against him and that she alleged that !<layman had had an inappropriate relationship
<(                 with a Judicial Watch employee with whom he had been in love and that !<layman had
(.'.)              assaulted her physically. According to Judicial Watch, !<layman denied having a sexual
Ll.J               relationship with the employee but acknowledged that he had been in love with the
_J                 employee, that he had purchased gifts for the employee and had kissed her, and also
                   acknowledged an incident with his wife that clearly provided the basis for his wife's
                   allegation of physical assault. Judicial Watch alleges that Fitton and Orfanedes
<C                 considered !<layman's acknowledged behavior entirely inconsistent with that of a
N                  leader of a conservative, pro-family organization, as well as !<layman's fiduciary duties
N                  to the organization, and that they were concerned about !<layman's possible misuse of
<C                 Judicial Watch resources. Judicial Watch further alleges that, as a result of these
0                  revelations, Fitton requested that !<layman resign, and Fitton and Orfanedes also
z                  insisted that Judicial Watch undertake an internal investigation into !<layman's
                   conduct, including an audit. According to Judicial Watch, !<layman offered to resign
<C                 rather than face such an inquiry, and the parties began negotiating for his separation
Ci:::
                   from Judicial Watch, which eventually culminated in the September 19, 2003
                   Severance Agreement.

            Klqyman v. Judicial Watch, Inc., 247 F.R.D. 10, 12-13 (D.D.C. 2007) (internal citations and quotation

            marks omitted).

                    In that matter, Judicial Watch and Fitton counterclaimed, inter alia, that !<layman made false

            and disparaging statements when he said his separation related to Fitton "set[ting] out to hijack the

            group to further his own personal interests."   See Amended Counterclaim, Klqyman v. Judicial Watch,

            Inc., Case No. 1:06-cv-00670 (Dec. 3, 2007) (Dkt. No. 86 at ,i 35). Final judgment on the claim in


                                                             -5-
                            Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                       CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 12 of 243




            favor of Judicial Watch and Fitton entered on March 18, 2019, and I<Jayman is estopped from

            relitigating the allegations. See Klqyman v. Judicial Watch, Inc., Case No. 1:06-cv-00670 (Mar. 18, 2019)

            (Dkt. No. 584). Thus, as a matter oflaw, Stone's statement is true or substantially true.

                          4.2.2   The Statements Were Not Published with Actual Malice

                      I<Jayman is a public figure. See Klqyman v.Judicial Watch, Inc., 22 F. Supp. 3d 1240, 1251 (SD.

            Fla. 2014) (finding I<Jayman to be a public figure"); seealsoKlqyman v. Ci!JPages,2015 U.S. Dist. LEXIS

            49134, *39 (MD. Fla. Apr. 3, 2015) ( "Plaintiff has conceded that he is a public figure").

                      A public figure defamation plaintiff must demonstrate that Moving Defendants acted with

            "actual malice," meaning knowledge that the statements were false or reckless disregard for their truth

            or falsity. New York Times v. Sullivan, 376 U.S. 254,280 (1964). This requires proof that the defendant

_J          had a "high degree of awareness of ... probable falsity" of their statements. Ganison v. Louisiana, 379
<(
            U.S. 64, 74 (1964). "There must be sufficient evidence to permit the conclusion that the defendant in
(.'.)
Ll.J        fact entertained serious doubts as to the truth of his publication." St. Amantv. Thompson,390 U.S. 727,
_J

            731 (1968). "[The plaintiff] must prove actual malice with clear and convincing evidence." Dockery v.

<C          Fla. DemocraticParry, 799 So. 2d 291, 294 (Fla. 2d DCA 2001). I<Jayman cannot meet this burden.
N
N           There are no plausible allegations that Moving Defendants acted with actual malice. As they were not
<C          the speakers, there are no allegations that, in whatever role they are purported to have played, they
0
z           caused the statements to be made with knowing falsity or in reckless disregard thereof.         Thus, the
<C          defamation claims must be dismissed.
Ci:::
                4.3       Klayman Has No Actionable FDUTPA Claim

                      I<Jayman' s remaining causes of action are for violation of FD UTP A. 6 To prevail on this claim,

            a plaintiff must demonstrate that the defendant committed a deceptive act or unfair practice and that

            the act or practice was the cause of actual and identifiable damages suffered by the plaintiff. See Virgilio


                6
                     The fact that FDUTP A is statutory should not exempt it from the "actual malice" test, and
            this claim should be denied on this ground as well. "[N]ot all inappropriate, disgusting speech is
            tortious, and not all otherwise-tortious speech can be banned consistently with the First Amendment.
            See Hustler Magazine, Inc. v. Falwell,485 U.S. 46, 53, 108 S. Ct. 876, 99 L. Ed. 2d 41 (1988)." Hammer v.
            Sorensen,No. 4:18cv329-RH/CAS, 2018 U.S. Dist. LEXIS 196425, at *2 (N.D. Fla. Nov. 17, 2018).
                                                                -6-
                             Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                         CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 13 of 243




            v. Ryland Group, Inc., 680 F. 3d 1329, 1338 n.25 (11th Cir. 2012). An "unfair practice" under this law

            is "one that 'offends established public policy' and one that is 'immoral, unethical, oppressive,

            unscrupulous or substantially injurious to consumers."'          PNR, Inc. v. Beacon Prop. Mgmt., 842 So. 2d

            773, 777 (Fla. 2003) (quoting Samuels v. King Motor Co., 782 So. 2d 489, 499 (Fla. 4th DCA 2001)).

            A "deceptive act" occurs when there is a "representation, omission, or practice that is likely to mislead

            the consumer acting reasonably in the circumstances, to the consumer's detriment." PNR, 842 So. 2d at

            777 (emphasis added).

                    As set forth above, Moving Defendants did not make any false statements of fact. There is

            nothing conceivably unfair or deceptive about criticizing an individual on a radio broadcast with true

            statements or expressions of colorful opinion. !<layman does not show Stone's statements are factual

_J          representations    about the quality of !<layman's goods or services, and he does not show how
<(
            consumers could potentially be harmed by Stone's statements; he simply asserts it with no supporting
(.'.)
Ll.J        facts. Moreover, !<layman fails to allege any culpable conduct on the part of Moving Defendants,
_J

            other than allowing Stone to speak on their radio broadcast program.

<C                  Due to the weakness of !<layman's FDUTPA claim, Moving Defendants should be awarded
N
N           their costs and attorneys' fees incurred in responding to it. Fla. Stat. § 501.2105(1) provides that "[i]n
<C          any civil litigation resulting from an act or practice involving a violation of this part ... the prevailing
0
z           party ... may receive his or her reasonable attorney's fees and costs from the nonprevailing party." 7
<C          An award of fees under this section is discretionary, and courts typically consider several factors,
Ci:::
            including the merits of the parties' positions and whether the claim was frivolous or brought in bad

            faith. See Humane Socy   if Broward County, Inc. v. Fla. Human   Socy, 951 So. 2d 966, 971-72 (Fla. 4th DCA

            2007) (citing Rosen v. Rosen, 696 So. 2d 697, 700-01 (Fla. 1997)).


                7
                    Though Moving Defendants took no actions described in FDUTPA's provisions, !<layman
            exposed himself to fee liability by invoking the statute. See Diamond Aircraft Indus., Inc. v. Horowitch, 107
            So. 3d 362, 369 (Fla. 2013) (holding that "[b]y invoking FDUTP A and seeking redress under its
            remedial provisions, Horowitch exposed himself to both the benefits and the possible consequences
            of that act's provision ... simply because FDUTPA is ultimately held to have no application and does
            not provide a plaintiff with a basis for recovery ... does not negate a defendant's status as a prevailing
            party in an action filed by a plaintiff underthat act") (emphasis in original).
                                                               -7-
                              Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                         CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 14 of 243




                        I<Jayman's FDUTPA claim has no merit and rehashes the other failed claims he has brought

            in other courts for the purpose of harassing Moving Defendants.          This claim is objectively meritless

            and entitles Moving Defendants to a fee award.

                  4.4      Moving Defendants did not Act in Concert with any other Defendant

                        I<Jayman's Complaint hinges exclusively on the bare assertions that Defendants         acted "in

            concert" with one another. This is not sufficient to bring any of the claims. While I<Jayman does not

            actually bring a civil conspiracy claim, he appears to be asserting one in effect. The elements of a

            conspiracy claim are: "(a) a conspiracy between two or more parties, (b) to do an unlawful act or to

            do a lawful act by unlawful means, (c) the doing of some overt act in pursuance of the conspiracy, and

(9          (d)   damage to the plaintiff as a result of the acts performed pursuant to the conspiracy."       Walte,:r v.

_J          Blankenship, 931 So. 2d 137, 140 (Fla. 5th DCA 2006).              "General allegations of conspiracy are
<(
            inadequate."      World Class Yachts, Inc. v. Mu,pf[y, 731 So. 2d 798, 799 (Fla. 4th DCA 1999). To be
(9
Ll.J        sufficient, the factual allegations supporting a conspiracy claim "must be clear, positive and specific."
_J

            Bond v. Koscot Inte,planetary, Inc., 246 So. 2d 631, 635 (Fla. 4th DCA 1971). A corporation          cannot

<C          conspire with its agents and employees unless the agents and employees "had a personal stake separate
N
N           and distinct from that of the corporation."     Valdes v. GAB &bins N. Am., Inc., 924 So. 862, 865 (Fla.
<C          3d DCA 2006).
0
z                       The Complaint consists of bald assertion after bald assertion. Although the Complaint asserts
<C          Defendants acted in concert or as surrogates for Stone, with the word "concert" appearing dozens of
Ci:::
            times, no facts alleging how they acted in concert or how they were surrogates are set forth. In fact,

            Dr. Corsi, represented by Mr. I<Jayman, lost on this very "surrogacy" theory only last month in a

            similar claim in the absence of "a scintilla of admissible evidence to support" it. See Exhibit 3. Beyond

            the absence of any unlawful acts for the reasons set forth above, there are no allegations as to any

            object to be accomplished or a meeting of the minds. Moving Defendants are not liable for anything

            done by any other Defendant.           Furthermore,     there are no allegations as to Infowars or FSS

            independent of the natural-person defendants.         Thus, absent any viable claim against the individuals,

            the claims against Infowars and FSS must fail as well.
                                                                  -8-
                               Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                          CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 15 of 243




                4.5      Klayman Failed to Comply with Fla. Stat. § 770.01 and his Claims are Time-Barred

                      !<layman cannot maintain his action for defamation as he failed to comply with the pre-suit

            notification provisions of Fla. Stat. § 770.01. This statute provides that "[b]efore any civil action is

            brought for publication or broadcast, in a newspaper, periodical, or other medium, of a libel or slander,

            the plaintiff shall, at least S days before instituting such action, serve notice in writing on the defendant,

            specifying the article or broadcast and the statements therein which he or she alleges to be false and

            defamatory." This pre-suit notice requirement applies both to the publishing entity and the individuals

            who work for it. Mancini v. PersonalizedAir Conditioning& Heating, 702 So. 2d 1376, 1378 (Fla. 4th

            DCA 1997). And though the statute refers to newspapers, it covers all individuals and entities engaged

            in news reporting activities, including individual bloggers. See Comins v. Van Voorhis, 135 So. 3d 545,

_J          560 (Fla. 5th DCA 2014) (holding that "[t]he presuit notice requirement of section 770.01 applies to
<(
            allegedly defamatory statements made in such a public medium the purpose of which is the free
(.'.)
Ll.J        dissemination of news or analytical comment on matters of public concern").
_J

                      !<layman did not provide pre-suit notice to Moving Defendants, nor does he allege to have

<C          done so. His failure to comply with this requirement "requires dismissal of the complaint for failure
N
N           to state a cause of action." Id. (citing Giffordv. Bruckne1~565 So. 2d 887 (Fla. 2d DCA 1990)). This is
<C          not a defect that can be cured by amending a complaint, either. See OrlandoSpo,ts Stadium, Inc. v. Sentinel
0
z           Star Co., 316 So. 2d 607, 610 (Fla. 4th DCA 1975); Canonicov. Callawqy,26 So. 3d 53, 55 (Fla. 2d DCA
<C          2010) (strictly construing§ 770.01 to the point that even four days' presuit notice required dismissal).
Ci:::
                      This is an area where a true conflict oflaws exists between Florida and Texas, however. Texas

            has a similar statute that requires litigants to provide pre-suit notice, the Texas Defamation Mitigation

            Act ("TDMA"), Tex. Civ. Prac. & Rem. Code§ 73.055, which also mandates dismissal for failure to

            comply with its provisions. Tubbs v. Nicol, 675 F. App'x 437, 439 (5th Cir. 2017). Florida's statute of

            limitations for defamation actions is two years, meaning !<layman could dismiss his claims, send a

            770.01 notice, and re-file them. See Fla. Stat.§ 95.11(4)(g). Texas, however, has a 1-year statute of

            limitations for defamation actions, which expired before !<layman filed this action. SeeTex. Civ. Prac.

            & Rem. Code§ 16.002(a); see also Walker v. BeaumontIndep. Sch. Dist., 938 F.3d 724, 741-42 (5th Cir.
                                                                 -9-
                             Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                         CACE-20-007120
          Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 16 of 243




              2019) (holding that the statute of limitations begins to run on the date of initial publication of a

              statement).    Florida considers the statutes of limitations of foreign states to be substantive in nature

              and does not automatically apply the limitation period of the forum state. See Fulton County Adm'r v.

              Sullivan, 753 So. 2d 549, 553 (Fla. 1999) (appropriate to apply Georgia statute of limitations).      This

              Court should apply Texas's statute of limitations, as these protections are meant for the benefit of

              defendants, so that they do not have the prospect of litigation hanging over their heads years after

              allegedly tortious conduct has taken place. This is especially so in internet defamation cases; otherwise,
o._
              a defendant would have to consider every possible statute of limitations before publishing, which
=::J
0             would be an onerous burden inconsistent with the First Amendment.              Texas thus has the most
Cl:::'.
(9            significant relationship for purposes of determining the applicable statute of limitations.

_J                4.6       Klayman Filed this Suit in Violation of Fla. Stat. § 768.295
<(
                        I<Jayman violated Florida's Anti-SLAPP statute in filing this suit. It prohibits suits against
(9
Ll.J          "another person or entity without merit and primarily because such person or entity has exercised the
_J

              constitutional right of free speech in connection with a public issue." Fla. Stat. § 768.295(3). "Free

<C            speech in connection with public issues" means speech "made in or in connection with a play, movie,
N
N             television program, radio broadcast, audiovisual work, book, magazine article, musical work, news
<C            report, or other similar work." Id. § 7 68.29 5 (2)(a). I<Jayman claims Defendants' allegedly defamatory
0
z             statements were made on The Alex Jones Show and The War &om, which are both "broadcast on radio
<C            and internet social media networks throughout the United States of America and internationally ...
Ci:::
              and online."     Complaint at ,i,i 12-13.   Though Moving Defendants         did not make any of these

              statements, I<Jayman alleges some undefined involvement in making these statements.              I<Jayman

              brought his claims directly in response to these alleged radio broadcasts, i.e. free speech in connection

              with public issues.    As explained above, I<Jayman's claims are meritless and must be dismissed.

              Moving Defendants are, therefore, the prevailing party for purposes of Fla. Stat.§ 768.295(4), entitling

              them to an award of costs and attorneys' fees.




                                                               -10 -
                               Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                           CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 17 of 243




            5.0       Conclusion

                      In light of the foregoing, Defendants Alex Jones, Infowars, Shroyer, and FSS respectfully

            request this Honorable Court dismiss the matter as to them with prejudice and award them their

            attorneys' fees and costs under the Florida Anti-SLAPP law8 and under the fee-shifting provision of

            FDUTPA.

                      Dated: September 10, 2020.                    Respectfully submitted,
                                                                    /s/MarcJ. Randazza
                                                                    Marc J. Randazza (FL Bar No. 625566)
                                                                    RANDAZZA LEGALGROUP, PLLC
                                                                    27 64 Lake Sahara Drive, Suite 109
                                                                    Las Vegas, NV 89117
                                                                    Telephone: 702-420-2001
                                                                    ecf@randazza.com
_J                                                                  Attorneys for Defendants
<(                                                                  Infowars, LLC; Free Speech Systems, LLC;
(.'.)                                                               Alex E. Jones; and Owen Shroyer
Ll.J
_J




<C
N
N
<C
0
z
<C
Ci:::




                  8
                      Upon dismissal, Moving Defendants will seek fees under these provisions by separate motion.
                                                             - 11 -
                             Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                        CACE-20-007120
        Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 18 of 243




                                                                              Civil Action No. CACE-20-007120

                                             CERTIFICATE OF SERVICE

                   I hereby certify that a true and correct copy of the foregoing document has been furnished to

            Larry I<Jayman, 7050 W. Palmetto Park Rd., Boca Raton, Florida 33433, <leklayman@gmail.com>

            by electronic mail and U.S. mail on this 10th day of September, 2020.




                                                                  Employee,
                                                                  Randazza Legal Group, PLLC




_J

<(
(.'.)
Ll.J
_J




<C
N
N
<C
0
z
<C
Ci:::




                                                           - 12 -
                           Motion to Dismiss and/or for Summary Judgment Under Fla. Stat.§ 768.295
                                                      CACE-20-007120
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 19 of 243




        COMPOSITE EXHIBIT I
                                  Complaints
           Corsi v. Infowars, LLC - Case No. 1:20-cv-00298-L Y
                Corsi v. Stone - Case No. CACE-20-004473
              Klayman v. Stone - Case No. CACE-19-002672
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y 5-1
                          Document Document  47onFiled
                                       Entered    FLSD 07/29/20  Page 1 of 113
                                                         Docket 09/21/2020  Page 20 of 243



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS

    DR. JEROME CORSI, Individually
    Denville, NJ, 07834

    And

    LARRY KLAYMAN, Individually                  Case Number:   1:20-cv-298-LY
    7050 W. Palmetto Park Rd. #15-287
    Boca Raton, FL, 33433                        AMENDED COMPLAINT

                          Plaintiffs

                  V.

    INFOWARS, LLC
    100 Congress Ave., 22ndFloor
    Austin, TX 78701

    And

    FREE SPEECH SYSTEMS, LLC
    100 Congress Ave., 22ndFloor
    Austin, TX 78701

    And

    ALEX E. JONES, Individually
    3019 Alvin Devane Blvd., Suite 300-350
    Austin, TX 78741

    And

    DAVID JONES, Individually
    3019 Alvin Devane Blvd., Suite 300-350
    Austin, TX 78741

    And

    OWEN SHROYER, Individually
    3019 Alvin Devane Blvd., Suite 300-350
    Austin, TX 78741

    And




                                             1
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y 5-1
                          Document Document  47onFiled
                                       Entered    FLSD 07/29/20  Page 2 of 113
                                                         Docket 09/21/2020  Page 21 of 243



    ROGER STONE, Individually
    447 Coral Way
    Fort Lauderdale, FL 33301

                           Defendants.




                                            INTRODlJCTION

            Plaintiffs DR. JEROME CORSI ("Plaintiff Corsi or Dr. Corsi") and LARRY

    KLAYMAN ("Klayman") hereby files this action against INFOW ARS, LLC ("Defendant

    InfoWars"), FREE SPEECH SYSTEMS, LLC ("Defendant Free Speech Systems"), ALEX E.

    JONES ("Defendant Alex Jones"), DAVID JONES ("Defendant David Jones"), OWEN

    SHROYER ("Defendant Shroyer") (collectively the "Infowars Defendants"), and ROGER

    STONE ("Defendant Stone") for Defamation, Intentional Infliction of Emotional Distress, and

    Assault, and violation of the Lanham Act.

                                     .HJRISDICTIONAND VENlJE

            1.     This Court has federal question jurisdiction over this case pursuant to 28 U.S.C §

    1331.

            2.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), (3) in that a substantial part

    of the events or omissions giving rise to Plaintiffs' claims arose in this district. The U.S. District

    Court in the Southern District of Florida transferred this action to this Court. Defendants actions

    were targeted to influence Special Counsel Robert Mueller's Russian collusion investigation and

    prosecution of Defendant Stone, a colleague of the other Defendants, which and who are

    centralized in this judicial district and the defamatory and other illegal acts occurred herein as

    well as throughout the United States and worldwide.




                                                      2
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y 5-1
                          Document Document  47onFiled
                                       Entered    FLSD 07/29/20  Page 3 of 113
                                                         Docket 09/21/2020  Page 22 of 243



                                                THE PARTIES

            3.      Plaintiff Corsi is an author and political commentator who publishes works in this

    judicial district and nationwide. Plaintiff Corsi is a citizen of New Jersey.

            4.      Plaintiff Klayman is a public interest legal advocate, private practitioner and

    litigator who represented Plaintiff Corsi with regard to Special Counsel Robert Mueller's

    ("Mueller") Russian collusion investigation. Plaintiff Klayman is also a media personality and

    author, columnist and syndicated radio talk show host. Plaintiff Klayman is a citizen of Florida.

            5.      Defendant InfoWars is a Texas limited liability company with principal offices

    located in Austin, TX.

            6.      Defendant Free Speech Systems is a Texas limited liability company with principal

    offices located in Austin, TX.

            7.      Defendant Alex      Jones is a well-known extreme fabricator of false stories and

    conspiracies, who has been sued numerous times for alleged defamation. He is media personality

    who creates frequently false and defamatory content that is broadcasted on the radio and posted on

    the internet at www.infowars.com and elsewhere on the internet and other social media sites in this

    district, nationally and internationally. Defendant Alex Jones is a citizen of Texas.

            8.      Defendant David Jones is Defendant Alex Jones's father and holds the official title

    of Director of Human Relations for Defendant Free Speech Systems. On information and belief,

    Defendant David Jones is the owner of Defendant InfoWars and Free Speech Systems and he

    manages and controls the business and related activities for Defendants InfoWars and Free Speech

    Systems, as well as Defendant Alex Jones' other companies. Defendant David Jones is a citizen of

    Texas. At all material times he worked in concert with and as an agent for the other Defendants and

    Defendant Roger Stone and furthered, participated in and ratified the illegal acts set forth in this




                                                        3
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y 5-1
                          Document Document  47onFiled
                                       Entered    FLSD 07/29/20  Page 4 of 113
                                                         Docket 09/21/2020  Page 23 of 243



    Complaint. He profits and profited at all material times financially and otherwise from the tortious

    acts of the other Defendants.

            9.         Defendant Shroyer is a newscaster for Defendant InfoWars. Defendant Shroyer is a

    citizen of Texas.

            10.        Defendant Stone is an individual and a citizen of Florida and a resident of Fort

    Lauderdale, Florida. Defendant Stone was indicted by Special Counsel Robert Mueller as part of the

    alleged "Russian Collusion' investigation and subsequently convicted on seven felony counts of

    perjury, witness tampering and obstruction of justice. While his 40 month sentence to serve time

    federal prison was commuted by President Donald J. Trump, notably he was not pardoned and his

    felony convictions for perjury, witness tampering and obstruction of justice stand. He is a self-

    proclaimed "Dirty Trickster" who admires and frequently extols the "virtues" of Mafia figures and

    other unsavory persons, who he professes to pattern himself after. See Exhibit 1 - Mueller

    Indictment

                                            GENERAL ALLEGATIONS

            11.        Defendant Info Wars and Defendant Free Speech Systems are both owned,

    controlled, and operated by Defendant Alex Jones and David Jones. Defendant Free Speech

    Systems owns www.infowars.com, where content created by Defendants Alex Jones, Shroyer

    and Stone were at all material times posted and broadcast into this district, nationally and

    internationally.

            12.        Defendant Alex Jones hosts The Alex Jones Show, which is broadcast on radio

    and internet social media networks throughout the United States of America and internationally,

    including this judicial district, and online.

            13.        Defendant Shroyer hosts The War Room at all material times along with




                                                       4
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y 5-1
                          Document Document  47onFiled
                                       Entered    FLSD 07/29/20  Page 5 of 113
                                                         Docket 09/21/2020  Page 24 of 243



    Defendant Stone which is broadcast on radio and internet social media networks throughout the

    United States of America and internationally, including this judicial district, and online.

            14.    Defendants'   reach and influence are enormous. On information and belief,

    Defendant Alex Jones and Info Wars has a radio audience of over two million people. Before it

    was banned from YouTube, Defendant Alex Jones' and InfoWars' channel had more than 2.4

    million subscribers.1

            15.    Defendants, each and every one of them, in concert, do substantial business and

    promote and sell various goods in this judicial district and nationwide, including medicine,

    supplements, and "tchotchkes" with InfoWars branding. The money earned from these sales

    funded the conspiracy and concerted acts between amongst Defendants to defame, intimidate,

    coerce and threaten Plaintiffs in order to first try to improperly influence the Mueller Russian

    collusion investigation and subsequently try to coerce false testimony from Plaintiff Corsi at

    Stone's criminal prosecution favorable to Defendant Stone once he had been indicted.

            16.    Defendant Stone also does business promotes and sells various goods in this

    judicial district and nationwide, including medicine, supplements, books, and "tchotchkes" with

    his own branding, and he also fundraises by direct mail and the internet in this district. He claims

    to have raised millions of dollars with his fundraising, wherein he falsely claims to have been

    persecuted by a federal judge and the jury, despite not having presented one witness, including

    himself, at his criminal trial, obviously because he was guilty as charged. In fact, he was

    convicted on seven felony counts in this own words, as the undersigned pro se counsel, Mr.

    Klayman, who sat in on the trial for his client Plaintiff Corsi, can attest. The money earned from


    1 Casey Newton, YouTube deletes Alex Jones' channel for violating its community guidelines,
    The Verge, Aug. 6, 2018, available at: https://www.theverge.com/2018/8/6/17656708/youtube-
    alex-j ones-infowars-account-deleted-facebook-app le-spotify




                                                      5
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y 5-1
                          Document Document  47onFiled
                                       Entered    FLSD 07/29/20  Page 6 of 113
                                                         Docket 09/21/2020  Page 25 of 243



    these sales funds Defendant Stone's legal defense fund and the conspiracy between Defendants

    and Stone to defame, intimidate, coerce and threaten Plaintiffs in order to first try to improperly

    influence the Mueller Russian collusion investigation and subsequently try to coerce false

    testimony from Plaintiff Corsi, Plaintiff Klayman' s client, favorable to Defendant Stone once he

    had been indicted.

           17.     The Defendants related to Infowars in particular have a long and sordid history of

    publishing and broadcasting defamatory material, including falsely, recklessly and baselessly

    accusing the families of the schoolchildren who lost their lives during the 2012 Sandy Hook

    Elementary School massacre of staging the massacre and faking the deaths of their children. 2

           18.     The Sandy Hook families had to endure years of abuse and torture from

    Defendants before finally filing suit against numerous parties involved with Info Wars, including

    Defendant Alex Jones and Shroyer, for defamation.

           19.     As just one example, a Florida woman was arrested for making death threats to a

    parent of a Sandy Hook victim.3 According to the U.S. Department of Justice, the motivation

    behind the threats was the lies propagated by these Defendants that the Sandy Hook massacre

    was a hoax.4

           20.     Furthermore, Defendant Alex Jones in concert with the other Defendants

    propagated and promoted the "Pizzagate" conspiracy on his show, accusing a restaurant called

    Comet Ping Pong in the Washington D.C. area of operating a child sex ring in its non-existent


    2 Aaron Katersky, F amities of Sandy Hook shooting victims win legal victory in lawsuit against

    Info Wars, Alex Jones, ABC News, Jan. 11, 2019, available at:
    https ://abcnews. go .com/US/families-sandy-hook-shooting-victims-win-legal-
    victory/story?id=60314174
    3 Daniella Silva, Conspiracy Theorist Arrested for Death Threats Against Sandy Hook Parent,
    NBC News, Dec. 7, 2016, available at: https://www.nbcnews.com/news/us-news/conspiracy-
    theorist-arrested-death-threats-against-sandy-hook-parent-n693396
    41d.



                                                     6
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y 5-1
                          Document Document  47onFiled
                                       Entered    FLSD 07/29/20  Page 7 of 113
                                                         Docket 09/21/2020  Page 26 of 243



    basement that purportedly involved Hillary Clinton and John Podesta. This caused one of his

    listeners to shoot up the restaurant after being told by Defendant Jones to "self-investigate" the

    "Pizzagate" conspiracy theory.s

            21.     Defendants, acting in concert, propagated these outrageous lies with no regard for

    the grief of their victims in order to gain notoriety, fame, and profit.

            22.     The Defendants, acting in concert, as part of their latest scheme for notoriety,

    fame, and profit, worked in concert with and on information and belief continue to work in

    concert with Defendant Stone, who was at all material times an integral host on Infowars, and

    handsomely compensated by it, to defame, intimidate, and threaten Plaintiffs.

            23.     Defendant Stone - who was indicted on seven counts of perjury, witness

    tampering and obstruction of justice by Special Counsel Robert Mueller and then placed under a

    total gag order by the jurist, the Honorable Amy Berman Jackson, presiding over his prosecution

    for, in part, even threatening her by posting, among other coercive and threatening acts, an

    Instagram meme of a crosshairs, that is a gun, to her head, and subsequently convicted on all

    seven felony counts - has appeared numerous times on shows broadcasted by Defendant

    Info Wars, and hosted by Defendants Alex Jones and Shroyer, where Defendants at the direction

    of Stone and Stone himself have published malicious false, misleading, and defamatory

    statements concerning Plaintiffs.

            24.     Specifically, the seven count Mueller Indictment against Stone involved lying

    under oath - that is, perjury - witness tampering and obstruction of justice by threatening to kill a

    material witness, Randy Credico ("Credico") and his service dog, if Credico did not lie or invoke


    s James Doubek, Conspiracy Theorist Alex Jones Apologizes For Promoting 'Pizzagate', NPR,
    Mar. 26, 2017, available at: https://www.npr.org/sections/thetwo-
    way/2017 /03/26/521545788/conspiracy-theorist-alex-jones-apologizes-for-promoting-pizzagate




                                                       7
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y 5-1
                          Document Document  47onFiled
                                       Entered    FLSD 07/29/20  Page 8 of 113
                                                         Docket 09/21/2020  Page 27 of 243



    the Fifth Amendment to government authorities concerning his involvement with Roger Stone.

    Credico is Person 2 in the Mueller Indictment of Stone. Id. Person 1 in this Mueller Indictment is

    Dr. Corsi.

           25.     Even before Defendant Stone was indicted, he began a public relations campaign

    in this district, nationally and internationally to maliciously defame, smear, intimidate and

    threaten Dr. Corsi and Plaintiff Klayman, Plaintiff Corsi's lawyer and defense counsel.

           26.     As just one example, in an article from The New Yorker, Defendant Stone was

    quoted as saying about Plaintiff Corsi, "He's certifiably insane, and he has told multiple provable

    lies."6 This malicious defamatory statement, among others, was published             in concert with

    Defendants.

           27.     Defendant Stone knew that he was going to be indicted, and therefore began this

    public relations campaign to maliciously defame smear, intimidate and threaten Plaintiff Corsi

    and Plaintiff Klayman, Corsi's legal counsel, even before his actual indictment on January 25,

    2019, in order to try to influence public opinion and Special Counsel Robert Mueller - by trying

    to attribute guilt to Plaintiff Corsi and not him - as well as to try to raise money for his legal

    defense.

           28.     This defamatory public relations campaign was calculated to coerce Plaintiff

    Corsi to testify falsely at Defendant Stone's criminal trial before Judge Jackson.

           29.     Defendant Stone likes to portray himself as Mafia, and indeed on information and

    belief has Mafia connections, frequently making reference to Mafia figures who he admires, as

    well as other unsavory types who have been alleged to have engaged in unethical and/or illegal


    6 Jeffrey Toobin, Roger Stone's and Jerome Corsi 's Time in the Barrel, The New Yorker, Feb.
     18 & 25 Issue, available at: https://www.newyorker.com/magazine/2019/02/18/roger-stones-and-
    j erome-corsis-time-in-the-barrel



                                                     8
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y 5-1
                          Document Document  47onFiled
                                       Entered    FLSD 07/29/20  Page 9 of 113
                                                         Docket 09/21/2020  Page 28 of 243



    behavior. For example, he frequently makes reference to his heroes being Hyman Roth in the

    'Godfather," who was the movie version of Meyer Lansky, and Roy Cohn, not to mention,

    Richard Nixon, for his role in Watergate. In this regard, after Stone was indicted he held a press

    conference on the courthouse steps of the federal courthouse in Ft. Lauderdale, where he was

    booked, with his arms defiantly in the air in the "victory' pose used by Nixon after he resigned in

    disgrace as a result of the Watergate scandal. At the time, Stone had been employed by a Nixon

    group called CREEP, or the Committee to Reelect the President. Defendant Stone even has a

    large tattoo of Richard Nixon affixed to his back. Thus, given his admiration for persons such as

    these, particularly Mafia figures, his actions as pled herein must be taken as threats, as well as

    being defamatory. And, Plaintiff Corsi is 72 years old and thus very vulnerable emotionally,

    physically and financially to these threats. Stone's intentional infliction of emotional distress and

    coercion and threats were intended to try even cause Plaintiff Corsi to have heart attacks and

    strokes, in order that Plaintiff Corsi would be unable to testify at Stone's criminal trial. Tellingly,

    Stone threatened kill a material witness and his service dog, Credico, Person 2 in the Mueller

    Indictment, "Mafia style." During his criminal trial, testimony was elicited by the government

    prosecutors in proving their witness and obstruction of justice felony charges, that Defendant

    Stone had told material witness Credico to do a Frank Pentangeli, a Mafia character in the film

    The Godfather, that is not testify to the truth. Stone also fashions himself and indeed has the

    reputation, at a minimum, as being the preeminent "dirty trickster," of which he is proud. See

    "Get Me Roger Stone" on Netflix.

           30.     By defaming Plaintiffs, Defendant Stone had hoped to not only intimidate

    Plaintiffs to severely harm and damage their reputations, but also to coerce and threaten Plaintiff

    Corsi to testify falsely if subpoenaed to be called as a material witness in Stone's criminal trial.




                                                       9
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 10 of 113
                                                         Docket 09/21/2020  Page 29 of 243



    He was also trying divert funds away from Dr. Corsi's legal defense fund, while boosting his

    own legal defense fund.

           31.     Stone has also used and continues to employ surrogates and agents, either out in

    the open or secretly, to defame Plaintiffs, such as Defendants herein, and his "friend" Michael

    Caputo, Cassandra Fairbanks, reporter Chuck Ross of The Daily Caller, and Tom Fitton of

    Judicial Watch, to name just a few.

           32.     Tellingly, in a video published by The Daily Caller, Defendant Shroyer appearing

    with Stone, admits that he will serve as a surrogate, that is an agent for Stone if Stone receives a

    gag order, which he did.   7   The other Defendants, like Shroyer, are also surrogates and agents of

    Stone, including but not limited to agent and Defendant David Jones, who controls and approves

    of and ratifies the conduct at all material times all of the Defendants.

           33.     Defendant Stone's illegal and improper attempts to influence the Russian

    collusion investigation was even recognized by the presiding judge, the Honorable Amy Berman

    Jackson ("Judge Jackson"), who was forced to issue a complete "gag" order on Stone after Stone

    attempted to incite violence against Judge Jackson by putting a picture of her face and gun

    crosshairs up on his Instagram account. s

           34.     In her minute order of February 21, 2019 imposing the total "gag" order on Stone,

    Judge Jackson directly cited and referenced his use of surrogates, such as all of the other

    Defendants herein :

           Furthermore, the defendant may not comment publicly about the case indirectly
           by having statements made publicly on his behalf by surrogates, family members,

    1 https://www.youtube.com/watch?v=SSDkh5RY tGo
    s Judge in Roger Stone case orders hearing after he appeared to threaten her on Instagram,
    Washington Post, Feb. 19, 2019, available at:
    https://www .washingtonpost.com/politics/2019/02/18/roger-stone-deletes-photo-judge-presiding-
    over-his-case-says-he-didnt-mean-threaten-her/?utm _term=.2d3c5afa6326
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 11 of 113
                                                         Docket 09/21/2020  Page 30 of 243



           spokespersons, representatives, or volunteers.

           35.     Further evidence of Defendant Stone's collaboration and actions in concert as

    joint tortfeasors with the other Defendants, which other Defendants which and who were at all

    material times Stone's     agents, as well as Stone's pattern and practice of defamatory,

    intimidating, coercive, threatening and defamatory conduct, is set forth in an amicus curiae brief

    filed by Plaintiff Klayman on behalf of Plaintiff Corsi in Defendant Stone's criminal case. Such

    evidence is attached hereto as Exhibit 2 and incorporated herein by reference, as well as civil

    complaint filed by Corsi and Klayman against Stone, and in a civil complaint filed by Klayman

    against Fitton. See Exhibits 3, 4, and 5, which are incorporated herein by reference.

           36.     Defendants have, by working in concert with and as agents of Stone, therefore

    engaged in illegal witness tampering, intimidation and threats in violation of 18 U.S.C. § 1512

    by virtue of the defamatory and threatening acts and practices as alleged herein. Not

    coincidentally, this was what largely Stone was indicted and convicted for by Special Counsel

    Robert Mueller, for which he was sentenced to 40 months of incarceration a federal penitentiary.

                             DEFENDANTS' DEFAMATORY CONDIICT

           37.     Defendant Stone has appeared numerous times on programs of the Defendants,

    The Alex Jones Show and The War Room (and has been a compensated Infowars host in his own

    right). These shows are hosted by Defendant Alex Jones and Shroyer and Stone where numerous

    false, misleading, malicious and defamatory statements of and concerning Plaintiffs were made,

    published, and or ratified by all of the Defendants, each and every one of them, as surrogates and

    agents of Defendant Stone.

           38.     Plaintiffs have demanded retraction and correction of the defamatory videos and

    publications set forth below and generally in this Complaint, but Defendants have arrogantly




                                                     11
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 12 of 113
                                                         Docket 09/21/2020  Page 31 of 243



    refused, thereby ratifying any and all defamatory statements contained therein, and compounding

    the damage alleged herein.

           39.     Defendants, at a minimum, acted recklessly with disregard for the truth, as they

    have known Plaintiff Corsi for a long time, and even worked with him and are also intimately

    familiar with Plaintiff Klayman, so they were well aware that the statements made by the co-

    Defendant Stone, and their own false, misleading, malicious and defamatory statements were,

    indeed, false, as well as their acting as agents of, much less their ratification of the malicious

    false statements published by Defendant Stone on their networks and media sites.

           40.     As the content containing the malicious false, misleading,          and defamatory

    statements were published on the internet and elsewhere, it is proliferated like a "cancerous

    virus," and is was and remains available for viewing from countless sources, thereby

    exponentially increasing the prejudicial and defamatory impact and severe damage inflicted on

    Plaintiffs. Judge Jackson, in issuing her two gag orders against Stone, herself recognized how

    postings calling for physical harm to her and other threatening postings on the internet proliferate

    widely and once made cannot be taken back.

           I.      The October 26, 2018 Video

           41.     In a video from October 26, 2018, Defendant Alex Jones, acting in concert with

    the other Defendants and at their direction, particularly Defendant Stone, makes several false,

    misleading, malicious and defamatory statements about Plaintiff Corsi.9

           42.     At 0:45, Defendant Alex Jones maliciously and falsely published at the direction

    of Defendant Stone and the other Defendants that Plaintiff Corsi "seemed to be extremely

    mentally degraded to the point of what I would call dementia."

           43.     In the same video, Defendant Alex Jones, acting m concert with and at the

    9 https://www.youtube.com/watch?v=UuXP An0nZo8


                                                     12
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 13 of 113
                                                         Docket 09/21/2020  Page 32 of 243



    direction of Defendant Stone and the other Defendants, maliciously fabricates a story where he

    purportedly saw Plaintiff Corsi at a steakhouse "on the ground at another table" and that his

    security staff "thought he was dead in the elevator."

           44.     At 5:08, Defendant Alex Jones, acting in concert with and at the direction of

    Defendant Stone and the other Defendants, after accusing Plaintiff Corsi of having suffered a

    stroke, publishes maliciously that "whatever comes out of his mouth ain't the truth."

           45.     Tellingly and not at all coincidentally, Stone appeared as a guest on the same

    video, as evidence of Defendants working in concert with and as agents of Stone.

           46.     These malicious false, misleading, and defamatory statements were published by

    Defendants acting in concert and at the direction of Defendant Stone as Stone's agents to

    discredit and coerce into false testimony from Plaintiff Corsi in order to preserve the reputation

    of and assist their co-conspirator Stone before Mueller's Russian collusion investigation and later

    prosecution, as Stone had been indicted and Plaintiff Corsi named a material witness.

    Importantly, Plaintiff Corsi was not indicted. Plaintiff Klayman was known by all of the

    Defendants to be Dr. Corsi's legal counsel.

           II.     The January 18, 2019 Video

           47.     Before Defendant Stone was indicted, on or about January 18, 2019, he appeared

    on The War Room with Defendant Shroyer, where he made several malicious false, misleading,

    and defamatory statements in this district, nationally and internationally regarding Plaintiffs

    (the "January 18 Video").10 The same video was published on Stone's YouTube channel, "Stone

    Cold Truth," on January 18, 2019.11

           48.     These malicious false, misleading, and defamatory statements were at the


    10https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
    11https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                     13
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 14 of 113
                                                         Docket 09/21/2020  Page 33 of 243



    direction of all of the Defendants and adopted and published by each and every one of the

    Defendants, rendering them joint tortfeasors and jointly and severally liable.

           49.     At 2:09 in the January 18 Video, Stone and the other Defendants working in

    concert and at the direction of Defendant Stone as his agents maliciously and falsely published

    that Plaintiff Corsi was "fired from World Net Daily."

            50.    At 2:27 in the January 18 Video, Stone and the other Defendants working in

    concert and at the direction of Defendant Stone as his agents maliciously falsely and

    misleadingly published that, "He (Corsi) was perfectly willing to lie, to perjure himself saying

    that a memo that he had wrote me was written on the 30th for the purposes of cover-up .... which

    is further proof that Jerry lied under oath."

            51.    At 2:55 in the January 18 Video, Stone and the other Defendants working in

    concert with at the direction of and as agents of Defendant Stone maliciously falsely and

    misleadingly published, "and then states that I knew about John Podesta's emails being stolen in

    advance, the only proof of that is Jerry's feeble alcohol affected memory- it's a lie .... "

            52.    At 3:35 in the January 18 Video, Stone and the other Defendants working in

    concert at the direction of and as agents of Defendant Stone maliciously falsely and misleadingly

    published that "Jerry was prepared to stab a principle Trump supporter in the back, he was

    perfectly prepared to bear false witness against me, even though I had done nothing in my entire

    life other than help him."

            53.    At 4:20 in the January 18 Video, Stone and the other Defendants working in

    concert with and at the direction and as agents of Defendant Stone maliciously falsely and

    misleadingly published that "all I ever did was show Jerry Corsi friendship and support and try to

    help him and his family and what I get is Judas Iscariot, the willingness to testify against me and




                                                      14
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 15 of 113
                                                         Docket 09/21/2020  Page 34 of 243



    help the deep state bury me .... and then he makes up this story about helping me formulate a

    cover story."

           54.      At 6:26 in the January 18 Video, Stone and the other Defendants working in

    concert with and as agents at the direction of Defendant Stone maliciously falsely published that

    "you can always tell when Jerry Corsi is lying because his lips are moving .... "

           55.      At 1:25 in the January 18 Video, Stone and the other Defendants working in

    concert with and as agents at the direction of Defendant Stone maliciously falsely published that

    "He's (Klayman) never actually won a courtroom victory in his life."

           56.      At 1:30 in the January 18 Video, Stone and the other Defendants working in

    concert and as agents at the direction of Defendant Stone maliciously falsely published, "He

    (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president of Judicial

    Watch] why he left. He was 'ousted' because of a 'sexual harassment complaint."'

           57.      In actuality and truth, Plaintiff Klayman left Judicial Watch voluntarily on his

    own accord in order to run for U.S. Senate in Florida in 2003-2004.

           58.      Not coincidentally, Plaintiff Klayman has a jury verdict and judgment against

    Fitton's Judicial Watch for having defamed him with malice. Punitive damages were also

    awarded by the jury in the U.S. District Court for the Southern District of Florida. See Exhibit 5-

    1.

           59.      At 1:37 in the January 18 Video, Stone acting m concert with the other

    Defendants maliciously working in concert with the other Defendants falsely published, "He's

    (Klayman) incompetent, he's a numbskull, he's an idiot, he's an egomaniac, and he could be the

    single worst lawyer in America. With him as Jerry Corsi's lawyer, Corsi may get the electric

    chair. So your idea that he's a good guy is entirely wrong"




                                                     15
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 16 of 113
                                                         Docket 09/21/2020  Page 35 of 243



           60.     In actuality, Plaintiff Klayman has been a practicing attorney for over four

    decades and has won numerous cases on behalf of his clients and also against the government for

    constitutional and other violations.    He is the founder of both Judicial Watch and Freedom

    Watch, a former candidate for the U.S. Senate in Florida, a former trial attorney and prosecutor

    of the Antitrust Division of the U.S. Department of Justice, where he was a member of the trial

    team that successfully broke up the AT&T monopoly and created competition in the

    telecommunications industry. Among many other legal victories, Plaintiff Klayman also won

    landmark decisions at the chairman and general counsel of Freedom Watch enjoining the illegal

    mass surveillance by the National Security Agency. Klayman v. Obama, l:13-cv-851 (D.D.C).

    See Exhibit 6 --Klayman biography, which is incorporated herein by reference. Stone knew this

    when working in concert with the other Defendants he published acting in concert with the other

    Defedants the malicious false and misleading statements about Klayman and thus willfully and

    maliciously defamed Plaintiff Klayman.

           61.     At 2:01 in the January 18 Video, Stone maliciously working in concert with the

    other Defendants falsely and misleadingly published that Plaintiff Klayman is a "piece of

    garbage."

           62.     At 4:11 in the January 18 Video, Stone maliciously working in concert with the

    other Defendants falsely and misleadingly published, "For those people out there who

    think ... that Larry Klayman's IQ is higher than 70, you're wrong ... "

           63.     Defendants, all of them working in concert and as agents of Defendant Stone,

    published these malicious false, misleading, and defamatory statements with malice and with full

    knowledge that they were false and misleading, and/or at a minimum, with a reckless disregard

    for its truthfulness. These statements falsely and misleadingly state that Plaintiff Corsi was fired




                                                     16
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 17 of 113
                                                         Docket 09/21/2020  Page 36 of 243



    from World Net Daily, that he committed perjury (a federal offense), and that he is an untruthful

    person. They also create the false and misleading implication that Plaintiff Klayman is

    unqualified to be an attorney, public advocate and is a bad and loathsome person, unfit for his

    trades and professions. Plaintiff Klayman is also an author, columnist and nationally syndicated

    radio and internet talk show host on Radio America, his show titled "Special Prosecutor with

    Larry Klayman." See www radioarnerica corn. The malicious false and misleading published

    statements    as alleged herein     also severely damaged Plaintiff Klayman             personally   and

    professionally in this regard, particularly since he and his show compete with Defendant

    Info Wars and and the other Defendants in media markets in this district, nationally and

    internationally. Plaintiff Corsi also competes with Defendant Info Wars and the other Defendants

    in media markets in this district, nationally and internationally.

           Ill.     Other Malicious Defamatory Publications

            64.     In another appearance on InfoWars which was posted to YouTube12 on January

    17, 2019, Defendant Stone working in concert with the other Defendants at 6:22 maliciously

    falsely and misleadingly published that "He [Corsi] was perfectly willing to bear false witness

    against me on multiple points that are complete fabrications."

            65.     In another appearance on InfoWars, this time on The Alex Jones Show from

    January 21, 2019, Defendant Stone maliciously working in concert with the other Defendants

    falsely and misleadingly published that "the good doctor [Corsi] has told a number of lies. In

    fact, he's starting to conflate his lies .... he was perfectly willing to lie about me .... but now lying

    about Alex Jones, lying about Info Wars, lying about Dr. (David) Jones, who's one of the nicest,

    gentlest, sweetest, most honest men I have ever met, it's beyond the pale .... Jerry Corsi can no



    12https://www.youtube.com/watch?v=GJd8YBDvm1             Q


                                                       17
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 18 of 113
                                                         Docket 09/21/2020  Page 37 of 243



    longer be believed."13

           66.     In the same appearance, Stone maliciously working in concert with the other

    Defendants falsely and misleadingly published that, "I think you've [Corsi] been deep state from

    the beginning. Your whole birther thing is used as a club to destroy conservatives ... .I look

    forward to our confrontation. I will demolish you. You're a fraudster, out of your alcoholic haze

    you have made up lies about David Jones and Alex Jones and Roger Stone and now I suspect

    they want you to lie about the President." This is clearly a threat, as well as being maliciously

    defamatory. It is akin to the threats against Person 2 in the Mueller Indictment, Randy Credico,

    who Defendant Stone, as set forth in the Mueller Indictment, based on Stone's own words

    contained in his own documentary evidence, threatened to kill along with Credico's service dog.

    Later Stone threatened the judge presiding over his criminal prosecution, the Honorable Amy

    Berman Jackson.

           67.     In the same January 21, 2019 video, at 43:40, Defendant Alex Jones maliciously

    acting in concert with the other Defendants and as an agent at the direction of Defendant Stone

    falsely accuses Plaintiff Corsi of being a "spook, back and forth with different agencies," falsely

    saying that Dr. Corsi had worked with different government agencies.

           68.     Defendant Alex Jones further maliciously acting in concert with the other

    Defendants and at the direction as an agent of Defendant Stone falsely accuses Plaintiff Corsi of

    sometimes "not being able to walk," creating the false and defamatory implication that he is an

    alcoholic.

           69.     Defendants acting in concert as an agent at the direction of Stone published these

    false, misleading, and defamatory statements at the direction and agent of and in concert with

    Stone with malice and with full knowledge that they were false and misleading, and/or at a

    13https://www.youtube.com/watch?v=ANfe9d7YzLO (Beginning at 38:00)


                                                    18
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 19 of 113
                                                         Docket 09/21/2020  Page 38 of 243



    mm1mum, with a reckless disregard for their truthfulness. These statements falsely and

    misleadingly published that Plaintiff Corsi committed perjury (a federal offense), is an untruthful

    person, and is an alcoholic. They also contain threats, amplified by Defendants facial expressions

    and hostile demeanor against Plaintiff Corsi and his legal counsel Larry Klayman. Defendants,

    acting at the direction and working in concert with Stone, obviously believed that in order to

    advance their interests and improper if not criminal motivations, they also had to destroy and

    severely harm the legal counsel of Plaintiff Corsi, who had been at all material times

    representing Plaintiff Corsi before Special Counsel Robert Mueller, congressional committees

    and generally and counseled Plaintiff Corsi when he was subpoenaed to testify truthfully in

    Stone's criminal trial for perjury, witness tampering, threatening to kill a material witness and his

    service dog, as well as obstruction of justice. Corsi, despite all of this, was never called as a

    witness by Defendant Stone, since Stone and his legal counsel must have concluded that his

    truthful testimony would not have benefited Stone.

                 FACTS PERTAINING TO DEFENDANTS' UNFAIR COMPETITION

           70.     In addition to being an investigative journalist/author and a public interest

    litigator/advocate, respectively, Plaintiffs Corsi and Plaintiff Klayman are both competitors to

    Defendants as conservative media personalities, broadcasters, authors and columnists on social

    media and elsewhere.

           71.     For instance, Plaintiff Klayman also hosts a syndicated broadcast and on-line

    radio show on about 50 networks and podcasts and produces videos that are posted on the

    internet, issues press releases, commentary and other publications.

           72.     Defendants have directed, made, adopted, and or ratified numerous false or

    misleading statements of fact of and concerning Plaintiffs during their various subject programs




                                                     19
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 20 of 113
                                                         Docket 09/21/2020  Page 39 of 243



    and media postings and publications as pled herein, which all contain significant advertisement

    or promotions.

            73.      These false and/or misleading facts materially prejudice the viewers and/or

    listeners as to the quality, nature, and contents of Plaintiffs' services, which has caused

    significant competitive and commercial injury to Plaintiffs, as well as loss of good will and

    reputation.

            74.      Plaintiffs, like Defendants, rely on viewer and listener financial and other support

    and sales and their reputations and good will in order to continue their work. Defendants' false

    and/or misleading statements concerning Plaintiffs is meant to, and has, diverted financial and

    other support, referrals and sales away from Plaintiffs and to Defendants instead, and severely

    harmed Plaintiffs' personal and professional reputations.

                                       FIRST CAUSE OF ACTION
                                              Defamation

            75.      Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

            76.      Acting in concert Defendants and as an agent at the direction of Defendant Stone

    published the aforementioned malicious, false, misleading and defamatory statements of and

    concerning Plaintiffs in this judicial district, nationwide, and worldwide.

            77.      These false and misleading statements were published with malice, as Defendants

    knew that they were false and misleading, or at a minimum acted with a reckless disregard for

    the truth.

            78.      Plaintiffs have been severely harmed and damaged by these false and misleading

    statements because they subjected him to hatred, distrust, ridicule, contempt, and disgrace.




                                                      20
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered     FLSD07/29/20 Page 21 of 113
                                                         Docket 09/21/2020  Page 40 of 243



            79.      Plaintiffs have been damaged by these false and misleading statements because

    they severely injured Plaintiff Corsi and Plaintiff Klayman in their profession and businesses, as

    well as severely injured and damaged them personally and professionally, financially,

    emotionally, and in terms of their good will and reputations.

                                      SECOND CAUSE OF ACTION
                                          Defamation Per Se

            80.      Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

            81.      Acting in concert, Defendants as alleged herein, published the aforementioned

    numerous false, misleading and defamatory statements to severely harm and damage Plaintiffs,

    which were republished elsewhere and widely in this district, nationally and internationally, and

    through surrogates, which and wo published the falsities that Plaintiffs have committed crimes,

    including perjury, and engaged in moral turpitude in the form of alcoholism, and committed

    sexual misconduct, as set forth in the preceding paragraphs. These malicious and false statements

    defamed Plaintiffs in their trades and professions.

            82.      These false, misleading and defamatory statements were published in this district

    and on the internet and elsewhere, domestically and internationally for the entire world to see

    and hear and in so doing Defendants published false and misleading facts, inter alia, that

    Plaintiffs' conduct, characteristics or a condition are incompatible with the proper exercise of

    their lawful business, trades, professions or offices, as well as personally.

            83.      These false and misleading statements were published with malice, as Defendants

    knew that they were false and misleading, and/or at a minimum acted with a reckless disregard

    for the truth.

            84.      This statements are per se defamatory because they falsely and misleadingly



                                                      21
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 22 of 113
                                                         Docket 09/21/2020  Page 41 of 243



    published that Plaintiff Corsi committed perjury and Plaintiff Klayman had committed sexual

    misconduct which are federal offense and felony, as well as defamed Plaintiffs in their trades and

    professions. Defamation per se gives rise to the presumption that severe harm and damage has

    arisen by virtue of the malicious false and misleading statements.

            85.      These malicious false, misleading, and defamatory statements are defamatory per

    se and these false and misleading statements severely harmed and damaged Plaintiff Corsi in this

    profession and business as a journalist, author and political commentator, whose credibility is the

    most important trait, as well as personally and Plaintiff Klayman in his professions as a public

    interest and private advocate and litigator and as an author, columnist and radio and internet

    radio talk show and syndicated host, as well as personally.

                                       THIRD CAUSE OF ACTION
                                        Defamation by Implication

            86.      Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

            87.      Acting in concert, Defendants published the aforementioned numerous false,

    misleading and defamatory statements about Plaintiffs, as set forth in the preceding paragraphs.

            88.      These false, misleading and defamatory statements were published on the internet

    and published and republished elsewhere in this district, domestically and internationally for the

    entire world to see and hear.

            89.      These false and misleading statements were published with malice, as Defendants

    knew that they were false and misleading, and/or at a minimum acted with a reckless disregard

    for the truth.

            90.      These statements created the false and misleading implication that Plaintiff Corsi

    is dishonest, committed perjury and is an alcoholic, and that Plaintiff Klayman committed sexual



                                                      22
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered     FLSD07/29/20 Page 23 of 113
                                                         Docket 09/21/2020  Page 42 of 243



    misconduct and is incompetent, among other false and misleading statements as pled in the

    preceding paragraphs. These malicious false statements also defamed Plaintiffs in their trades

    and professions.

           91.     Plaintiffs have been severely harmed and damaged by these false and misleading

    statements because they subject him to hatred, distrust, ridicule, contempt, and disgrace.

           92.     Plaintiffs has been damaged by these malicious false and misleading statements

    because the statements severely harmed and damaged Plaintiffs in their trades and professions as

    journalists, authors, columnists, pubic interest and private practitioner lawyers and syndicated

    radio talk show hosts, whose credibility is the most important trait, as well as personally.

                                    FOURTH CAUSE OF ACTION
                               Intentional Infliction of Emotional Distress

           93.     Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

           94.     Acting in concert, Defendants engaged in extreme and outrageous conduct by

    threatening Plaintiffs, acting as agents in concert with Stone, who has made death threats to at

    least one witness involved in Special Counsel Mueller's Russian collusion investigation, Person

    2 Randy Credico, as well as incited violence against Judge Amy Berman Jackson by posting a

    meme on Instagram with a crosshairs and gun pointed at the jurist's head, for which Stone was

    sanctioned with a total gag order and threat of incarceration if this type of violative conduct of

    the Court's gag order occurred again, which it apparently has. See Exhibit 7

           95.     Defendants knowingly and intentionally threatened Plaintiffs, in a manner similar

    to other death threats co-conspirator and Defendant Stone made to at least one material witness,

    involved in Special Counsel Mueller's Russian collusion investigation, such as Randy Credico,

    Person 2 in the Mueller Indictment, as well as Judge Amy Berman Jackson.



                                                     23
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered     FLSD07/29/20 Page 24 of 113
                                                         Docket 09/21/2020  Page 43 of 243



           96.        Defendants' extreme and outrageous conduct directly caused Plaintiffs severe

    emotional distress and resulting severe harm and damage.

                                        FIFTH CAUSE OF ACTION
                                                Assault

           97.        Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

           98.        Acting in concert, Defendants placed Plaintiffs in apprehension of an imminent

    harmful or offensive contact and physical harm and death, by coercing and threatening Plaintiffs,

    in a similar manner that co-conspirator Stone has used to make death threats to at least one

    material witness involved in Special Counsel Mueller's Russian collusion investigation, such as

    Person 2 in the Mueller Indictment, Randy Credico and Judge Amy Berman Jackson.

           99.        The threats issued by Defendants are credible, as co-conspirator Stone portrays

    and sees himself as a "Mafia" figure, as set forth above.

               100.   Furthermore, as set forth above, acting in concert Defendants have a pattern and

    practice of calling their followers "to arms," which has resulted in deadly violence against their

    victims.

               101.   Plaintiffs did not consent to Defendants' conduct.

               102.   As a direct and proximate result of Defendants' wrongful conduct, acting m

    concert and as an agent at the direction of Defendant Stone, Plaintiffs suffered conscious pain,

    suffering, severe emotional distress and the fear of imminent serious bodily injury or death, and

    other mental and physical injuries, and Plaintiffs were severely harmed and damaged thereby.

                                     SIXTH CAUSE OF ACTION
                           Unfair Competition -Lanham Act 15 U.S.C. § 1125(a)




                                                       24
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 25 of 113
                                                         Docket 09/21/2020  Page 44 of 243



             103.   Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

             104.   Defendants have and are engaged in acts of unfair competition in violation of the

    Lanham Act, 15 U.S.C. § 1125(a) and common law

             105.   Defendants have made false and/or misleading statements that have deceived

    and/or had the tendency to deceive a substantial segment of the receiving audience.

             106.   Defendants'   false and/or misleading       statements misrepresent the nature,

    characteristics, and qualities of Plaintiff Klayman and Plaintiff Corsi' s goods or services.

             107.   Defendants false and/or misleading statements are material because that were

    highly likely to mislead and influence supporters' decisions to provide financial support and

    sales to Defendants instead of Plaintiffs

             108.   These false and misleading statements were made in interstate commerce, as they

    were widely broadcast on radio, on the internet, in social media, and elsewhere in this district,

    nationally and internationally.

             109.   Plaintiffs have suffered significant damages, which are ongomg, due to

    Defendants' false and/or misleading statements. By law these damages are calculated based on

    Defendants' gross sales and receipts, which are trebled, plus an award of attorneys fees and

    costs.

                                         PRAYER FOR RELIEF

             WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

             a.     Awarding Plaintiffs compensatory including actual, consequential, incidental and

                    punitive damages for malicious tortious concerted conduct, jointly and severally

                    in an amount to be determined at trial and in excess of $75, 000,000 U.S. Dollars




                                                     25
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 26 of 113
                                                         Docket 09/21/2020  Page 45 of 243



                  for each Plaintiff.

           b.     Awarding Treble Damages Under the Lanham Act, 15 U.S.C. 1125(a).

           b.     Awarding Plaintiffs attorney fees and costs

           c.     Granting such other     relief as the Court deems appropriate and necessary

                  including preliminary and permanent injunctive relief.



          PLAINTIFFS DEMAND TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.



    Dated: July 29, 2020                                        Respectfully Submitted,


                                                                  Isl Larry Klayman
                                                                Larry Klayman, Esq.
                                                                KLAYMAN LAW GROUP, P.A.

                                                                2020 Pennsylvania Ave NW #800
                                                                Washington, DC, 20006
                                                                Telephone: (310)-595-0800
                                                                Email: ]eklayrnan@grnail corn

                                                                Counsel for Klayman Pro Se

                                                                /<5/SanjayRi5was
                                                                SANJAY BISW AS, Esq.
                                                                #24061235-Texas
                                                                #24966--Louisiana
                                                                11720 Duxbury Dr.
                                                                Frisco, Texas 75035
                                                                Telephone: (972)-866-5879
                                                                Email:sanj aybiswas41@gmail.com
                                                                Fax: 1-800-506-6804

                                                                Counsel for Dr. Jerome Corsi




                                                  26
            Case 1:20-cv-00298-L
Case 0:20-cv-61912-DPG           Y Document
                          Document          47 onFiled
                                   5-1 Entered    FLSD 07/29/20 Page 27 of 113
                                                         Docket 09/21/2020  Page 46 of 243



                                    CERTIFICATE OF SERVICE

           I, Larry Klayman, hereby certify that on this day, July 29, 2020, I electronically filed the

    foregoing with the Clerk of Court using the Court's ECF system. I also certify that the foregoing

    document is being served this day on all counsel of record through the Court's eservice

    procedures

                                                                Isl Larry Klayman




                                                    27
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on FLSD ffi9tm) 09/21/2020 mm
                                                        Docket FPtcgJE?J:Bctff
                                                                             Page 47 of 243




                         EXHIBIT 1
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on FLSD ffi9tm) 09/21/2020 mm
                                                        Docket FPtcgJE?J:Bctff
                                                                             Page 48 of 243



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


      UNITED STATES OF AMERICA                     *       CRIMINAL NO.
                                                   *
             V.                                    *       Grand Jury Original
                                                   *
      ROGER JASON STONE, JR.,                      *       18 U.S.C. §§ 1001, 1505, 1512, 2
                                                   *
                    Defendant.                     *
                                                   *
                                                   *
                                                   *
                                               *******
                                             INDICTMENT

    The Grand Jury for the District of Columbia charges:

                                              Introduction

    1.     By in or around May 2016, the Democratic National Committee ("DNC") and the

    Democratic Congressional Campaign Committee ("DCCC") became aware that their computer

    systems had been compromised by unauthorized intrusions and hired a security company

    ("Company 1") to identify the extent of the intrusions.

    2.     On or about June 14, 2016, the DNC-through         Company I-publicly    announced that it

    had been hacked by Russian government actors.

    3.     From in or around July 2016 through in or around November 2016, an organization

    ("Organization 1"), which had previously posted documents stolen by others from U.S. persons,

    entities, and the U.S. government, released tens of thousands of documents stolen from the DNC

    and the personal email account of the chairman of the U.S. presidential campaign of Hillary

    Clinton ("Clinton Campaign").
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPtlgJE2IDctff
                                                  FLSD ffi9tm) 09/21/2020 mm
                                                                           Page 49 of 243



           a.      On or about July 22, 2016, Organization 1 released documents stolen from the

                  DNC.

           b.     Between on or about October 7, 2016 and on or about November 7, 2016,

                   Organization 1 released approximately 33 tranches of documents that had been

                   stolen from the personal email account of the Clinton Campaign chairman, totaling

                   over 50,000 stolen documents.

    4.     ROGER JASON STONE, JR. was a political consultant who worked for decades in U.S.

    politics and on U.S. political campaigns. STONE was an official on the U.S. presidential campaign

    of Donald J. Trump ("Trump Campaign") until in or around August 2015, and maintained regular

    contact with and publicly supported the Trump Campaign through the 2016 election.

    5.     During the summer of 2016, STONE spoke to senior Trump Campaign officials about

    Organization 1 and information it might have had that would be damaging to the Clinton

    Campaign. STONE was contacted by senior Trump Campaign officials to inquire about future

    releases by Organization 1.

    6.     By in or around early August 2016, STONE was claiming both publicly and privately to

    have communicated with Organization 1. By in or around mid-August 2016, Organization 1 made

    a public statement denying direct communication with STONE. Thereafter, STONE said that his

    communication with Organization 1 had occurred through a person STONE described as a "mutual

    friend," "go-between," and "intermediary." STONE also continued to communicate with members

    of the Trump Campaign about Organization 1 and its intended future releases.

    7.     After the 2016 U.S. presidential election, the U.S. House of Representatives Permanent

    Select Committee on Intelligence ("HPSCI"), the U.S. Senate Select Committee on Intelligence

    ("SSCI"), and the Federal Bureau of Investigation ("FBI") opened or announced their respective




                                                   2
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPHgJE2nctff
                                                  FLSD ffi9tm) 09/21/2020 mmPage 50 of 243



    investigations into Russian interference in the 2016 U.S. presidential election, which included

    investigating STONE' s claims of contact with Organization 1.

    8.     In response, STONE took steps to obstruct these investigations. Among other steps to

    obstruct the investigations, STONE:

           a.      Made multiple false statements to HPSCI about his interactions regarding

                   Organization 1, and falsely denied possessing records that contained evidence of

                   these interactions; and

           b.      Attempted to persuade a witness to provide false testimony to and withhold

                   pertinent information from the investigations.

                                      Other Relevant Individuals

    9.     Person 1 was a political commentator who worked with an online media publication during

    the 2016 U.S. presidential campaign. Person 1 spoke regularly with STONE throughout the

    campaign, including about the release of stolen documents by Organization 1.

    10.    Person 2 was a radio host who had known STONE for more than a decade. In testimony

    before HPSCI on or about September 26, 2017, STONE described Person 2 (without naming him)

    as an "intermediary," "go-between," and "mutual friend" to the head of Organization 1. In a

    follow-up letter to HPSCI dated October 13, 2017, STONE identified Person 2 by name and

    claimed Person 2 was the "gentleman who confirmed for Mr. Stone" that the head of

    Organization 1 had "'[e]mails related to Hillary Clinton which are pending publication.'"

                                              Background

                STONE's Communications About Organization 1 During the Campaign

    11.    By in or around June and July 2016, STONE informed senior Trump Campaign officials

    that he had information indicating Organization 1 had documents whose release would be




                                                    3
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on FLSD ffi9tm) 09/21/2020 mm
                                                        Docket FPHgJE21£ctff
                                                                           Page 51 of 243



    damaging to the Clinton Campaign. The head of Organization 1 was located at all relevant times

    at the Ecuadorian Embassy in London, United Kingdom.

    12.    After the July 22, 2016 release of stolen DNC emails by Organization 1, a senior Trump

    Campaign official was directed to contact STONE about any additional releases and what other

    damaging information Organization 1 had regarding the Clinton Campaign. STONE thereafter

    told the Trump Campaign about potential future releases of damaging material by Organization 1.

    13.    STONE also corresponded with associates about contacting Organization 1 in order to

    obtain additional emails damaging to the Clinton Campaign.

           a.     On or about July 25, 2016, STONE sent an email to Person 1 with the subject line,

                  "Get to [the head of Organization 1]." The body of the message read, "Get to [the

                  head of Organization 1] [a]t Ecuadorian Embassy in London and get the pending

                  [Organization 1] emails ... they deal with Foundation, allegedly." On or about the

                  same day, Person 1 forwarded STONE's email to an associate who lived in the

                  United Kingdom and was a supporter of the Trump Campaign.

           b.     On or about July 31, 2016, STONE emailed Person 1 with the subject line, "Call

                  me MON." The body of the email read in part that Person 1's associate in the

                  United Kingdom "should see [the head of Organization 1]."

           c.     On or about August 2, 2016, Person 1 emailed STONE. Person 1 wrote that he was

                  currently in Europe and planned to return in or around mid-August. Person 1 stated

                  in part, "Word is friend in embassy plans 2 more dumps. One shortly after I'm

                  back. 2nd in Oct. Impact planned to be very damaging." The phrase "friend in

                  embassy" referred to the head of Organization 1. Person 1 added in the same email,

                  "Time to let more than [the Clinton Campaign chairman] to be exposed as in bed w




                                                  4
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPHgJE2mctff
                                                  FLSD ffi9tm) 09/21/2020 mm
                                                                           Page 52 of 243



                  enemy if they are not ready to drop HRC. That appears to be the game hackers are

                  now about. Would not hurt to start suggesting HRC old, memory bad, has stroke -

                  neither he nor she well. I expect that much of next dump focus, setting stage for

                  Foundation debacle."

    14.    Starting in early August 2016, after receiving the August 2, 2016 email from Person 1,

    STONE made repeated statements about information he claimed to have learned from the head of

    Organization 1.

           a.     On or about August 8, 2016, STONE attended a public event at which he stated, "I

                  actually have communicated with [the head of Organization 1]. I believe the next

                  tranche of his documents pertain to the Clinton Foundation, but there's no telling

                  what the October surprise may be."

           b.     On or about August 12, 2016, STONE stated during an interview that he was "in

                  communication with [the head of Organization 1]" but was "not at liberty to discuss

                  what I have."

           c.     On or about August 16, 2016, STONE stated during an interview that "it became

                  known on this program that I have had some back-channel communication with

                  [Organization 1] and [the head of Organization 1]." In a second interview on or

                  about the same day, STONE stated that he "communicated with [the head of

                  Organization 1]" and that they had a "mutual acquaintance who is a fine

                  gentleman."

           d.     On or about August 18, 2016, STONE stated during a television interview that he

                  had communicated with the head of Organization 1 through an "intermediary,

                  somebody who is a mutual friend."




                                                  5
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPtlgJE:IDl-cdf
                                                  FLSD ffi9tm) 09/21/2020 JllB
                                                                            Page 53 of 243



           e.     On or about August 23, 2016, Person 2 asked STONE during a radio interview,

                  "You've been in touch indirectly with [the head of Organization 1]. ...     Can you

                  give us any kind of insight? Is there an October surprise happening?" STONE

                  responded, "Well, first of all, I don't want to intimate in any way that I control or

                  have influence with [the head of Organization 1] because I do not. ...    We have a

                  mutual friend, somebody we both trust and therefore I am a recipient of pretty good

                  information."

    15.    Beginning on or about August 19, 2016, STONE exchanged written communications,

    including by text message and email, with Person 2 about Organization 1 and what the head of

    Organization 1 planned to do.

           a.     On or about August 19, 2016, Person 2 sent a text message to STONE that read in

                  part, "I'm going to have [the head of Organization 1] on my show next Thursday."

                  On or about August 21, 2016, Person 2 sent another text message to STONE,

                  writing in part, "I have [the head of Organization 1] on Thursday so I'm completely

                  tied up on that day."

           b.     On or about August 25, 2016, the head of Organization 1 was a guest on Person 2's

                  radio show for the first time. On or about August 26, 2016, Person 2 sent a text

                  message to STONE that stated, "[the head of Organization 1] talk[ed] about you

                  last night." STONE asked what the head of Organization 1 said, to which Person 2

                  responded, "He didn't say anything bad we were talking about how the Press is

                  trying to make it look like you and he are in cahoots."

           c.     On or about August 27, 2016, Person 2 sent text messages to STONE that said, "We

                  are working on a [head of Organization 1] radio show," and that he (Person 2) was




                                                   6
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPtlgJE33Ectff
                                                  FLSD ffi9tm) 09/21/2020 JllB
                                                                             Page 54 of 243



                 "in charge" of the project. In a text message sent later that day, Person 2 added,

                 "[The head of Organization 1] has kryptonite on Hillary."

           d.    On or about September 18, 2016, STONE sent a text message to Person 2 that said,

                 "I am e-mailing u a request to pass on to [the head of Organization 1]." Person 2

                 responded "Ok," and added in a later text message, "[j]ust remember do not name

                 me as your connection to [the head of Organization 1] you had one before that you

                 referred to."

                         1.      On or about the same day, September 18, 2016, STONE emailed

                                 Person 2 an article with allegations against then-candidate Clinton

                                 related to her service as Secretary of State. STONE stated, "Please

                                 ask [the head of Organization 1] for any State or HRC e-mail from

                                 August 10 to August 30-particularly        on August 20, 2011 that

                                 mention [the subject of the article] or confirm this narrative."

                         11.     On or about September 19, 2016, STONE texted Person 2 again,

                                 writing, "Pass my message . . . to [the head of Organization 1]."

                                 Person 2 responded, "I did." On or about September 20, 2016,

                                 Person 2 forwarded the request to a friend who was an attorney with

                                 the ability to contact the head of Organization 1. Person 2 blind-

                                 copied STONE on the forwarded email.

           e.    On or about September 30, 2016, Person 2 sent STONE via text message a

                 photograph of Person 2 standing outside the Ecuadorian Embassy in London where

                 the head of Organization 1 was located.




                                                   7
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPHgJEE5ctff
                                                  FLSD ffi9tm) 09/21/2020 mmPage 55 of 243



           f.      On or about October 1, 2016, which was a Saturday, Person 2 sent STONE text

                  messages that stated, "big news Wednesday ... now pretend u don't know me ...

                  Hillary's campaign will die this week." In the days preceding these messages, the

                  press had reported that the head of Organization 1 planned to make a public

                   announcement on or about Tuesday, October 4, 2016, which was reported to be the

                  ten-year anniversary of the founding of Organization 1.

           g.      On or about October 2, 2016, STONE emailed Person 2, with the subject line

                  "WTF?," a link to an article reporting that Organization 1 was canceling its "highly

                   anticipated Tuesday announcement due to security concerns." Person 2 responded

                  to STONE, "head fake."

           h.      On or about the same day, October 2, 2016, STONE texted Person 2 and asked,

                  "Did [the head of Organization 1] back off." On or about October 3, 2016, Person

                  2 initially responded, "I can't tal[k] about it." After further exchanges with

                   STONE, Person 2 said, "I think it[']s on for tomorrow." Person 2 added later that

                   day, "Off the Record Hillary and her people are doing a full-court press they [sic]

                  keep [the head of Organization 1] from making the next dump ... That's all I can

                  tell you on this line ... Please leave my name out of it."

    16.    In or around October 2016, STONE made statements about Organization 1's future

    releases, including statements similar to those that Person 2 made to him. For example:

           a.      On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

                   Campaign, "Spoke to my friend in London last night. The payload is still coming."

           b.     Also on or about October 3, 2016, STONE received an email from a reporter who

                  had connections to a high-ranking Trump Campaign official that asked, "[the head




                                                   8
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPtlgJEJW
                                                  FLSD ffi9tm)          ctffmm
                                                               09/21/2020    Page 56 of 243



                     of Organization 1] -what's he got? Hope it's good." STONE responded in part,

                     "It is. I'd tell [the high-ranking Trump Campaign official] but he doesn't call me

                     back."

           c.        On or about October 4, 2016, the head of Organization 1 held a press conference

                     but did not release any new materials pertaining to the Clinton Campaign. Shortly

                     afterwards, STONE received an email from the high-ranking Trump Campaign

                     official asking about the status of future releases by Organization 1. STONE

                     answered that the head of Organization 1 had a "[ s]erious security concern" but that

                     Organization 1 would release "a load every week going forward."

           d.        Later that day, on or about October 4, 2016, the supporter involved with the Trump

                     Campaign asked STONE via text message if he had "hear[ d] anymore from

                     London." STONE replied, "Yes - want to talk on a secure line - got Whatsapp?"

                     STONE subsequently told the supporter that more material would be released and

                     that it would be damaging to the Clinton Campaign.

    17.    On or about October 7, 2016, Organization 1 released the first set of emails stolen from the

    Clinton Campaign chairman. Shortly after Organization 1's release, an associate of the high-

    ranking Trump Campaign official sent a text message to STONE that read "well done." In

    subsequent conversations with senior Trump Campaign officials, STONE claimed credit for

    having correctly predicted the October 7, 2016 release.

                                              The Investigations

    18.    In or around 2017, government officials publicly disclosed investigations into Russian

    interference in the 2016 U.S. presidential election and possible links to individuals associated with

    the campaigns.




                                                      9
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on FLSD ffi9tm) 09/21/2020 mm
                                                        Docket FPHgJE~ctff Page 57 of 243



           a.     On or about January 13, 2017, the chairman and vice chairman of SSCI announced

                  the committee would conduct an inquiry that would investigate, among other

                  things, any intelligence regarding links between Russia and individuals associated

                  with political campaigns, as well as Russian cyber activity and other "active

                  measures" directed against the United States in connection with the 2016 election.

           b.     On or about January 25, 2017, the chairman and ranking member of HPSCI

                  announced that HPSCI had been conducting an inquiry similar to SSCI's.

           c.     On or about March 20, 2017, the then-director of the FBI testified at a HPSCI

                  hearing and publicly disclosed that the FBI was investigating Russian interference

                  in the 2016 election and possible links and coordination between the Trump

                  Campaign and the Russian government.

           d.     By in or around August 2017, news reports stated that a federal grand jury had

                  opened an investigation into matters relating to Russian government efforts to

                  interfere in the 2016 election, including possible links and coordination between

                  the Trump Campaign and the Russian government.

                                STONE's False Testimony to HPSCI

    19.    In or around May 2017, HPSCI sent a letter requesting that STONE voluntarily appear

    before the committee and produce:

                  Any documents, records, electronically stored information
                  including e-mail, communication, recordings, data and tangible
                  things (including, but not limited to, graphs, charts, photographs,
                  images and other documents) regardless of form, other than those
                  widely available (e.g., newspaper articles) that reasonably could
                  lead to the discovery of any facts within the investigation's publicly-
                  announced parameters.

    On or about May 22, 2017, STONE caused a letter to be submitted to HPSCI stating that "Mr.
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPtlgJE3!9cdf
                                                  FLSD ffi9tm) 09/21/2020 JllB
                                                                            Page 58 of 243



    Stone has no documents, records, or electronically stored information, regardless of form, other

    than those widely available that reasonably could lead to the discovery of any facts within the

    investigation's publicly-announced parameters."

    20.    On or about September 26, 2017, STONE testified before HPSCI in Washington, D.C. as

    part of the committee's ongoing investigation. In his opening statement, STONE stated, "These

    hearings are largely based on a yet unproven allegation that the Russian state is responsible for the

    hacking of the DNC and [the Clinton Campaign chairman] and the transfer of that information to

    [Organization 1]." STONE further stated that "[m]embers of this Committee" had made certain

    "assertions against me which must be rebutted here today," which included "[t]he charge that I

    knew in advance about, and predicted, the hacking of Clinton campaign chairman['s] email, [and]

    that I had advanced knowledge of the source or actual content of the [Organization 1] disclosures

    regarding Hillary Clinton."

    21.    In the course of his HPSCI testimony, STONE made deliberately false and misleading

    statements to the committee concerning, among other things, his possession of documents

    pertinent to HPSCI's investigation; the source for his early August 2016 statements about

    Organization 1; requests he made for information from the head of Organization 1; his

    communications with his identified intermediary; and his communications with the Trump

    Campaign about Organization 1.

      STONE's False and Misleading Testimony About His Possession of Documents Pertinent to
                                     HPSCI' s Investigation

    22.    During his HPSCI testimony, STONE was asked, "So you have no emails to anyone

    concerning the allegations of hacked documents ... or any discussions you have had with third

    parties about [the head of Organization 1]? You have no emails, no texts, no documents

    whatsoever, any kind of that nature?" STONE falsely and misleadingly answered, "That is correct.


                                                     11
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPtlgJE3IDctff
                                                  FLSD ffi9tm) 09/21/2020 mm
                                                                           Page 59 of 243



    Not to my knowledge."

    23.    In truth and in fact, STONE had sent and received numerous emails and text messages

    during the 2016 campaign in which he discussed Organization 1, its head, and its possession of

    hacked emails. At the time of his false testimony, STONE was still in possession of many of these

    emails and text messages, including:

           a.      The email from STONE to Person 1 on or about July 25, 2016 that read in part,

                   "Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and get

                  the pending [Organization 1] emails ... they deal with Foundation, allegedly.";

           b.      The email from STONE to Person 1 on or about July 31, 2016 that said an associate

                   of Person 1 "should see [the head of Organization 1].";

           c.      The email from Person 1 to STONE on or about August 2, 2016 that stated in part,

                   "Word is friend in embassy plans 2 more dumps. One shortly after I'm back. 2nd

                   in Oct. Impact planned to be very damaging.";

           d.      Dozens of text messages and emails, beginning on or about August 19, 2016 and

                   continuing through the election, between STONE and Person 2 in which they

                   discussed Organization 1 and the head of Organization 1;

           e.      The email from STONE on or about October 3, 2016 to the supporter involved with

                  the Trump Campaign, which read in part, "Spoke to my friend in London last night.

                   The payload is still coming."; and

           f.      The emails on or about October 4, 2016 between STONE and the high-ranking

                  member of the Trump Campaign, including STONE's statement that Organization

                   1 would release "a load every week going forward."




                                                    12
            ©Im:e ll 2IDmmm
Case 0:20-cv-61912-DPG    p;gffi~ LW lID:mlummtt
                         Document    5-1 Entered   FHleitHIBf
                                               417on FLSD ffi9             offmm
                                                               tm) FPtlgJE317J..
                                                           Docket  09/21/2020    Page 60 of 243



    24.     By falsely claiming that he had no emails or text messages in his possession that referred

    to the head of Organization 1, STONE avoided providing a basis for HPSCI to subpoena records

    in his possession that could have shown that other aspects of his testimony were false and

    misleading.

          STONE's False and Misleading Testimony About His Early August 2016 Statements

    25.     During his HPSCI testimony on or about September 26, 2017, STONE was asked to

    explain his statements in early August 2016 about being in contact with the head of Organization 1.

    STONE was specifically asked about his statement on or about August 8, 2016 that "I've actually

    communicated with [the head of Organization 1]," as well as his statement on or about August 12,

    2016 that he was "in communication with [the head of Organization 1]" but was "not at liberty to

    discuss what I have."

    26.     STONE responded that his public references to having a means of contacting Organization

     1 referred exclusively to his contact with a journalist, who STONE described as a "go-between, as

    an intermediary, as a mutual friend" of the head of Organization 1. STONE stated that he asked

    this individual, his intermediary, "to confirm what [the head of Organization 1] ha[ d] tweeted,

    himself, on July 21st, that he ha[d] the Clinton emails and that he [would] publish them." STONE

    further stated that the intermediary "was someone I knew had interviewed [the head of

    Organization 1]. And I merely wanted confirmation of what he had tweeted on the 21st." STONE

    declined to tell HP SCI the name of this "intermediary" but provided a description in his testimony

    that was consistent with Person 2.

    27.     On or about October 13, 2017, STONE caused a letter to be submitted to HPSCI that

    identified Person 2 by name as the "gentleman who confirmed for Mr. Stone" that the head of

    Organization 1 had "'[e]mails related to Hillary Clinton which are pending publication.'"



                                                    13
            ©Im:e ll 2IDmmm
Case 0:20-cv-61912-DPG      p;gffi~ LW lID:mlummtt
                          Document     5-1 Entered   FHleitHIBf
                                                 417on FLSD ffi9             ctffJllB
                                                                 tm) FPtlgJE31£
                                                             Docket  09/21/2020     Page 61 of 243



     28.     STONE's explanation of his August 2016 statements about communicating with the head

     of Organization 1 was false and misleading. In truth and in fact, the first time Person 2 interviewed

     the head of Organization 1 was on or about August 25, 2016, after STONE made his August 8 and

     August 12, 2016 public statements.        Similarly, at the time STONE made his August 2016

     statements, STONE had directed Person 1-not Person 2-to          contact the head of Organization 1.

     And Person 1-not Person 2-had told STONE in advance ofSTONE's August 8 and August 12,

     2016 public statements that "[w]ord is friend in embassy plans 2 more dumps," including one in

     October. At no time did STONE identify Person 1 to HPSCI as another individual STONE

     contacted to serve as a "go-between," "intermediary," or other source of information from

     Organization 1. STONE also never disclosed his exchanges with Person 1 when answering

     HPSCI's questioning about STONE's August 8 and August 12, 2016 statements.

      STONE's False and Misleading Testimony About Requests He Made for Information from the
                                      Head of Organization 1

     29.    During his HPSCI testimony, STONE was asked, "[W]hat was the extent of the

     communication with [the intermediary]?" STONE replied, "I asked him to confirm ... that the

     tweet of [the head of Organization 1] of the 21st was accurate, that they did in fact have ... Hillary

     Clinton emails and that they would release them." STONE was then asked, "Did you ask [the

     intermediary] to communicate anything else to [the head of Organization 1]?" STONE falsely and

     misleadingly responded, "I did not." STONE was then asked, "Did you ask [the intermediary] to

     do anything on your own behalf?" STONE falsely and misleadingly responded, "I did not."

     30.    In truth and in fact, STONE directed both Person 1 and Person 2 to pass on requests to the

     head of Organization 1 for documents that STONE believed would be damaging to the Clinton

     Campaign. For example:

            a.      As described above, on or about July 25, 2016, STONE sent Person 1 an email that


                                                       14
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPtcgJEJ:mcdf
                                                  FLSD ffi9tm) 09/21/2020 JllB
                                                                             Page 62 of 243



                      read, "Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and

                      get the pending [Organization 1] emails ... they deal with Foundation, allegedly."

            b.        On or about September 18, 2016, STONE sent a text message to Person 2 that said,

                      "I am e-mailing u a request to pass on to [the head of Organization 1]," and then

                      emailed Person 2 an article with allegations against then-candidate Clinton related

                      to her service as Secretary of State. STONE added, "Please ask [the head of

                      Organization 1] for any State or HRC e-mail from August 10 to August 30-

                      particularly on August 20, 2011 that mention [the subject of the article] or confirm

                      this narrative."

            c.        On or about September 19, 2016, STONE texted Person 2 again, writing "Pass my

                      message ... to [the head of Organization 1]." Person 2 responded, "I did," and the

                      next day Person 2, on an email blind-copied to STONE, forwarded the request to

                      an attorney who had the ability to contact the head of Organization 1.

          STONE's False and Misleading Testimony About Communications with His Identified
                                            Intermediary

    31.     During his HPSCI testimony, STONE was asked repeatedly about his communications

    with the person he identified as his intermediary. STONE falsely and misleadingly stated that he

    had never communicated with his intermediary in writing in any way. During one exchange,

    STONE falsely and misleadingly claimed only to have spoken with the intermediary

    telephonically:

                      Q:      [H]ow did you communicate with the intermediary?
                      A:      Over the phone.
                      Q:      And did you have any other means of communicating with
                              the intermediary?
                      A:      No.
                      Q:      No text messages, no -none of the list, right?

                                                       15
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on FLSD ffi9tm) 09/21/2020 mm
                                                        Docket FPtlgJE40l-ctff
                                                                            Page 63 of 243



                   A:     No.

    Later during his testimony, STONE agam falsely denied ever communicating with his

    intermediary in writing:

                   Q:     So you never communicated with your intermediary m
                          writing in any way?
                   A:     No.
                   Q:     Never emailed him or texted him?
                   A:     He's not an email guy.
                   Q:     So all your conversations with him were in person or over
                          the phone.
                   A:      Correct.

    32.    In truth and in fact, as described above, STONE and Person 2 (who STONE identified to

    HPSCI as his intermediary) engaged in frequent written communication by email and text

    message. STONE also engaged in frequent written communication by email and text message

    with Person 1, who also provided STONE with information regarding Organization 1.

    33.    Written communications between STONE and Person 1 and between STONE and Person 2

    continued through STONE's HPSCI testimony. Indeed, on or about September 26, 2017-the    day

    that STONE testified before HPSCI and denied having ever sent or received emails or text

    messages from Person 2-STONE       and Person 2 exchanged over thirty text messages.

    34.    Certain electronic messages between STONE and Person 1 and between STONE and

    Person 2 would have been material to HPSCI. For example:

           a.      In or around July 2016, STONE emailed Person 1 to "get to" the head of

                   Organization 1 and obtain the pending emails.

           b.      In or around September 2016, STONE sent messages directing Person 2 to pass a

                   request to the head of Organization 1.

           c.      On or about January 6, 2017, Person 2 sent STONE an email that had the subject


                                                   16
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on FLSD ffi9tm) 09/21/2020 mm
                                                        Docket FPtlgJE4tl5ctff
                                                                            Page 64 of 243



                   line "Back channel bs." In the email, Person 2 wrote, "Well I have put together

                   timelines[] and you[] said you have a back-channel way back a month before I had

                   [the head of Organization 1] on my show . . . I have never had a conversation with

                   [the head of Organization 1] other than my radio show . . . I have pieced it all

                   together ... so you may as well tell the truth that you had no back-channel or there's

                   the guy you were talking about early August."

     STONE's False and Misleading Testimony About Communications with the Trump Campaign

    35.    During his HPSCI testimony, STONE was asked, "did you discuss your conversations with

    the intermediary with anyone involved in the Trump campaign?" STONE falsely and misleadingly

    answered, "I did not." In truth and in fact, and as described above, STONE spoke to multiple

    individuals involved in the Trump Campaign about what he claimed to have learned from his

    intermediary to Organization 1, including the following:

           a.      On multiple occasions, STONE told senior Trump Campaign officials about

                   materials possessed by Organization 1 and the timing of future releases.

           b.      On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

                   Campaign, "Spoke to my friend in London last night. The payload is still coming."

           c.      On or about October 4, 2016, STONE told a high-ranking Trump Campaign official

                   that the head of Organization 1 had a "[ s ]erious security concern" but would release

                   "a load every week going forward."

      Attempts to Prevent Person 2 from Contradicting STONE's False Statements to HPSCI

    36.    On or about October 19, 2017, STONE sent Person 2 an excerpt of his letter to HP SCI that

    identified Person 2 as his "intermediary" to Organization 1. STONE urged Person 2, if asked by

    HPSCI, to falsely confirm what STONE had previously testified to, including that it was Person 2




                                                     17
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPtlgJE4IBcdf
                                                  FLSD ffi9tm) 09/21/2020 JllB
                                                                             Page 65 of 243



    who provided STONE with the basis for STONE's early August 2016 statements about contact

    with Organization 1. Person 2 repeatedly told STONE that his testimony was false and told him

    to correct his testimony to HPSCI. STONE did not do so. STONE then engaged in a prolonged

    effort to prevent Person 2 from contradicting STONE's false statements to HPSCI.

    37.    In or around November 2017, Person 2 received a request from HP SCI to testify voluntarily

    before the committee. After being contacted by HPSCI, Person 2 spoke and texted repeatedly with

    STONE. In these discussions, STONE sought to have Person 2 testify falsely either that Person 2

    was the identified intermediary or that Person 2 could not remember what he had told STONE.

    Alternatively, STONE sought to have Person 2 invoke his Fifth Amendment right against self-

    incrimination. For example:

           a.     On or about November 19, 2017, in a text message to STONE, Person 2 said that

                  his lawyer wanted to see him (Person 2). STONE responded, "'Stonewall it. Plead

                  the fifth. Anything to save the plan' ... Richard Nixon." On or about November

                  20, 2017, Person 2 informed HPSCI that he declined HPSCI's request for a

                  voluntary interview.

           b.     On or about November 21, 2017, Person 2 texted STONE, "I was told that the house

                  committee lawyer told my lawyer that I will be getting a subpoena."        STONE

                  responded, "That was the point at which your lawyers should have told them you

                  would assert your 5th Amendment rights if compelled to appear."

           c.     On or about November 28, 2017, Person 2 received a subpoena compelling his

                  testimony before HPSCI. Person 2 informed STONE of the subpoena.

           d.     On or about November 30, 2017, STONE asked Person 1 to write publicly about

                  Person 2. Person 1 responded, "Are you sure you want to make something out of




                                                   18
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on FLSD ffi9tm)         ctffmm
                                                        Docket FPtlgJE4W
                                                               09/21/2020   Page 66 of 243



                  this now? Why not wait to see what [Person 2] does. You may be defending

                  yourself too much-raising    new questions that will fuel new inquiries. This may

                  be a time to say less, not more."      STONE responded by telling Person 1 that

                  Person 2 "will take the 5th-but   let's hold a day."

           e.     On multiple occasions, including on or about December 1, 2017, STONE told

                  Person 2 that Person 2 should do a "Frank Pentangeli" before HPSCI in order to

                  avoid contradicting STONE' s testimony. Frank Pentangeli is a character in the film

                  The Godfather: Part 11, which both STONE and Person 2 had discussed, who

                  testifies before a congressional committee and in that testimony claims not to know

                  critical information that he does in fact know.

           f.     On or about December 1, 2017, STONE texted Person 2, "And if you turned over

                  anything to the FBI you're a fool." Later that day, Person 2 texted STONE, "You

                  need to amend your testimony before I testify on the 15th." STONE responded, "If

                  you testify you're a fool. Because of tromp I could never get away with a certain

                  [sic] my Fifth Amendment rights but you can. I guarantee you you are the one who

                  gets indicted for perjury if you're stupid enough to testify."

    38.    On or about December 12, 2017, Person 2 informed HPSCI that he intended to assert his

    Fifth Amendment privilege against self-incrimination ifrequired to appear by subpoena. Person 2

    invoked his Fifth Amendment privilege in part to avoid providing evidence that would show

    STONE's previous testimony to Congress was false.

    39.    Following Person 2's invocation of his Fifth Amendment privilege not to testify before

    HPSCI, STONE and Person 2 continued to have discussions about the various investigations into

    Russian interference in the 2016 election and what information Person 2 would provide to




                                                    19
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPHgJE4mctff
                                                  FLSD ffi9tm) 09/21/2020 mm
                                                                           Page 67 of 243



    investigators.   During these conversations, STONE repeatedly made statements intended to

    prevent Person 2 from cooperating with the investigations. For example:

            a.       On or about December 24, 2017, Person 2 texted STONE, "I met [the head of

                     Organization 1] for f[i ]rst time this yea[ r] sept 7 ... docs prove that. . . . You should

                     be honest w fbi ... there was no back channel ... be honest." STONE replied

                     approximately two minutes later, "I'm not talking to the FBI and if your smart you

                     won't either."

           b.        On or about April 9, 2018, STONE wrote in an email to Person 2, "You are a rat.

                     A stoolie. You backstab your friends-run your mouth my lawyers are dying Rip

                     you to shreds."      STONE also said he would "take that dog away from you,"

                     referring to Person 2's dog. On or about the same day, STONE wrote to Person 2,

                     "I am so ready. Let's get it on. Prepare to die [expletive]."

            c.       On or about May 21, 2018, Person 2 wrote in an email to STONE, "You should

                     have just been honest with the house Intel committee ... you've opened yourself

                     up to perjury charges like an idiot."       STONE responded, "You are so full of

                     [expletive].     You got nothing.     Keep running your mouth and I'll file a bar

                     complaint against your friend [the attorney who had the ability to contact the head

                     of Organization 1]."




                                                         20
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on FLSD ffi9tm) 09/21/2020 mm
                                                        Docket FPHgJE4mctffPage 68 of 243



                                             COUNT ONE
                                      (Obstruction of Proceeding)

    40.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

    if fully set forth herein.

    41.     From in or around May 2017 through at least December 2017, within the District of

    Columbia and elsewhere, the defendant ROGER JASON STONE, JR., corruptly influenced,

    obstructed, impeded, and endeavored to influence, obstruct, and impede the due and proper

    exercise of the power of inquiry under which any inquiry and investigation is being had by either

    House, and any committee of either House and any joint committee of the Congress, to wit:

    STONE testified falsely and misleadingly at a HPSCI hearing in or around September 2017;

    STONE failed to tum over and lied about the existence ofresponsive records to HPSCI's requests

    about documents; STONE submitted and caused to be submitted a letter to HPSCI falsely and

    misleadingly describing communications with Person 2; and STONE attempted to have Person 2

    testify falsely before HPSCI or prevent him from testifying.

            All in violation of Title 18, United States Code, Sections 1505 and 2.




                                                    21
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPtlgJE4IDctff
                                                  FLSD ffi9tm) 09/21/2020 mm Page 69 of 243



                                     COUNTS TWO THROUGH SIX
                                          (False Statements)

    42.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

    if fully set forth herein.

    43.     On or about September 26, 2017, within the District of Columbia and elsewhere, in a matter

    within the jurisdiction of the legislative branch of the Government of the United States, the

    defendant ROGER JASON STONE, JR., knowingly and willfully made and caused to be made

    materially false, fictitious, and fraudulent statements and representations, to wit:

                           Count                                       False Statement

                                 2                      STONE testified falsely that he did not have
                                                        emails with third parties about the head of
                                                        Organization 1, and that he did not have any
                                                        documents, emails, or text messages that refer
                                                        to the head of Organization 1.

                                 3                      STONE testified falsely that his August 2016
                                                        references to being in contact with the head of
                                                        Organization      1   were     references    to
                                                        communications with a single "go-between,"
                                                        "mutual friend," and "intermediary," who
                                                        STONE identified as Person 2.

                                 4                      STONE testified falsely that he did not ask the
                                                        person he referred to as his "go-between,"
                                                        "mutual friend," and "intermediary," to
                                                        communicate anything to the head of
                                                        Organization 1 and did not ask the
                                                        intermediary to do anything on STONE's
                                                        behalf.

                                 5                      STONE testified falsely that he and the person
                                                        he referred to as his "go-between," "mutual
                                                        friend,"   and "intermediary"        did not
                                                        communicate via text message or email about
                                                        Organization 1.

                                 6                      STONE testified falsely that he had never
                                                        discussed his conversations with the person he
                                                        referred to as his "go-between," "mutual


                                                     22
            ©Im:e ll 2IDmmm
Case 0:20-cv-61912-DPG    p;gffi~ LW lID:mlummtt
                         Document    5-1 Entered   FHleitHIBf
                                               417on FLSD ffi9             offmm
                                                               tm) FPtlgJE4:tl
                                                           Docket  09/21/2020  Page 70 of 243



                           Count                                      False Statement

                                                       friend," and "intermediary" with anyone
                                                       involved in the Trump Campaign.


            All in violation of Title 18, United States Code, Sections 1001(a)(2) and 2.




                                            COUNT SEVEN
                                          (Witness Tampering)

    44.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

    if fully set forth herein.

    45.     Between in or around September 2017 and present, within the District of Columbia and

    elsewhere, the defendant ROGER JASON STONE, JR., knowingly and intentionally corruptly

    persuaded and attempted to corruptly persuade another person, to wit: Person 2, with intent to

    influence, delay, and prevent the testimony of any person in an official proceeding.

            All in violation of Title 18, United States Code, Section 1512(b)(l).




                                                          Robert S. Mueller, III
                                                          Special Counsel
                                                          U.S. Department of Justice


    A TRUE BILL:




    Foreperson




                                                     23
            ©Im:e ll 2IDmmm
Case 0:20-cv-61912-DPG    p;gffi~ LW lID:mlummtt
                         Document    5-1 Entered   FHleitHIBf
                                               417on FLSD ffi9             ctffmm
                                                               tm) FPtlgJE41£
                                                           Docket  09/21/2020   Page 71 of 243



    Date: January 24, 2019




                                              24
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on FLSD ffi9tm) 09/21/2020 mm
                                                        Docket FPtlgJE4:fficdf Page 72 of 243




                          EXHIBIT 2
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document 5-1 Entered onFHleitHIBf
                                                         Docket FPHgJE5D:l-ctff
                                                   FLSD ffi9tm) 09/21/2020 mm
                                                                            Page 73 of 243



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                   )
    UNITED STATES OF AMERICA,                      )
                                                   )
                            Plaintiff,             )
                                                   )
         V.                                        )       Case No.: 1:19-CR-00018-ABJ
                                                   )
    ROGER J. STONE, JR.,                           )
                                                   )
                            Defendant.             )
    ----------)
                       MOTION FOR LEA VE TO FILE AMICI CURIAE BRIEF

              Movant Dr. Jerome Corsi ("Dr. Corsi") through counsel, hereby moves this Court for

    leave to file an amici curiae brief in support of entry of an order pursuant to Local Criminal Rule

    57.7(c), or colloquially, a "gag order."

              Dr. Corsi's amicus brief, attached hereto as Exhibit 1, sets forth the compelling reasons

    why a "gag order" is necessary in this case, as he is named as Person 1, a material witness, in

    Defendant Roger Stone's ("Defendant Stone") indictment. Defendant Stone has engaged in a

    public relations campaign to defame, smear, intimidate and threaten both Dr. Corsi and his

    counsel, Mr. Larry Klayman, which is the same conduct that he was indicted for in the first

    place. Because Defendant Stone's defamation, witness tampering, intimidation, and threats with

    regard to Dr. Corsi and his counsel Mr. Klayman are not technically part of this criminal

    prosecution, Dr. Corsi's interests and position are not adequately represented by any party. Dr.

    Corsi's amicus brief will aid this Court in ruling upon the entry of an order pursuant to LCrR

    57.7(c)

              The United States has taken no position with regard to filing of an amicus brief, and

                                                       1
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document 5-1 Entered onFHleitHIBf
                                                         Docket FPtlgJES:iEctff
                                                   FLSD ffi9tm) 09/21/2020 mm
                                                                            Page 74 of 243



    counsel for Defendant Stone has not substantively responded to Dr. Corsi's request for consent.


    Dated: February 8, 2019                             Respectfully submitted,


                                                        /s/ Larry Klayman
                                                        Larry Klayman, Esq.
                                                        KLAYMAN LAW GROUP, PA
                                                        D.C. Bar No:
                                                        2020 Pennsylvania Ave NW #800
                                                        Washington, DC 20006
                                                        Email: leklayman@gmail.com
                                                        Tel: 310-595-0800


                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was filed
    electronically and served through the court's ECF system to all counsel of record or parties on
    February 8, 2019

                                                        Isl Larry Klayman
                                                        Larry Klayman, Esq.




                                                   2
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPtcgJESIDctff
                                                  FLSD ffi9tm) 09/21/2020 mmPage 75 of 243




              [SUB]EXHIBIT 1
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on FLSD ffi9tm)         ctffmm
                                                        Docket FPHgJES:rl
                                                               09/21/2020   Page 76 of 243



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

                                                     )
    UNITED STATES OF AMERICA,                        )
                                                     )
                             Plaintiff,              )
                                                     )
         V.                                          )       Case No.: 1:19-CR-00018-ABJ
                                                     )
    ROGER J. STONE, JR.,                             )
                                                     )
                             Defendant.              )
    ----------)
                            AMICI CURIAE BRIEF OF DR. JEROME CORSI

              Under Local Criminal Rule 57.7(b)(l):

              [i]t is the duty of the lawyer or law firm not to release or authorize the release of
              information or opinion which a reasonable person would expect to be
              disseminated by means of public communication, in connection with pending or
              imminent criminal litigation with which the lawyer or the law firm is associated,
              if there is a reasonable likelihood that such dissemination will interfere with a fair
              trial or otherwise prejudice the due administration of justice.

    Furthermore, LCrR 57.7(c), which offers additional specific guidance with regard to highly

    publicized cases - which this instant case certainly qualifies as - grants the Court with authority

    to issue a "special order governing such matters as extrajudicial statements by parties, witnesses

    and attorneys likely to interfere with the rights of the accused to a fair trial by an impartial jury."

    As set forth in Gentile v. State Bar of Nevada, 501 U.S. 1030, 1075 (1991):

              The limitations are aimed at two principal evils: (1) comments that are likely to
              influence the actual outcome of the trial, and (2) comments that are likely to
              prejudice the jury venire, even if an untainted panel can ultimately be found. Few,
              if any, interests under the Constitution are more fundamental than the right to a
              fair trial by "impartial" jurors, and an outcome affected by extrajudicial
              statements would violate that fundamental right.

              Here, Defendant Roger Stone ("Defendant Stone") has already begun a public relations

                                                         1
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document 5-1 Entered onFHleitHIBf
                                                         Docket FPtcgJE!:OOctff
                                                   FLSD ffi9tm) 09/21/2020 mm
                                                                            Page 77 of 243



    campaign meant specifically to influence the outcome of his upcoming trial and which are meant

    to prejudice the jury venire. Defendant Stone is doing so by engaging in witness tampering,

    defamation, and intimidation and coercion with regard to Dr. Corsi, who is named as Person 1 in

    Defendant Stone's indictment. As such, Dr. Corsi will likely subpoenaed to be called as a

    material witness in Defendant Stone's upcoming trial.        Again he is Person 1 in the Mueller

    Indictment.

           Defendant Stone is attempting to smear, defame, and discredit, tamper and threaten Dr.

    Corsi so that when Dr. Corsi is called as a witness, the jurors will have a false impression of Dr.

    Corsi as a liar, perjurer, and alcoholic. This would, obviously, improperly and unethically benefit

    Defendant Stone. In fact, Defendant Stone's targeted efforts to defame, coerce, intimidate and

    threaten Dr. Corsi have resulted in a lawsuit filed in the U.S. District Court for the District of

    Columbia, which is attached hereto as Exhibit A and incorporated by reference.

           Should this Court have any doubt as to Defendant Stone's improper motivations and

    already implemented and continuing designs to taint the jury venire, the content and article

    written by Sara Murray and Sam Fossum           titled, Roger Stone, facing gag order, launches

    counterattack, should put any such doubts to bed. Exhibit B. It is only one of many such analyses

    and accounts. It is clear that Defendant Stone's strategy will be to use the media and publicity to

    argue his case and to try to get public sentiment on his side, as well as to tamper with witnesses

    like Dr. Corsi, which is exactly the type of conduct that LCrR 57.7 was meant to preclude.

           Accordingly, Movant Dr. Corsi respectfully requests that this Court issue an order

    pursuant to LCrR 57.7(c) ordering Defendant Stone and his counsel from making statements to

    the media or in public settings that pose a substantial likelihood of material prejudice to this case

    and which in the context of Stone himself and in their ferocity also amount to witness tampering
                                                     2
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document 5-1 Entered onFHleitHIBf
                                                         Docket FPHgJE53:9ctff
                                                   FLSD ffi9tm) 09/21/2020 mm
                                                                            Page 78 of 243



    and obstruction of justice. See Exbibit A - Corsi Complaint.

     Dated: February 8, 2019                            Respectfully submitted,


                                                        /s/ Larry Klayman
                                                        Larry Klayman, Esq.
                                                        KLAYMAN LAW GROUP, PA
                                                        D.C. Bar No: 334581
                                                        2020 Pennsylvania Ave NW #800
                                                        Washington, DC 20006
                                                        Email: leklayman@gmail.com
                                                        Tel: 310-595-0800




                                                    3
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on       Docket FPtlgJE5IDctff
                                                  FLSD ffi9tm) 09/21/2020 mm Page 79 of 243




        [SUB]EXHIBIT A
      Intentionally Omitted.
          See Main Ex. 1
            ©Im:e ll 2IDmmm
Case 0:20-cv-61912-DPG      p;gffi~ LW lID:mlummtt
                          Document     5-1 Entered   FHleitHIBf
                                                 417on FLSD ffi9              off mm
                                                                tm) FPtlgJE5i71
                                                             Docket 09/21/2020     Page 80 of 243




                          EXHIBIT B
      Case
2/8/2019        0:20-cv-61912-DPG  Documents~W,
                       ©mrell2IDmmmPMJBt~               1diliiUm:imtaim'J2D:~SI£cdfmm
                                            5-1 Entered on FLSD Docket 09/21/2020 Page 81 of 243


     RogerStone,facinggagorder,launches
   counterattack
   BySaraMurrayandSamFossum,
                           CNN
   Updated6:30 PM ET,ThuFebruary
                               7, 2019


   Washington(CNN}- In the days since a federal judge warned Roger Stone that he could soon face a gag order,
   Stone has peddled conspiracy theories, claimed he can't get a fair trial and criticized the judge.

   "This is a lynching. This is a legal lynching of me," Stone said in a recent interview on the fringe right-wing website
   lnfowars.

   Stone was arrested last month in a pre-dawn raid and charged with obstruction of justice, making false statements
   and witness tampering as part of special counsel Robert Mueller's Russia investigation. On Friday, federal
   prosecutors and Stone's legal team are due to submit briefs on the merits of a gag order.

   But rather than toning down his rhetoric, Stone appears to be abiding by the principles he espouses in his books.
   For instance, Stone's Rule #81: "Admit Nothing; Deny Everything; Launch Counterattack."

   It's a dubious legal strategy.

  "I would say that it's a terrible idea for Stone to be doing this," said CNN legal analyst Shan Wu. "I can't imagine a
  worse idea."

  Judge Amy Berman Jackson informed Stone last week that she was considering a gag order. She was quick to
  put similar restrictions on former Trump campaign chairman Paul Manafort's case, which she is also presiding over
  in Washington. Jackson, an appointee of President Barack Obama, said she was cognizant of Stone's First
  Amendment right to free speech, but she wanted to protect his right to a fair trial and ensure it was possible to
  select an unbiased jury.

   Stone's response, delivered via an lnstagram post this week: "I will continue to defend myself unless an Obama
   appointed judge decides to suspend my first amendment rights." In another post, Stone exclaimed, "Fair Trial in
   DC? Impossible."

  Stone, in his public diatribes, has claimed he is being targeted because he works for lnfowars and supported
  Trump. And he has continued his long tradition of hyping fact-free conspiracy theories.

  In one lnstagram post, Stone is shaking hands William Binney, a former National Security Agency official who has
  turned into a vocal critic of the agency. "Bill Binney explained to me why the forensic evidence shows the DNC was
  never hacked by anyone including the Russians," Stone wrote.

   US intelligence agencies have concluded Russian intelligence hacked the DNC and other top Democrats, and used
   platforms like Wikileaks to disseminate the stolen material.

   Stone concluded his post with a series of hashtags including "#sethrich."

  Seth Rich was a Democratic National Committee staffer who was fatally shot in Washington in 2016. Police said
  evidence indicates Rich was the victim of a robbery gone wrong. But far-right activists and news organizations
  spread a conspiracy theory -- with no evidence -- that Rich was killed for leaking a trove of DNC emails to
  Wikileaks.

   Both Fox News and the Washington Times ended up retracting stories based on the murder-as-leaking-retribution
   conspiracy plot, but the lore has lived on, to the devastation of Rich's family.
https ://www .cnn.com/2019 /02/07 /politics/roger -stone-gag-order-counterattack/index   .html                               1/3
                  ©Im:ell2IDmmmPJYBt~
      Case 0:20-cv-61912-DPG
21s12019                      Documents~W,         1diliiitm:immGJ2D:~5:IBCifflll:B
                                       5-1 Entered on FLSD Docket 09/21/2020 Page 82 of 243
  As for Stone, he recently settled a lawsuit (unrelated to the Mueller probe) in which he admitted to making false
  statements on lnfowars about a Chinese businessman and apologized for his commentary.

   Stone's attorney and Mueller's office declined to comment.

  Prior legal woes aside, Stone's eagerness to discuss his case publicly -- and in colorful fashion -- could make the
  judge more inclined to put a gag order on the case.

   Stone and his attorneys have vowed to fight any such effort and are expected to make the case that Stone's
   livelihood depends on his ability to speak freely.

   "I make a living writing and speaking," Stone argued in a recent lnfowars appearance. "So they would be depriving
   me of making a living if I am entirely gagged."

   Jackson appears to have anticipated that defense. In court last Friday, the judge said she was only considering
   limiting Stone's ability to talk about the case.

   "He would still be free to discuss foreign relations, immigration or Tom Brady," Jackson said.

  If she does crack down on public comments on the case, Stone's legal team could also appeal the move. Last
  year, Stone added First Amendment and constitutional law expert Bruce Rogow to his legal team.


                                                              rogerjs ...
                                                              40.2k followers




                                                  View More on lnstagram

   Stone may have a solid legal premise for an appeal, Wu said, although most defendants consider it a risky move.

   "Most defendants don't want to do that because they don't want to run afoul of the judge," Wu said. "He doesn't
   care."



https ://www .cnn.com/2019 /02/07 /politics/roger -stone-gag-order-counterattack/index   .html                          2/3
      Case
2/8/2019               ©mrell2IDmmmPMJBt~
                0:20-cv-61912-DPG Documents~W,         1diliiUm:imtaim'J2IbffllfflB6Dl-cdfmm
                                           5-1 Entered on FLSD Docket 09/21/2020 Page 83 of 243
   Indeed, Stone is still racking up appearances and using nearly all of them to hammer the tactics used in the pre-
   dawn raid at his Florida home.

   "This was a show of force, this was something you would expect from Nazi Germany or Soviet Russia. It was
   chilling," Stone told lnfowars.

   Stone has also compared the law enforcement presence the morning of his arrest to the forces deployed against
   drug lord Joaqufn Guzman, known as "El Chapo," and Osama bin Laden, the former al Qaeda leader who was
   killed by US Special Forces in a 2011 raid.

   Stone's vocal complaints even sparked a response from ex-convict and former football star O.J. Simpson, who
   drew on his own experience with FBI raids, according to a video posted on celebrity news website TMZ.

  "The FBI can be wrong," Simpson said, "But to try to compare to El Chapo and Bin Laden? Hey man, Bin Laden
  was carried out in a bag, not walked out in handcuffs."

   Simpson's parting words for Stone: "Man up. Stop crying."




https ://www .cnn.com/2019 /02/07 /politics/roger -stone-gag-order-counterattack/index   .html                         3/3
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on FLSD ffi9tm) 09/21/2020 mm
                                                        Docket FPtlgJEffiEctff Page 84 of 243




                          EXHIBIT 3
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 85 of 243



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


    DR. JEROME CORSI, Individually
    Denville, NJ, 07834

                             Plaintiff

                    V.                                      Case Number:

    ROGER STONE, Individually                               COMPLAINT
    4300 Bayview Drive
    Fort Lauderdale, FL, 33308


                            Defendant.


                                             INTRODUCTION

            Plaintiff, DR. JEROME CORSI ("Plaintiff' or "Corsi") hereby files this action against

    ROGER STONE ("Defendant Stone") for Defamation, Intentional Infliction of Emotional

    Distress and Assault

                                         JURISDICTION AND VENUE

            1.      This Court has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332,

    as the parties are completely diverse in citizenship and the amount in controversy exceeds

    $75,000.

            2.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), (3) in that a substantial part

    of the events or omissions giving rise to Plaintiff Corsi's claims arose herein.

                                               THE PARTIES

            3.      Plaintiff, Dr. Jerome Corsi, is an author and political commentator who publishes

    works in this judicial district and nationwide. Plaintiff Corsi is a citizen of New Jersey.

            4.      Defendant, Roger Stone, is an individual and a citizen of Florida and a resident of




                                                        1
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 86 of 243



    Fort Lauderdale, Florida. Defendant Stone was recently indicted by Special Counsel Robert Mueller

    as part of the alleged "Russian Collusion' investigation. His address is 4300 Bayview Drive, Fort

    Lauderdale, FL, 33308

                                            GENERAL ALLEGATIONS

            5.         Defendant Stone was recently indicted by Special Counsel Robert Mueller

    ("Mueller Indictment") as part of his "Russian Collusion" investigation for the alleged crimes of

    perjury, witness tampering and obstruction of justice. The indictment comprises seven different

    felony counts. See Exhibit 1 - Mueller Indictment. Importantly, Plaintiff Corsi was not accused

    of any wrongdoing or illegality in the Mueller Indictment, in which he named as Person 1, a

    material witness to the alleged crimes committed by Stone.

            6.         Specifically, the seven count Mueller Indictment against Defendant Stone

    involves alleged lying under oath - that is, perjury - witness tampering and obstruction of justice

    by threatening to kill a material witness, Randy Credico ("Credico") and his dog if Credico did

    not lie to government authorities concerning his involvement with Roger Stone. Credico is

    Person 2 in the Mueller Indictment of Defendant Stone. Id. Person 1 in this Mueller Indictment is

    Plaintiff Corsi.

            7.         Even before Defendant Stone was indicted, he began a public relations campaign

    in this district, nationally and internationally to smear, intimidate and threaten Plaintiff Corsi, a

    material witness in the "Russian Collusion" investigation. Plaintiff Corsi is listed as Person 1 in

    the Mueller Indictment and was not indicted along with Defendant Stone, as he testified

    truthfully to the grand jury and in interviews.

            8.         To the contrary, Plaintiff Corsi has never defamed or disparaged Defendant Stone.

            9.         Defendant Stone knew that he was going to be indicted, and therefore began this




                                                       2
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 87 of 243



    public relations campaign to smear, defame, intimidate and threaten Plaintiff Corsi, even before

    his actual indictment on January 25, 2019, in order to try to influence public opinion and Special

    Counsel Robert Mueller - by trying to attribute guilt to Plaintiff Corsi and not him - as well as to

    try to raise money for his legal defense. This pattern and practice of defaming, intimidating and

    threatening Plaintiff Corsi, and his legal counsel, is ongoing, so Plaintiff Corsi reserves the right

    to amend this Complaint.

            10.    Defendant Stone likes to portray himself as Mafia, frequently making reference to

    Mafia figures who he admires, as well as other unsavory types who have been alleged to have

    engaged in unethical and/or illegal behavior. He frequently makes reference to his heroes being

    Hyman Roth in the 'Godfather," who was the movie version of Meyer Lansky, and Roy Cohn,

    not to mention, Richard Nixon, for his role in Watergate. In this regard, after Stone was indicted

    he held a press conference on the courthouse steps of the federal courthouse in Ft. Lauderdale,

    where he was booked, with his arms defiantly in the air in the "victory' pose used by Nixon after

    he resigned in disgrace as a result of the Watergate scandal. At the time, Stone had been

    employed by a Nixon group called CREEP, or the Committee to Reelect the President.

    Defendant Stone even has a large tattoo of Richard Nixon affixed to his back. Thus, given his

    admiration for persons such as these, particularly Mafia figures, his actions as pled herein can be

    taken as threats, as well as being defamatory. And, Plaintiff Corsi is 72 years old. Defendant

    Stone's intentional infliction of emotional distress and coercion and threats are intended to try

    even cause Plaintiff Corsi to have heart attacks and strokes, in order that Plaintiff will be unable

    to testify at Stone's criminal trial. Tellingly, Defendant Stone threatened kill a material witness

    and his dog, Credico, Person 2 in the Mueller Indictment, "Mafia style." Defendant Stone also

    fashions himself and indeed has the reputation, at a minimum, as being the preeminent "dirty




                                                      3
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 88 of 243



    trickster." See "Get Me Roger Stone" on Netflix.

            11.    Plaintiff Corsi has been named as a material witness to Defendant Stone's

    upcoming prosecution, which has prompted Defendant Stone to try to intimidate, coerce and

    threaten Plaintiff Corsi by defaming him and threatening him with physical violence, which is

    ironically what he was criminally indicted for, in part.

            12.    By defaming Plaintiff Corsi, Defendant Stone is hoping to not only intimidate

    Plaintiff Corsi to severely harm and damage his reputation, but also to coerce and threaten

    Plaintiff Corsi to testify falsely if subpoenaed to be called as a material witness in Defendant

    Stone's ensuing criminal trial. He is also trying divert funds away from Plaintiff Corsi's legal

    defense fund, while boosting his own legal defense fund.

            13.    Defendant Stone has also used and continues to employ surrogates, either out in

    the open or secretly, to defame Plaintiff Corsi, such as his "friend" Michael Caputo, Alex Jones

    and J. Owen Stroyer of Info Wars, Cassandra Fairbanks, and reporter Chuck Ross of The Daily

    Caller, to name just a few. More surrogates will be identified during discovery and they may be

    joined, with leave of court to amend this Complaint, as defendants herein. The use of surrogates

    is consistent with Defendant Stone's reputation as a "dirty trickster" who works as well under

    "cover of darkness" to harm and damage others who he sees for whatever reason as adversaries,

    political or otherwise as in the case of Plaintiff Corsi. Plaintiff Corsi is not Defendant Stone's

    adversary, as he simply is committed as Person 1 in the Mueller Indictment to testify truthfully if

    subpoenaed to testify at Stone's criminal trial.

            14.    Defendant Stone is no stranger to defamation lawsuits. As reported by Splinter

    News, Defendant Stone was forced to - as part of a settlement in another defamation suit -

    apologize in newspapers and on social media for lying about Chinese Businessman Guo Wengui




                                                       4
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 89 of 243



    on InfoWars, after having falsely published that Mr. Wengui is a "turncoat criminal who is

    convicted of crimes here and in China. " 1

              15.   Defendant Stone has therefore engaged in illegal witness tampering and

    intimidation, in violation of 18 U.S.C. § 1512 by virtue of the defamatory and threatening acts

    and practices as alleged herein. Not coincidentally, this was what largely he was indicted for by

    Special Counsel Robert Mueller.

                       DEFENDANT STONE'S DEFAMATORY STATEMENTS

              16.   Before Defendant Stone was indicted, on or about January 18, 2019, he appeared

    on Info Wars, where he made several false, misleading and defamatory statements in this district,

    nationally and internationally regarding Plaintiff Corsi (the "Info Wars Video").2 The same video

    was published on Defendant Stone's YouTube channel, "Stone Cold Truth," on January 18,

    2019. 3

              17.   At 2:09 in the Info Wars Video, Defendant Stone falsely publishes that Plaintiff

    Corsi was "fired from World Net Daily."

              18.   At 2:27 in the InfoWars Video, Defendant Stone falsely and misleadingly

    publishes that, "He (Corsi) was perfectly willing to lie, to perjure himself saying that a memo

    that he had wrote me was written on the 30th for the purposes of cover-up .... which is further

    proof that Jerry lied under oath."

              19.   At 2:55 in the InfoWars Video, Defendant Stone falsely and misleadingly

    publishes, "and then states that I knew about John Podesta's emails being stolen in advance, the

    only proof of that is Jerry's feeble alcohol affected memory- it's a lie .... "
    1
      Sophie Weiner, Roger Stone Lied About a Chinese Businessman on Info Wars and Now He Has
    to Tell Everyone, Splinter News, Dec. 17, 2018, available at: https://splinternews.com/roger-
    stone-lied-about-a-chinese-businessman-on-infowar-1831162926
    2
      https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
    3
      https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                       5
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 90 of 243



             20.     At 3:35 in the InfoWars Video, Defendant Stone falsely and misleadingly

    publishes that "Jerry was prepared to stab a principle Trump supporter in the back, he was

    perfectly prepared to bear false witness against me, even though I had done nothing in my entire

    life other than help him."

             21.     At 4:20 in the InfoWars Video, Defendant Stone falsely and misleadingly

    publishes that "all I ever did was show Jerry Corsi friendship and support and try to help him and

    his family and what I get is Judas Iscariot, the willingness to testify against me and help the deep

    state bury me .... and then he makes up this story about helping me formulate a cover story."

             22.     At 6:26 in the InfoWars Video, Defendant Stone falsely publishes that "you can

    always tell when Jerry Corsi is lying because his lips are moving .... "

             23.     Defendant Stone made these false, misleading and defamatory statements with

    malice and with full knowledge that they were false and misleading, and/or at a minimum, with a

    reckless disregard for its truthfulness. These statements falsely and misleadingly state that

    Plaintiff Corsi was fired from World Net Daily, that he committed perjury (a federal offense),

    and that he is an untruthful person.

             24.     On January 2, 2019, Defendant Stone published an article on www.infowars.com

    titled "ROGER STONE BELIEVES JEROME CORSI WORKS FOR MUELLER 4 " in which

    Defendant Stone falsely, misleadingly, and maliciously writes, "Before you decide that Corsi is a

    hero you should be well aware of the fact that the good doctor was prepared to bear false witness

    against others in the Trump orbit ifhe thought it would save his own skin."

             25.     Defendant Stone made these false, misleading and defamatory statements with

    malice and with full knowledge that they were false and misleading, and/or at a minimum, with a

    reckless disregard for its truthfulness. These statements falsely and misleadingly state that
    4
        https://www.infowars.com/roger-stone-the-treachery-of-j erome-corsi/


                                                      6
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 91 of 243



    Plaintiff Corsi committed perjury (a federal offense), and that he is an untruthful person.

             26.     In another appearance on InfoWars, which was posted to YouTube 5 on January

    17, 2019, Defendant Stone at 6:22 falsely and misleadingly publishes that "He [Corsi] was

    perfectly willing to bear false witness against me on multiple points that are complete

    fabrications."

             27.     In another appearance on Info Wars, which was posted to Y ouTube 6 on January

    24, 2019, Defendant Stone at 5:58 falsely and misleadingly publishes that "the good doctor

    [Corsi] has told a number of lies. In fact, he's starting to conflate his lies .... he was perfectly

    willing to lie about me .... but now lying about Alex Jones, lying about Info Wars, lying about Dr.

    Jones, who's one of the nicest, gentlest, sweetest, most honest men I have ever met, it's beyond

    the pale .... Jerry Corsi can no longer be believed."

             28.     In the same appearance, Defendant Stone at 8:34 falsely and misleadingly

    publishes that, "I think you've [Corsi] been deep state from the beginning. Your whole birther

    thing is used as a club to destroy conservatives ... .I look forward to our confrontation. I will

    demolish you. You're a fraudster, out of your alcoholic haze you have made up lies about David

    Jones and Alex Jones and Roger Stone and now I suspect they want you to lie about the

    President." This is clearly a threat, as well as being defamatory. It is akin to the threats against

    Person 2 in the Mueller Indictment, Randy Credico, who Defendant Stone, as set forth in the

    Mueller Indictment, based on Stone's own words contained in his own documentary evidence,

    threatened kill along with Credico's dog.

             29.     Defendant Stone made these false, misleading and defamatory statements with

    malice and with full knowledge that they were false and misleading, and/or at a minimum, with a


    5
        https://www.youtube.com/watch?v=GJd8YBDvm1Q
    6
        https://www.youtube.com/watch?v=fXU1JZRxe6E


                                                      7
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 92 of 243



    reckless disregard for their truthfulness. These statements falsely and misleadingly state that

    Plaintiff Corsi committed perjury (a federal offense), is an untruthful person, and is an alcoholic.

    They also contain threats against Plaintiff Corsi.

                                       FIRST CAUSE OF ACTION
                                              Defamation

            30.      Plaintiff re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

            31.      Defendant   Stone published malicious,       false, misleading    and defamatory

    statements of and concerning Plaintiff Corsi in this judicial district, nationwide, and worldwide.

            32.      These false and misleading statements were published with malice, as Defendant

    Stone knew that they were false and misleading, or at a minimum acted with a reckless disregard

    for the truth.

            33.      Plaintiff Corsi has been severely harmed and damaged by these false and

    misleading statements because they subjected him to hatred, distrust, ridicule, contempt, and

    disgrace.

            34.      Plaintiff Corsi has been damaged by these false and misleading statements

    because they injured Plaintiff Corsi in his profession and business as a journalist and author,

    whose credibility is the most important trait, as well as severely injured and damaged him

    personally.

                                     SECOND CAUSE OF ACTION
                                         Defamation Per Se

            35.      Plaintiff re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

            36.      Defendant Stone, as alleged herein, published numerous false, misleading and




                                                         8
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 93 of 243



    defamatory statements to severely harm and damage Plaintiff Corsi, which were republished

    elsewhere, and through surrogates, which publish the falsity that Plaintiff Corsi has committed

    crimes, including perjury, and engaged in moral turpitude in the form of alcoholism, as set forth

    in the preceding paragraphs.

            37.     These false, misleading and defamatory statements were published in this district

    and on the internet and elsewhere, domestically and for the entire world to see and hear and

    specifically Stone published false and misleading facts, inter alia, that Plaintiffs conduct,

    characteristics or a condition is incompatible with the proper exercise of his lawful business,

    trade, profession or office.

            38.     These false and misleading statements were published with malice, as Defendant

    Stone knew that they were false and misleading, and/or at a minimum acted with a reckless

    disregard for the truth.

            39.     This statements are per se defamatory because they falsely and misleadingly

    publish that Plaintiff Corsi committed perjury, which is a federal offense and felony. Defamation

    per se gives rise to the presumption that severe harm and damage has arisen by virtue of the false

    and misleading statements.

           40.      These false, misleading, and defamatory statements are defamatory per se and

    these false and misleading statements severely harmed and damaged Plaintiff Corsi in his

    profession and business as a journalist and author, whose credibility is the most important trait,

    as well as personally.

                                      THIRD CAUSE OF ACTION
                                       Defamation by Implication

           41.      Plaintiff re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.




                                                      9
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 94 of 243



            42.     Defendant    Stone published     numerous     false, misleading     and defamatory

    statements about Plaintiff Corsi, as set forth in the preceding paragraphs.

            43.     These false, misleading and defamatory statements were published on the internet

    and published and republished elsewhere in this district, domestically and for the entire world to

    see and hear.

            44.     These false and misleading statements were published with malice, as Defendant

    Stone knew that they were false and misleading, and/or at a minimum acted with a reckless

    disregard for the truth.

            45.     These statements created the false and misleading implication that Plaintiff Corsi

    is dishonest, committed perjury and is an alcoholic, among other false and misleading statements

    as pled in the preceding paragraphs.

            46.     Plaintiff Corsi has been severely harmed and damaged by these false and

    misleading statements because they subject him to hatred, distrust, ridicule, contempt, and

    disgrace.

            4 7.    Plaintiff Corsi has been damaged by these false and misleading statements

    because the statements severely harmed and damaged Plaintiff Corsi in his profession as a

    journalist and author, whose credibility is the most important trait, as well as personally.

                                     FOURTH CAUSE OF ACTION
                                Intentional Infliction of Emotional Distress

            48.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

            49.     Defendant Stone engaged in extreme and outrageous conduct by threatening

    Plaintiff Corsi, in concert with Stone, who has made death threats to at least one witness

    involved in Special Counsel Mueller's Russian collusion investigation, Person 2 Randy Credico.
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 95 of 243



           50.     Defendant Stone knowingly and intentionally threatened Plaintiff Corsi, in a

    manner similar to other death threats he made to at least one material witness, involved in

    Special Counsel Mueller's Russian collusion investigation, such as Randy Credico, Person 2 in

    the Mueller Indictment.

           51.     Defendant Stone's extreme and outrageous conduct directly caused Plaintiff Corsi

    severe emotional distress and resulting severe harm and damage.

                                      FIFTH CAUSE OF ACTION
                                              Assault

           52.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

           53.     Defendant Stone placed Plaintiff Corsi in apprehension of an imminent harmful or

    offensive contact and physical harm and death, by coercing and threatening Plaintiff Corsi, in a

    similar manner he has used to make death threats to at least one material witness involved in

    Special Counsel Mueller's Russian collusion investigation, such as Person 2 in the Mueller

    Indictment, Randy Credico.

           54.     The threats issued by Defendant Stone are credible, as he portrays himself as a

    "mafia" figure, as set forth above.

           55.     Plaintiff Corsi did not consent to Defendant Stone' conduct.

           56.     As a direct and proximate result of Defendant Stone's wrongful conduct, Plaintiff

    Corsi suffered conscious pain, suffering, severe emotional distress and the fear of imminent

    serious bodily injury or death, and other mental and physical injuries, and Plaintiff was severely

    harmed and damaged thereby.

                                          PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Dr. Jerome Corsi prays for judgment against Defendant Stone as




                                                     11
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 96 of 243



    follows:

    a.     Awarding Plaintiff Corsi compensatory including actual, consequential, incidental and

    punitive damages for malicious tortious conduct in an amount to be determined at trial and in

    excess of $25, 000,000 U.S. Dollars. While Stone feigns being financially destitute as a result of

    his legal problems and uses this to raise money for his legal defense fund, on information and

    belief he is wealthy, perhaps hiding his wealth in overseas bank accounts.

    b.     Awarding Plaintiff Corsi attorney's fees and costs.

    c.      Granting any further relief as the Court deems appropriate including preliminary and

    permanent injunctive relief, as well as the entry of a gag order against Defendant Stone in his

    criminal prosecution before this Court in order that he be prevented from intimidating, coercing

    and threatening material witnesses, such as Plaintiff Corsi, who are likely to be subpoenaed to

    testify at his trial. In this regard, Plaintiff Corsi will also, with leave of court requested, file an

    amicus brief arguing for a gag order on Defendant Stone in the related criminal case United

    States of America v. Stone, 19-cr-18 (D.D.C).

    Dated: February 7, 2019                                        Respectfully Submitted,


                                                                      Isl Larry Klayman
                                                                   Larry Klayman, Esq.
                                                                   KLAYMAN LAW GROUP, P.A.
                                                                   D.C. Bar Number: 334581
                                                                   2020 Pennsylvania Ave NW #800
                                                                   Washington, DC, 20006
                                                                   Telephone: (310)-595-0800
                                                                   Email: leklayman@gmail.com
                                                                   Counsel for Plaintiff




                                                      12
            ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG         LW lID:mlummtt417
                          Document              FHleitHIBf
                                   5-1 Entered on FLSD ffi9tm)       7µ:Bctff
                                                        Docket FPtlgJE
                                                               09/21/2020 mm Page 97 of 243




       [SUB]EXHIBIT 1
   Intentionally Omitted. See
           Main Ex. 1
            a:amen 2mmmmPMIB~
Case 0:20-cv-61912-DPG      LW lID:mlummtt417
                       Document              FHle:rtmB?Wtm)
                                5-1 Entered on                   mmtmm
                                               FLSD Docket FPt£gJE
                                                           09/21/2020 Page 98 of 243




                       EXHIBIT4
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 99 of 243



                 IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                            IN AND FOR BROW ARD COUNTY, FLORIDA


    LARRY KLAYMAN, Individually

                             Plaintiff

                    V.
                                                         Case Number:
    ROGER STONE, Individually

                             Defendant.



                                      COMPLAINT FOR DEFAMATION

            Plaintiff, LARRY KLAYMAN ("Plaintiff' or "Klayman") hereby files this action against

    ROGER STONE ("Defendant Stone") for Defamation, Defamation Per Se, and Defamation by

    Implication.

                                         JURISDICTION AND VENUE

            1.      This is an action for Defamation and damages m excessive of $15,000.00,

    exclusive of interest, costs and attorney's fees.

            2.      Venue for this action is properly in Broward County, Florida, as Defendant Stone

    is a resident of this county and judicial district and a citizen of Florida and the cause of actions

    arose in this country and circuit.

                                              THE PARTIES

            3.      Plaintiff, Larry Klayman, is an attorney and public interest advocate who practices

    in this circuit and nationally.

            4.      Defendant, Roger Stone, is an individual and a citizen of Florida and a resident of

    Fort Lauderdale, Florida. Defendant Stone was recently indicted by Special Counsel Robert Mueller

    as part of the alleged "Russian Collusion' investigation. His address is 4300 Bayview Drive, Fort




        *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 2/5/2019 9:37:57 PM.****
          ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG   Document 5-1 EnteredFHleitHIBf
                             LW lID:mlummtt417                       IDctff mmPage 100 of
                                                         DocketFPtlgJE
                                               on FLSDffi9tm)   09/21/2020
                                        243


   Lauderdale, FL, 33308

                                         GENERAL ALLEGATIONS

          5.      Defendant Stone was recently indicted by Special Counsel Robert Mueller

   ("Mueller Indictment") as part of his "Russian Collusion" investigation for the alleged crimes of

   perjury, witness tampering and obstruction of justice. The indictment comprises seven different

   felony counts. See Exhibit 1 - Mueller Indictment.

          6.      Specifically, the seven count Mueller Indictment against Defendant Stone

   involves alleged lying under oath - that is, perjury - witness tampering and obstruction of justice

   by threatening to kill a material witness, Randy Credico ("Credico") and his dog if Credico did

   not lie to government authorities concerning his involvement with Roger Stone. Credico is

   Person 2 in the Mueller Indictment of Defendant Stone. Id. Person 1 in this Mueller Indictment is

   Dr. Jerome Corsi, another material witness, who is Plaintiff Larry Klayman's client.

          7.      Even before Defendant Stone was indicted, he began a public relations campaign

   in this circuit and nationally to smear and intimidate Dr. Jerome Corsi ("Dr. Corsi"), a material

   witness in the "Russian Collusion" investigation, and who is being represented by Plaintiff

   Klayman. Dr. Corsi is listed as Person 1 in the Mueller Indictment and was not indicted along

   with Defendant Stone, as he testified truthfully to the grand jury.

          8.      Defendant Stone knew that he was going to be indicted, and therefore began this

   public relations campaign to smear and defame Dr. Corsi and his lawyer, Larry Klayman, even

   before his actual indictment on January 25, 2019, in order to try to influence public opinion and

   Special Counsel Robert Mueller - by trying to attribute guilt to Dr. Corsi and not him - as well as

   to try to raise money for his legal defense. This pattern and practice of defaming Dr. Corsi and

   his lawyer Larry Klayman is ongoing, so Plaintiff reserves the right to amend this Complaint.




                                                     2
          a:ame n 2mmmmPMIB~
Case 0:20-cv-61912-DPG     LW lID:mlummtt417
                       Document                                 mmtmm
                                             on FLSD DocketFPtlfflE
                                5-1 EnteredFHle:rtmB?ffi9tm)09/21/2020 Page 101 of
                                      243


          9.      Defendant Stone likes to portray himself as Mafia, frequently making reference to

   Mafia figures who he admires, as well as other unsavory types who have been alleged to have

   engaged in unethical and/or illegal behavior. He frequently makes reference to his heroes being

   Hyman Roth in the 'Godfather," who was the movie version of Meyer Lansky, and Roy Cohn,

   not to mention, Richard Nixon, for his role in Watergate. In this regard, after Stone was indicted

   he held a press conference on the courthouse steps of the federal courthouse in Ft. Lauderdale,

   where he was booked, with his arms in the air in the victory pose used by Nixon after he resigned

   in disgrace as a result of the Watergate scandal. At the time, Stone had been employed by a

   Nixon group called CREEP, or the Committee to Reelect the President. Defendant Stone even

   has a large tattoo of Richard Nixon affixed to his back. Thus, given his admiration for persons

   such as these, particularly Mafia figures, his actions as pled herein can be taken as threats, as

   well as being defamatory. Tellingly, Defendant Stone threatened kill a material witness and his

   dog, Credico, Person 2 in the Mueller Indictment, "Mafia style." Defendant Stone also fashions

   himself and indeed has the reputation as being the preeminent "dirty trickster." See "Get Me

   Roger Stone" on Netflix.

          10.     Dr. Corsi has been named as a material witness to Defendant Stone's upcoming

   prosecution, which has prompted Defendant Stone to try to intimidate, coerce and threaten Dr.

   Corsi by defaming him and his defense counsel, Plaintiff Klayman, which is ironically what he

   was criminally indicted for, in part. And, the way to also get to Dr. Corsi is for Defendant Stone

   to also defame his lawyer, Plaintiff Larry Klayman.

          11.     By defaming Dr. Corsi and Plaintiff Klayman, he is hoping to not only intimidate

   Dr. Corsi and his counsel to severely harm and damage their reputations, but also to coerce and

   threaten Dr. Corsi to testify falsely if subpoenaed to be called as a material witness in Defendant




                                                    3
          ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG   Document 5-1 EnteredFHleitHIBf
                             LW lID:mlummtt417                       E3ctffmmPage 102 of
                                                         DocketFPtlgJE
                                               on FLSDffi9tm)   09/21/2020
                                        243


   Stone's ensuing criminal trial. He is also trying divert funds away from Dr. Corsi' s legal defense

   fund, while boosting his own legal defense fund.

           12.     Defendant Stone has also used and continues to employ surrogates, either out in

   the open or secretly, to defame Plaintiff Klayman and his client Dr. Corsi, such as his "friend"

   Michael Caputo.

           13.     Before Defendant Stone was indicted, on or about January 18, 2019, he appeared

   on Info Wars, where he made several false, misleading and defamatory statements in this circuit

   and nationally regarding Plaintiff Klayman (the "InfoWars Video"). 1 The same video was

   published on Defendant Stone's YouTube channel, "Stone Cold Truth," on January 18, 2019. 2

           14.     Defendant Stone also previously published on March 22, 2017 a video on

   Y ouTube titled "Beware Larry Klayman" through his channel which defames Plaintiff Klayman

   (the "YouTube Video"). 3

           15.     Defendant Stone is no stranger to defamation lawsuits. As reported by Splinter

   News, Defendant Stone was forced to - as part of a settlement in another defamation suit -

   apologize in newspapers and on social media for lying about Chinese Businessman Guo W engui

   on Info Wars, after having falsely published that Mr. W engui is a "turncoat criminal who is

   convicted of crimes here and in China. "4

                  FALSE STATEMENTS CONTAINED IN THE INFOWARS VIDEO

           16.     At 1:25, Defendant Stone says, "He's (Klayman) never actually won a courtroom

   victory in his life."


   1
     https://www .infowars.com/watch/?video=5c3 fbf24 fe493 83dcf6996e4
   2
     https ://www.youtube.com/watch ?v=cJyfgdvtFx8
   3
     https://www.youtube.com/watch?v=2Kl 0S1Ty8JU&feature=youtu. be
   4
     Sophie Weiner, Roger Stone Lied About a Chinese Businessman on Info Wars and Now He Has
   to Tell Everyone, Splinter News, Dec. 17, 2018, available at: https://splintemews.com/roger-
   stone-lied-about-a-chinese-businessman-on-infowar-1831162926


                                                   4
          ©Im:ell2IDmmmPMJB~LW
Case 0:20-cv-61912-DPG           5-1 EnteredFHleitHIBfffi9tm)
                       DocumentlID:mlummtt417
                                            on FLSD DocketFPHgJEaol-ctffmm
                                                              09/21/2020 Page 103 of
                                       243


          17.     Defendant Stone made this false and misleading, defamatory statement of fact

   with malice and/or full knowledge that it was false, or at a minimum with reckless disregard for

   its truth. Plaintiff Klayman has won numerous courtroom and other legal victories in his life.

          18.     At 1:30, Defendant Stone publishes, "He (Klayman) was ousted at Judicial

   Watch. Ask Torn Fitton [the current president of Judicial Watch] why he left. He was 'ousted'

   because of a 'sexual harassment complaint."'

          19.     Defendant Stone made this false, misleading and defamatory statement with

   malice and with full knowledge that it was false and misleading, and/or at a minimum, with a

   reckless disregard for its truthfulness. Defendant Stone is working in concert with Thomas Fitton

   ("Fitton") - whose public interest organization Judicial Watch already been hit with a jury

   verdict and judgment for maliciously defaming Plaintiff Klayman in the U.S. District Court for

   the Southern District of Florida for $181,000 in compensatory and punitive damages (Klayman v.

   Judicial Watch, Inc., 13-cv-20610 (S.D. FL.) - to defame and discredit Plaintiff Klayman and

   Dr. Corsi in order to falsely attempt to justify and deflect from his indictment in the "Russian

   Collusion" investigation, among other improper and illegal reasons and actions as alleged herein.

          20.     In actuality and truth, Plaintiff Klayman left Judicial Watch on his own accord in

   order to run for U.S. Senate in Florida in 2003-2004.

          21.     At 1:37, Defendant Stone says, "He's (Klayman) incompetent, he's a numbskull,

   he's an idiot, he's an egomaniac, and he could be the single worst lawyer in America. With him

   as Jerry Corsi's lawyer, Corsi may get the electric chair. So your idea that he's a good guy is

   entirely wrong"

          22.     Defendant Stone made this false, misleading and defamatory statement of fact

   with malice with full knowledge that it was false, and/or at a minimum with reckless disregard




                                                   5
          ©Im:ell2IDmmmPMJB~LW
Case 0:20-cv-61912-DPG           5-1 EnteredFHleitHIBfffi9tm)
                       DocumentlID:mlummtt417
                                            on FLSD DocketFPHgJEffiEcdfJllB
                                                              09/21/2020 Page 104 of
                                       243


   for its truth. This false statement of fact creates the false and misleading published factual

   statement and implication that Plaintiff Klayman is unqualified to be an attorney, pubic advocate

   and defames him personally.

             23.   In actuality, Plaintiff Klayman has been a practicing attorney for nearly four

   decades, and has won numerous cases on behalf of his clients and also against the government

   for constitutional and other violations.

             24.   At 2:01, Defendant Stone also published that Plaintiff Klayman is a "piece of

   garbage."

             25.   Defendant Stone made this false and misleading defamatory statement of fact

   with malice and full knowledge that it was misleading and false, and/or at a minimum with

   reckless disregard for its truth. This false and misleading statement of fact creates the false and

   misleading implication that Plaintiff Klayman is unqualified to be an attorney, public advocate

   and is a bad and loathsome person.

             26.   At 4: 11. Defendant Stone says, "For those people out there who think ... that Larry

   Klayman's IQ is higher than 70, you're wrong ... "

             27.   Defendant Stone made this false, misleading and defamatory statement of fact

   with malice and full knowledge that it was false, or at a minimum with reckless disregard for its

   truth. This false statement of fact creates the false implication that Plaintiff Klayman is

   unqualified to be an attorney, is mentally retarded and is an unintelligent, bad, and loathsome

   person.

                   FALSE STATEMENTS CONTAINED IN THE YOUTUBE VIDEO

             28.   At 0:45 in the YouTube Video, Defendant Stone says, "Now comes gadfly right-

   wing lawyer, Larry Klayman, to say that Alex Jones and Info Wars have violated the law in their




                                                    6
          ©Im:ell2IDmmmPMJB~LW
Case 0:20-cv-61912-DPG           5-1 EnteredFHleitHIBfffi9tm)
                       DocumentlID:mlummtt417
                                            on FLSD DocketFPtlgJEIBBcdfJllB
                                                              09/21/2020 Page 105 of
                                       243


   release of classified documents and will be prosecuted."

           29.        Defendant Stone made this false, misleading and defamatory statement of fact

   with malice and full knowledge that it was false, and/or at a minimum with reckless disregard for

   its truth. This false and misleading statement of fact creates the false implication that Plaintiff

   Klayman is unqualified to be an attorney and public advocate and a bad and loathsome person.

           30.        At 1:00 in the YouTube Video, Defendant Stone says, "To be clear Larry

   Klayman is a moron. He has never won a case in court in his life. He may have won a few

   motions. He is a lightweight. He is a know-nothing .... "

           31.        Defendant Stone made this false, misleading defamatory statement of fact with

   malice and with full knowledge that it was false, and/or at a minimum with reckless disregard for

   its truth. Ironically, Plaintiff Klayman won a defamation judgment against Fitton and Judicial

   Watch - with whom Defendant Stone is working in concert to again defame Plaintiff - in the

   Southern District of Florida, as set forth above, and has had many other courtroom and other

   legal victories.

                                             COUNT I- DEFAMATION

           32.        Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

           33.        Defendant   Stone published     numerous     false, misleading   and defamatory

   statements to severely harm and damage Plaintiff Klayman in both the InfoWars Video and the

   YouTube Video which include, but are not limited to, that (1) Plaintiff Klayman was ousted at

   Judicial Watch due to a sexual harassment complaint, and (2) Plaintiff Klayman has never won a

   courtroom victory in his life, as well as the other false and misleading statements set forth in this

   Complaint.




                                                       7
          ©Im:ell2IDmmmPMJB~LW
Case 0:20-cv-61912-DPG           5-1 EnteredFHleitHIBfffi9tm)
                       DocumentlID:mlummtt417
                                            on FLSD DocketFPtcgJE~ctffmm
                                                              09/21/2020 Page 106 of
                                       243


           34.    These false, misleading and defamatory statements were published on the internet

   and republished elsewhere for persons in this circuit and the entire world see and hear.

           35.    These false, misleading and defamatory statements were published with malice, as

   Defendant Stone knew that they were false and misleading, and/or at a minimum acted with a

   reckless disregard for the truth.

           36.    Plaintiff Klayman has been severely harmed and damaged by these false and

   misleading statements because they subject him to hatred, distrust, ridicule, contempt, and

   disgrace.

           37.    Plaintiff Klayman has been severely harmed and damaged by these false and

   misleading statements because the statements injured Plaintiff Klayman in his profession and

   business as a lawyer and public advocate, as well as personally.

                                  COUNT II - DEFAMATION PER SE

           38.    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

           39.    Defendant Stone, as alleged herein, published numerous false, misleading and

   defamatory statements to severely harm and damage Plaintiff Klayman in both the InfoWars

   Video and the Y ouTube Video, which were republished elsewhere, that publish the falsity that

   Plaintiff Klayman has committed crimes and engaged in moral turpitude, as set forth in the

   preceding paragraphs.

          40.     Under Florida Law, "it is established ... that an oral communication             1s

   actionable per se - that is, without a showing of special damage - if it imputes to another (a) a

   criminal offense amounting to a felony, or (b) a presently existing venereal or other loathsome

   and communicable disease, or (c) conduct, characteristics or a condition incompatible with the




                                                     8
          ©Im:ell2IDmmmPMJB~LW
Case 0:20-cv-61912-DPG           5-1 EnteredFHleitHIBfffi9tm)
                       DocumentlID:mlummtt417
                                            on FLSD DocketFPHgJEffi:Bctffmm
                                                              09/21/2020 Page 107 of
                                       243


   proper exercise of his lawful business, trade, profession or office, or (d) the other being a woman,

   acts of unchastity." Wolfson v. Kirk, 273 So. 2d 774, 777 (Fla. Dist. Ct. App. 1973)

             41.   These false, misleading and defamatory statements were published in this circuit

   and on the internet for the entire world to see and hear and specifically publish false and

   misleading facts, inter alia, that Plaintiff's conduct, characteristics or a condition is incompatible

   with the proper exercise of his lawful business, trade, profession or office.

             42.   These false and misleading statements were published with malice, as Defendant

   Stone knew that they were false and misleading, and/or at a minimum acted with a reckless

   disregard for the truth.

             43.   This statements are per se defamatory because they falsely accuse Plaintiff

   Klayman of sexual harassment and a related complaint - thereby falsely imputing a criminal

   offense upon Plaintiff Klayman - and him being "ousted" as the chairman and general counsel of

   Judicial Watch over this, as well as the other false and misleading published statements alleged

   herein.

             44.   These false, misleading, and defamatory statements are defamatory per se because

   these false and misleading statements severely harmed and damaged Plaintiff Klayman in his

   profession and business as a lawyer and advocate, as they concern conduct and characteristics

   incompatible with being a lawyer. Damage is presumed by law when defamation per se is

   proven.

                              COUNT III-DEFAMATION         BY IMPLICATION

             45.   Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

             46.   Defendant     Stone published    numerous     false, misleading     and defamatory




                                                     9
          ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG            5-1 EnteredFHleitHIBf
                             LW lID:mlummtt417
                         Document                        DocketFPHgJEffiBctff
                                               on FLSDffi9tm)            JllBPage 108 of
                                                                09/21/2020
                                        243


   statements about Plaintiff Klayman in both the Info Wars Video and the YouTube Video, as set

   forth in the preceding paragraphs.

          47.      These false, misleading and defamatory statements were published on the internet

   and published and republished elsewhere in this circuit for the entire world to see and hear.

          48.      These false and misleading statements were published with malice, as Defendant

   Stone knew that they were false and misleading, and/or at a minimum acted with a reckless

   disregard for the truth.

          49.      These statements created the false and misleading implication that Plaintiff

   Klayman has been the subject of a sexual harassment complaint and committed criminal sexual

   offenses, among other false and misleading statements as pled in the preceding paragraphs.

           50.     Plaintiff Klayman has been severely harmed and damaged by these false and

   misleading statements because they subject him to hatred, distrust, ridicule, contempt, and

   disgrace.

           51.     Plaintiff Klayman has been damaged by these false and misleading statements

   because the statements severely harmed and damaged Plaintiff Klayman in his profession and

   business as a public advocate and personally, as pled herein.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Larry Klayman prays for judgment against Defendant Stone as

   follows:

   a.      Awarding Plaintiff Klayman compensatory and actual including consequential and

   incidental damages in excess of$ 35,000,000 million U.S. Dollars.

   b.      Awarding Plaintiff Klayman attorney's fees and costs.

   c.      Granting any further relief as the Court deems appropriate including preliminary and




                                                   10
          ©Im:ell2IDmmmPMJB~LW
Case 0:20-cv-61912-DPG           5-1 EnteredFHleitHIBfffi9tm)
                       DocumentlID:mlummtt417
                                            on FLSD DocketFPtlgJE81Dctffmm
                                                              09/21/2020 Page 109 of
                                       243


   permanent injunctive relief, as well as leave to later amend to add a claim for punitive damages

   pursuant to Section 768.72 of the Florida Statutes. When amended, Plaintiff Klayman will plead

   for punitive damages in excess of $40, 000,000 U.S. Dollars. On information and belief

   Defendant Stone is wealthy and has various hidden bank accounts overseas, in addition to assets

   in this circuit and domestically.

   Dated: February 5, 2019                                    Respectfully Submitted,

                                                                 Isl Larry Klayman
                                                              Larry Klayman, Esq.
                                                              2020 Pennsylvania Ave NW #800
                                                              Washington, DC, 20006
                                                              Telephone: (310)-595-0800
                                                              Email: leklayman@gmail.com
                                                              Plaintiff Pro Se




                                                  11
          ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG   Document 5-1 EnteredFHleitHIBf
                             LW lID:mlummtt417           DocketFPHgJE8VJ..ctff
                                               on FLSDffi9tm)            JllBPage 110 of
                                                                09/21/2020
                                        243




      [SUB]EXHIBIT 1
  Intentionally Omitted. See
          Main Ex. 1
          ©Im:e ll 2IDmmmPMJB~
Case 0:20-cv-61912-DPG   Document 5-1 EnteredFHleitHIBf
                             LW lID:mlummtt417                           mmPage 111 of
                                                         DocketFPHgJE81£ctff
                                               on FLSDffi9tm)   09/21/2020
                                        243




                       EXHIBIT 5
Case
Case 0:20-cv-61912-DPG
     1:19-             Document 5-1 Entered on FLSD Docket 09/21/2020 Page 112 of
                                     243


                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA


   LARRY KLAYMAN, Individually

                             Plaintiff

                  V.
                                                                 Case Number:
   THOMAS J. FITTON, Individually

                            Defendant.



                                   COMPLAINT FOR DEFAMATION

          Plaintiff, LARRY KLAYMAN ("Plaintiff' or "Klayman") hereby files this action against

   THOMAS J. FITTON ("Defendant Fitton") for Defamation, Defamation Per Se, and Defamation

   by Implication.

                                         JURISDICTION AND VENUE

          1.         This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

   1332 under diversity of citizenship. The parties are citizens of different states and the amount in

   controversy exceeds $75,000.

          2.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as this is the judicial district

   in which a substantial part of the events or omissions giving rise to the claim occurred.

                                              THE PARTIES

          3.         Plaintiff, Larry Klayman, is an individual and a citizen of Florida. Plaintiff is a

   well-known private lawyer and conservative public interest advocate and litigator, as well as a

   syndicated national radio talk show host on Radio America, his weekly show appropriately titled

   "Special Prosecutor with Larry Klayman." Plaintiff Klayman conceived of and founded both

   Judicial Watch, Inc. and Freedom Watch, Inc. He is a former federal prosecutor of the Antitrust



                                                      1
Case
Case 0:20-cv-61912-DPG
     1:19-             Document 5-1 Entered on FLSD Docket 09/21/2020 Page 113 of
                                     243


   Division of the U.S. Department of Justice, where he was on the trial team that broke up the AT&T

   monopoly.

           4.      Defendant, Thomas Fitton, is an individual and a citizen of the District of Columbia,

   whose address is 5245 42nd St NW, Washington, DC 20015. Defendant Fitton is the current

   President of Judicial Watch, which was conceived of and founded by Plaintiff Klayman. He is not a

   lawyer and at the time that Klayman left Judicial Watch on September 19, 2003 to run for the U.S.

   Senate in Florida, Defendant Fitton had not graduated from college. When Plaintiff Klayman hired

   him years earlier as an assistant, he lied to Klayman that he had graduated from George Washington

   University. Since then Defendant Fitton has had a book written for him by "ghost writer," Ben

   Shapiro, effectively claiming credit for Plaintiff Klayman's accomplishments in conceiving of,

   founding and running Judicial Watch for almost ten (10) years. Plaintiff Klayman was thus

   conspicuously and maliciously written out of the history of Judicial Watch. The book is titled

   "Corruption Chronicles" and remains on sale on the internet and in book stores. Defendant Fitton

   has also falsely testified multiple times under oath that he does not know who founded Judicial

   Watch, as he continues to try to spread the false narrative and impression he or someone other than

   Klayman founded Judicial Watch, in order to boost his own standing in the conservative community

   and elsewhere, as the expense of Plaintiff Klayman. In short, and regrettably Defendant Fitton, as

   set forth below, is a 'serial liar" and dishonest.

                                                  STANDING

           5.      Plaintiff has standing to bring this action because he has been directly affected

   and victimized by the unlawful conduct complained herein. His injuries are proximately related

   to the conduct of Defendant Fitton, individually and working in concert with Roger Stone as set

   forth below.




                                                        2
Case
Case 0:20-cv-61912-DPG
     1:19-             Document 5-1 Enteredfffl~~e~~ge
                             ~l'Wd          on FLSD Docket 09/21/2020 Page3114 of
                                                                            of 11
                                     243


                                                FACTS

          6.      Defendant Fitton has engaged in a pattern and practice of defaming Plaintiff

   Klayman since Plaintiffs voluntary departure from Judicial Watch, Inc. to run for the U.S.

   Senate in Florida in 2003-2004.

          7.      For instance, in 2013, a federal jury in the Southern District of Florida awarded

   Plaintiff Klayman judgment in the sum of $181,000, including punitive damages against Judicial

   Watch for having maliciously defamed Plaintiff. See Exhibit 1 - Jury Verdict and Judgment.

   This jury verdict and judgment is final.

          8.      Defendant Fitton is now conveniently and incredibly working with Roger Stone

   ("Stone") to again defame Plaintiff Klayman.

          9.      Stone was recently indicted on seven (7) felony counts by Special Counsel Robert

   Mueller ("Mueller Indictment") as part of his "Russian Collusion" investigation for the alleged

   crimes of perjury, witness tampering and obstruction of justice.        See Exhibit 2 - Mueller

   Indictment.

          10.     Specifically, the seven count Mueller Indictment against Defendant Stone

   involves alleged lying under oath - that is, perjury - witness tampering and obstruction of justice

   by threatening to kill a material witness, Randy Credico ("Credico") and his dog if Credico did

   not lie to government authorities concerning his involvement with Roger Stone. Credico is

   Person 2 in the Mueller Indictment of Defendant Stone. Id. Person 1 in this Mueller Indictment is

   Dr. Jerome Corsi, another material witness, who is Plaintiff Larry Klayman's client.

          11.     Stone has since engaged in a public relations campaign to illegally smear,

   intimidate, coerce and threaten Dr. Jerome Corsi ("Dr. Corsi"), a witness in the "Russian

   Collusion" investigation, and who is being legally represented by Plaintiff Klayman.




                                                    3
Case
Case 0:20-cv-61912-DPG
     1:19-             Document 5-1 Entered on FLSD Docket 09/21/2020 Page 115 of
                                     243


           12.    Stone knew that he was going to be indicted, and therefore began this illegal

   public relations campaign to smear and defame Dr. Corsi and his lawyer, Larry Klayman, even

   before his actual indictment on January 25, 2019, in order to try to influence public opinion and

   Special Counsel Robert Mueller - by illegally trying to attribute guilt to Dr. Corsi and not him -

   as well as to try to raise money for his legal defense. This pattern and practice of defaming Dr.

   Corsi and his lawyer Larry Klayman is ongoing, so Plaintiff reserves the right to amend this

   Complaint. Stone has recently been sued by Dr. Corsi for defamation, intentional infliction of

   emotional distress and assault.

           13.    Dr. Corsi has been named as a material witness to Stone's upcoming prosecution,

   which has prompted Stone to try to intimidate, coerce and threaten Dr. Corsi by defaming him

   and his defense counsel, Plaintiff Klayman, which is ironically what he has been indicted for.

   And, the way to also "get to" Dr. Corsi is for Defendant Stone to also defame his lawyer,

   Plaintiff Larry Klayman

           14.    By defaming Dr. Corsi and Plaintiff Klayman, Defendant Fitton and Stone are

   working in concert as joint tortfeasors hoping to not only intimidate Dr. Corsi and his counsel to

   severely harm and damage their reputations, but also to coerce and threaten Dr. Corsi to testify

   falsely if subpoenaed to be called as a material witness in Defendant Stone's ensuing criminal

   trial, as well as to impede and harm Dr. Corsi's criminal defense. They are also acting in concert

   to divert funds away from Dr. Corsi's legal defense fund, while boosting Stone's legal defense

   fund.

           15.    Before Defendant was indicted, on or about January 18, 2019, he appeared on

   Info Wars, where he made several false, misleading and defamatory statements in this district,




                                                   4
Case
Case 0:20-cv-61912-DPG
     1:19-             Document 5-1 Entered on FLSD Docket 09/21/2020 Page 116 of
                                     243


   nationally and internationally regarding Plaintiff Klayman (the "InfoWars Video"). 1 The same

   video was published on Defendant Stone's YouTube channel, "Stone Cold Truth," on January

   18, 2019. 2

            16.    At 1:30, Stone published, "He (Klayman) was ousted at Judicial Watch. Ask Tom

   Fitton [the current president of Judicial Watch] why he left. He left because of a sexual

   harassment complaint."

            17.    Stone made this false, defamatory statement at the direction of Defendant Fitton,

   whom he attributes this false and defamatory statement to.

            18.    Defendant Fitton knew that Plaintiff Klayman was not ousted at Judicial Watch as

   a result of a sexual harassment complaint, but, in actuality, Plaintiff Klayman left Judicial Watch

   on his own accord and voluntarily in order to run for U.S. Senate in Florida.

            19.    Defendant Fitton with malice and/or a reckless disregard for the truth knew that

   Plaintiff Klayman did not leave Judicial Watch as a result of a sexual harassment complaint.

            20.    Defendant Fitton knowingly published this false and defamatory statement to

   Stone, who in tum republished it during interviews which were broadcast by him and his

   surrogates in this district, nationally and internationally for the entire world to hear and see. On

   information and belief Fitton has also recently published, within the last two years up to the

   present, this and other false and misleading statements to others to severely harm and damage

   Plaintiff Klayman, such as to the Council for National Policy, the American Conservative Union,

   the Scaife Foundation, other conservative organizations, groups and donors, and media

   publications and television networks such as Fox News, to name just a few. As a non-lawyer

   who currently runs Judicial Watch, Defendant Fitton feels competitive with Klayman, and as


   1
       https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
   2
       https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                    5
Case
Case 0:20-cv-61912-DPG
     1:19-             Document 5-1 Entered on FLSD Docket 09/21/2020 Page 117 of
                                     243


   result of what in effect is an "inferiority complex" since he is a non-lawyer who tries to pass

   himself in the media off as a lawyer and legal expert as the current head of Judicial Watch, thus

   has engaged in a concerted campaign to severely damage and harm Klayman's reputation,

   professional and personal reputation, and family. By severely harming Plaintiff Klayman's

   reputation and standing in the legal, media and related communities, Defendant Stone's

   malicious intent is to boost his own reputation and standing at the expense of Klayman, who

   conceived of, founded and successfully ran Judicial Watch for nearly ten (10) years, making it

   the preeminent conservative public interest group fighting against corruption and for ethics and

  justice in government and the legal profession.

           21.    Defendant Fitton, in concert with Stone, have therefore also engaged in illegal

   witness tampering of Dr. Corsi and his lawyer Plaintiff Klayman in violation of 18 U.S.C. § 1512

   by virtue of the defamatory acts and practices as alleged herein.

                                     FIRST CAUSE OF ACTION
                                            Defamation

           22.    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

           23.    Defendant Fitton published the malicious, false and defamatory statement that

   Plaintiff Klayman was ousted at Judicial Watch due to a sexual harassment complaint to Stone,

   who in tum, and in concert with Defendant Fitton, republished this false and defamatory

   statement on the internet domestically, internationally and elsewhere for the entire world to see

   and hear.

           24.    This false and misleading statement was published with malice, as Defendant

   Fitton knew that it was false and misleading, or at a minimum acted with a reckless disregard for

   the truth.




                                                     6
Case
Case 0:20-cv-61912-DPG
     1:19-             Document 5-1 Entered on FLSD Docket 09/21/2020 Page 118 of
                                     243


          25.     Plaintiff Klayman has been severely harmed and damaged by this and other false

   and misleading statements, more of which will be uncovered in discovery, because it subjected

   him to hatred, distrust, ridicule, contempt, and disgrace.

          26.     Plaintiff Klayman has been severely damaged by this false and misleading

   statement because the malicious statement injured Plaintiff Klayman in his profession and

   business as a public interest and private lawyer and nationally syndicated radio talk show host

   who promotes ethics in government and the legal profession, as well as personally.

                                    SECOND CAUSE OF ACTION
                                        Defamation Per Se

          27.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint.

          28.     Defendant Fitton published to Stone the malicious false, misleading and

   defamatory statement that Plaintiff Klayman was ousted at Judicial Watch due to a sexual

   harassment complaint, who in tum, and in concert with Defendant Fitton, republished this

   malicious false and defamatory statement on the internet in this district, domestically and

   internationally and elsewhere for the entire world to see and hear.

          29.     Under Florida Law, "it is established ... that an oral communication 1s

   actionable per se - that is, without a showing of special damage - if it imputes to another (a) a

   criminal offense amounting to a felony, or (b) a presently existing venereal or other loathsome

   and communicable disease, or (c) conduct, characteristics or a condition incompatible with the

   proper exercise of his lawful business, trade, profession or office, or (d) the other being a woman,

   acts of unchastity." Wolfson v. Kirk, 273 So. 2d 774, 777 (Fla. Dist. Ct. App. 1973).

          30.     This false and misleading statement was published with malice, as Defendant

   Fitton knew that it was false and misleading, or at a minimum acted with a reckless disregard for




                                                     7
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 119 of
                                     243


   the truth.

           31.    This malicious false, misleading and defamatory statement was published on the

   internet in this district, domestically and internationally for the entire world to see and hear and

   specifically Defendant Fitton published these malicious false and misleading "facts," inter alia,

   that Plaintiffs conduct, characteristics or a condition is incompatible with the proper exercise of

   his lawful business, trade, profession or office

           32.    This malicious false and misleading statement is per se defamatory because it

   falsely accuses Plaintiff Klayman of being ousted from Judicial Watch because of sexual

   harassment - thereby falsely imputing a criminal and sexually related offense upon Plaintiff

   Klayman - as well as being "ousted" as the chairman and general counsel of Judicial Watch

   because of an actual sexual harassment complaint, as well as the other false and misleading

   published statements alleged herein. To the contrary, on information and belief Fitton himself

   hypocritically had and may continue to have an "intimate personal relationship" with another

   director and member of the board of Judicial Watch, Paul Orfanedes, which on information and

   belief may constitute sexual harassment, as Defendant Fitton is Orfanedes' superior as a result of

   Fitton being the president of Judicial Watch. Defendant Fitton also sits on the board of directors

   along with Orfanedes, one of only three (3) directors, all of whom are also employed by Judicial

   Watch. By maliciously defaming Plaintiff Klayman, Defendant Fitton intended and intends to

   deflect attention away from his issues, vulnerabilities and conduct.

           33.    This false, misleading, and defamatory statement concerning Plaintiff Klayman is

   defamatory per se and this false and misleading statement, and others which will be uncovered in

   discovery, severely harmed and damaged Plaintiff Klayman in his profession and business as a

   lawyer and advocate and as a nationally syndicated radio talk show host, as they concern conduct




                                                      8
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 120 of
                                     243


   and characteristics incompatible with being a lawyer and radio talk show host who promotes

   ethics in government and the legal profession. Damage is presumed by law when defamation per

   se is shown.

                                     THIRD CAUSE OF ACTION
                                      Defamation by Implication

            34.   Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

            35.   Defendant Fitton published to Stone the false, misleading and defamatory

   statement that Plaintiff Klayman was ousted at Judicial Watch due to a sexual harassment

   complaint, who in tum, and in concert with Defendant Fitton, republished this false and

   defamatory statement on the internet in this district, domestically and internationally and

   elsewhere for the entire world to see and hear.

            36.   This false, misleading and defamatory statement was published with malice, as

   Defendant Fitton knew that it was false, or at a minimum acted with a reckless disregard for the

   truth.

            37.   This malicious statement created the false and misleading implication that

   Plaintiff Klayman has engaged been subject to a sexual harassment complaint and was ousted

   from Judicial Watch for this reason and committed criminal sexual offenses, as well as other

   matters of moral turpitude as set forth in this Complaint.

            38.   Plaintiff Klayman has been severely harmed damaged by this published statement

   because it subjected him to hatred, distrust, ridicule, contempt, and disgrace.

            39.   Plaintiff Klayman has been damaged by malicious this false and misleading

   statement, and others which will be disclosed during discovery, because the statements severely

   harmed and damaged Plaintiff Klayman in his profession and business as a public advocate and




                                                     9
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 121 of
                                     243


   as a syndicated radio talk show host who promotes ethics in government and the legal profession,

   and personally, as pled herein.

          40.     On information and belief Defendant Fitton's defamatory conduct, in concert with

   Stone and individually, is on-going and as more defamatory conduct is uncovered through

   discovery and otherwise, this defamatory conduct will be subject to a motion to amend this

   Complaint.

          41.     Defendant Fitton's malicious intent to severely harm and damage Plaintiff

   Klayman is largely based on an "inferiority complex" that he is not a lawyer and thus he feels

   competitive with Klayman. Indeed, at the time that Plaintiff left Judicial Watch on September 19,

   2003, to run for the U.S. Senate in Florida Fitton had not graduated from college, his having lied

   to Klayman that he did have a bachelor's degree from George Washington University. This false

   statement fraudulently induced Klayman to offer him a job at the public interest organization. As

   a non-lawyer Fitton inappropriately does not have the background and expertise to now head

   Judicial Watch and make expert legal commentary on television, radio, the internet and in print,

   as Judicial Watch was conceived to in effect be and is a public interest law firm.

          42.     Plaintiff Klayman has steadfastly demanded that Defendant Fitton refrain from

   making the malicious false and misleading statement as alleged herein, but he has refused and

   Fitton has also refused to correct this and other false and misleading statements in the past,

   regrettably necessitating the need for this and other legal complaints. The false and misleading

   statement published in concert with Stone has since been republished by others to severely harm

   and damage Plaintiff Klayman and his client Dr. Corsi. Defendant Fitton's campaign to severely

   harm and damage Plaintiff Klayman is maliciously intended to boost his own standing at the

   expense of Plaintiff Klayman in the conservative community, media and with donors and
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 122 of
                                     243


   elsewhere and it continues unabated.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Larry Klayman prays for judgment against Defendant Fitton as

   follows:

   a.     Awarding Plaintiff Klayman compensatory including actual, consequential, incidental

   and punitive damages for malicious tortious conduct as alleged herein in an amount to be

   determined at trial and in excess of $35, 000,000 U.S. Dollars.

   b.     Awarding Plaintiff Klayman attorney's fees and costs.

   c.     Granting any such further relief as the Court deems appropriate including preliminary and

   permanent injunctive relief.

   PLAINTIFF KLAYMAN DEMANDS A JURY TRIAL ON ALL COUNTS SO TRIABLE.

   Dated: February 11, 2019                                    Respectfully Submitted,

                                                                  Isl Larry Klayman
                                                               Larry Klayman, Esq.
                                                               FL Bar No. 246220
                                                               KLAYMAN LAW GROUP, P.A.
                                                               c/o 2020 Pennsylvania Ave., N.W.
                                                               Suite 800
                                                               Washington, D.C. 20006
                                                               Telephone: (310) 595 - 0800
                                                               Email: leklayman@gmail.com




                                                   11
Case
Case 1:19-~~~~n:fflllfflj~Qmc~~:fi.~age
      0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 123  1 ofof1
                                         243 on FLSD Docket 06/11/2014 Page 1 of 1
 Case 1"-13-cv-20610-CMA Document 157 Entered



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 13-20610-CIV-ALTONAGA

   LARRY KLAYMAN,

           Plaintiff,
   V.


   JUDICIAL WATCH, INC.,

           Defendant.
   _________                       /

                                          FINAL JUDGMENT

           THIS CAUSE came for trial before the Court and a jury, United States District Judge,

   Cecilia M. Altonaga, presiding, and the issues having been duly tried and the jury having duly

   rendered its verdict on June 10, 2014, it is


           ORDERED AND ADJUDGED that Judgment is entered in favor of Plaintiff, Larry

    Klayman, and against Defendant, Judicial Watch Inc., in the amount of $156,000.00 for

   compensatory damages and $25,000.00 for punitive damages, totaling $181,000.00, for which

    sum let execution issue. Requests for costs and attorneys' fees shall not be submitted until after

   any post-trial motions are decided or an appeal is concluded, whichever occurs later.         This

   judgment shall bear interest at the rate as prescribed by 28 U .S.C. section 1961, and shall be

   enforceable as prescribed by 28 U.S.C. sections 2001-2007, 28 U.S.C. sections 3001-3308, and

    Federal Rule of Civil Procedure 69(a). The Clerk shall mark this case closed.

           DONE AND ORDERED in Chambers at Miami, Florida, this 11th day of June, 2014.



                                                           CE4~,~~~~/
    cc:    counsel of record
          ©mre ll 2IDowmoPMIB-lLW
Case 0:20-cv-61912-DPG   Document         417 FHlmtHIE7ffi9
                                lID:mlummtt
                                   5-1 Entered          ll2D FPtlgJE
                                               on FLSD Docket      llllECiffJllBPage 124 of
                                                               09/21/2020
                                        243




      [SUB]EXHIBIT 2
  Intentionally Omitted. See
          Main Ex. 1
          ©mre ll 2IDowmoPMIB-lLW
Case 0:20-cv-61912-DPG   Document         417 FHlmtHIE7ffi9
                                lID:mlummtt
                                   5-1 Entered          ll2D FPtlgJE
                                               on FLSD Docket      llllBo:ffJllBPage 125 of
                                                               09/21/2020
                                        243




                         EXHIBIT 6
             a:amen 2mowmo
   Case 0:20-cv-61912-DPG PM>B-lLW         417 FHlmtmww
                                 lID:mlummtt
                          Document  5-1 Entered          m FPt£gJE
                                                on FLSD Docket    mw Ciffmm
                                                               09/21/2020 Page 126 of
                                         243


              ABOUT LARRY KLAYMAN
Larry Klayman, founder of Judicial Watch and       of the European Union in its Competition
Freedom Watch, is known for his strong             Directorate in Brussels, Belgium. During law
public interest advocacy in furtherance of         school, Larry also worked for the U.S.
ethics in government and individual freedoms       International Trade Commission in
and liberties. During his tenure                                  Washington, D.C.
at Judicial Watch, he obtained
a court ruling that Bill Clinton        •                        Larry speaks four languages-
committed a crime, the first                                     English, French, Itali an, and
lawyer ever to have done so                                      Spanish-and is an
against an American president.                                   international lawyer, among his
Larry became so famous for                                       many areas of legal expertise
fighting corruption in the                                       and practice.
government and the legal
profession that the NBC hit                                      The author of two books, Fatal
drama series "West Wing"                                         Neglect and Whores: Why and
created a character after him:                                   How I Came to Fight the
Harry Klaypool of Freedom                                        Establishment, Larry has a
Watch. His character was                                         third book in the works dealing
played by actor John Diehl.                                      with the breakdown of our
                                                                 political and legal systems. His
In 2004, Larry ran for the U.S.                                  current book, Whores, is on
Senate as a Republican in Florida's primary.       now sale at WNO.com, Amazon.com,
After the race ended, he founded Freedom           BarnesandNoble.com, Borders.com, and all
Watch.                                             major stores and booksellers.

Larry graduated from Duke University with          Larry is a frequent commentator on television
honors in political science and French             and radio, as well as a weekly columnist, on
literature. Later, he received a law degree from   Friday, for WNO.com. He also writes a regular
Emory University. During the administration        blog for Newsmax called "Klayman's Court."
of President Ronald Reagan, Larry was a
Justice Department prosecutor and was on the       Larry has been credited as being the
trial team that succeeded in breaking up the       inspiration for the Tea Party movement. (See
telephone monopoly of AT&T, thereby                "Larry Klayman - The One Man TEA Party,"
creating competition in the                        by Dr. Richard Swier, http://fwusa.org/KFA)
telecommunications industry.

Between Duke and Emory, Larry worked for
U.S. Senator Richard Schweiker (R-Pa.)
during the Watergate era. He has also studied
abroad and was a stagiaire for the Commission
          ©mre ll 2IDowmoPMIB-lLW
Case 0:20-cv-61912-DPG   Document         417 FHlmtHIE7ffi9
                                lID:mlummtt
                                   5-1 Entered          ll2D FPtlgJE
                                               on FLSD Docket      llDBCiff
                                                               09/21/2020JllBPage 127 of
                                        243




                        EXHIBIT 7
2/25/2019Case          ©mre ll2IDmmoooPMJB-llW
                  0:20-cv-61912-DPG  DocumentlID:mluTimltu4ic~~         FPHgJEmmCl:ff
                                                5-1 Entered on FLSD Docket 09/21/2020mmPage 128 of
                                                       243
  MINUTE ORDER as to ROGER J. STONE, JR. On February 19, 2019, the Court ordered the defendant to show
  cause at a hearing to be held on February 21, 2019 as to why the media communications order entered in this
  case 36 and/or defendant's conditions of release 21 should not be modified or revoked. A hearing was held on
  this date. For the reasons set forth on the record, and based upon the entire record, including the sealed exhibit to
  the hearing 42 , the testimony of the defendant, the arguments of counsel, and the submissions of the
  parties 28 29 filed in connection with the potential imposition of a media communications order, the Court
  entered the following order at the hearing: the conditions of defendant's pretrial release 21 are hereby modified to
  include the condition that, and the February 15, 2019 media communications order 36 is hereby modified to
  provide that, the defendant is prohibited from making statements to the media or in public settings about the
  Special Counsel's investigation or this case or any of the participants in the investigation or the case. The
  prohibition includes, but is not limited to, statements made about the case through the following means: radio
  broadcasts; interviews on television, on the radio, with print reporters, or on internet based media; press releases
  or press conferences; blogs or letters to the editor; and posts on Facebook, Twitter, Instagram, or any other form
  of social media. Furthermore, the defendant may not comment publicly about the case indirectly by having
  statements made publicly on his behalf by surrogates, family members, spokespersons, representatives, or
  volunteers. The order to show cause is hereby vacated. Signed by Judge Amy Berman Jackson on 2/21/19.
  (DMK) (Entered: 02/21/2019)




https://ecf .dcd.uscourts.gov/cgi-bin/DktRpt.pl ?542377191940116-L_l_0-1                                              1/1
3/4/2019 Case       ©mrell2IDmmoooPMJB~er~
              0:20-cv-61912-DPG          Document 5-1 Entered       MliiliHtiW?lffliY~k~mmCl:ffmm
                                                                       on FLSD Docket 09/21/2020 Page 129 of
                                                               243
   Stone deleted the only image in that multi-image post that included
                                                                                Constant Fatigue Is A Warning Sign - See The Simple
   "Who framed Roger Stone" language shortly after CNBC emailed                                              Fix
   his lawyer to ask about it.                                                                               Gundry MD




                                                                                                                                                           by Taboola


                                                                                                             House Democrats
                                                                                                             unveil a sweeping
                                                                                                             'Medicare-for-all' bill -
                                                                                                             here's what's in it

                                                                                                             Michael Cohen's
                                                                                                             testimony gives both
                                                                                                             sides fodder in a
                                                                                                             possible impeachment
                                                                                                             fight




                                                                                                             Bloomberg aides
                                                                                                             interview staffers in
                                                                                                             New Hampshire, Iowa
                                                                                                             as the billionaire
                                                                                                             considers 2020 run
                                                                                                             These are the cities
                                                                                                             where you can live
                                                                                                             comfortably on
                                                                                                             $50,000 a year

                                                                                                             Michael Cohen says
                                                                                                             prosecutors are
                                                                                                             investigating previously
                                                                                                             undisclosed
                                                                                                             wrongdoing related to
                                                                                                             Trump


                                                                                                             TRENDING NOW

                                                                                                                                         Brett Kavanaugh:
                                                                                                                                         State laws blocking
                                                                                                                                         taxpayer-funded
                                                                                                                                         church repairs are
                                                                                                                                         'pure discrimination'
   Stone's post was put online less than 48 hours after the judge, Amy
   Berman Jackson, ordered lawyers for the admitted Republican "dirty                                                                    Southwest Airlines
                                                                                                                                         starts selling its first
   trickster" to explain why they did not tell her earlier about the
                                                                                                                                         Hawaii flights, from
   planned publication of a book by Stone that could violate her gag                                                                     $49 one way
   order on him.

                                                                                                                                         Tesla's onslaught of
                                                                                                                                         announcements is
                                                                                                                                         raising red flags
                                                                                                                                         about demand for its
                                                                                                                                         cars

                                                                                                                                         Roger Stone
                                                                                                                                         suggests Robert

https ://www.cnbc.com/2019 /0 3/03/roger-stone-suggests- robe rt-mueller-framed-him-despite-gag-order.html                                                              2/6
3/4/2019 Case     ©mrell2IDmmoooPMJB~er~
             0:20-cv-61912-DPG        Document 5-1 Entered      MliiliHtiW?lffliY~t-,~JmCl:ffmm
                                                                  on FLSD Docket 09/21/2020 Page 130 of
                                                           243out
   Stone announced on lnstagram in January that he was coming                                Mueller 'framed' him
   with the book, "The Myth of Russian Collusion: The Inside Story of                                        in lnstagram post that
                                                                                                             could violate gag
   How Trump Really Won."
                                                                                                             order
   In her gag order in U.S District Court in Washington, D.C., Jackson
   barred Stone from "making statements to the media or in public                                            'Beverly Hills, 90210'
   settings about the Special Counsel's investigation or this case or any                                    and 'Riverdale' star
   of the participants in the investigation or the case."                                                    Luke Perry died at 52
                                                                                                             after suffering a
   The gag extends to "posts on Face book, Twitter, lnstagram or any                                         massive stroke
   other form of social media." If Stone violates the order, Jackson
   could order him jailed without bail until his trial.

   Jackson had slapped that order on Stone on Feb. 21 after he posted
   on lnstagram a photo showing the judge's face next to a rifle scope's



    tti'      rogerjstonejr




       A Jon Swaine
       'l!f' @jonswaine
       Roger Stone now directly attacking the federal judge presiding
       over his case and posting a pie of her head beside crosshairs
          9,929    11:12 AM - Feb 18, 2019

           10.2K people are talking about this



   Stone's new post is comprised of a rotating series of images that ask
   for money to support Stone's defense to charges that he lied to
   Congress and tampered with a witness.

   One says, "I am committed to proving my innocence. But I need
   your help." Another photo, which shows a young Stone standing

https ://www.cnbc.com/2019 /0 3/03/roger-stone-suggests- robe rt-mueller-framed-him-despite-gag-order.html                            3/6
3/4/2019 Case     ©mrell2IDmmoooPMJB~er~
             0:20-cv-61912-DPG          Document 5-1 Entered    MliiliHtiW?lffliY~t-,~JllQCl:ffmIB
                                                                    on FLSD Docket 09/21/2020 Page 131 of
                                                            243Will
   behind Trump years ago, says, "I've always had Trump's back.
   you have mine?" Two other images tout a "Roger Stone Did Nothing
   Wrong" t-shirt and "Stone Cold Truth" sweatshirt.

   The post originally had an image showing Stone wearing eyeglasses
   under the words "Who Framed Roger Stone," a reference to the
   movie "Who Framed Roger Rabbit." The image has been on the
   Internet for some time .




               Shelby Holliday
       •       @shelbyholliday

       New in lnstagramland: Roger Stone, using lnsta stories (which
       disappear after 24 hrs), suggests he's being framed.
           2,224   10:40 AM - Mar 3, 2019

           2,253 people are talking about this



   A spokesman for Mueller declined to comment Sunday. Stone's
   lawyer did not immediately respond to a request for comment.

   Stone, who remains free on a $250,000 signature bond, was
   arrested in Florida in late January and has pleaded not guilty to the
   seven counts against him, including making false statements to
   Congress, witness tampering and obstructing justice.

   Mueller has said Stone lied to Congress about his alleged efforts to
   have WikiLeaks release material hacked by Russian agents from
   Democrats, including Hillary Clinton's campaign chairman, during
   the 2016 campaign that ended with Trump's victory.



https ://www.cnbc.com/2019 /0 3/03/roger-stone-suggests- robe rt- mueller-framed-him-despite-gag-order.html   4/6
3/4/2019 Case      ©mrell2IDmmoooPMJB~er~
             0:20-cv-61912-DPG          Document 5-1 Entered      MliiliHtiW?lffliY~k~mmCl:ffmm
                                                                    on FLSD Docket 09/21/2020 Page 132 of
   An indictment alleges Stone was in contact with top-ranking243
                                                               Trump
   campaign officials about efforts to leak damaging information about
   Clinton right before Election Day.




   II
                 Dan Mangan
                 Reporter




   FROM THE WEB                                                           Sponsored Links by Taboola


   Drivers who switch save an average of $668 on car insurance.
   Progressive




   Before you renew Amazon Prime, read this
   Wikibuy




   U.S. Cardiologist:       It's Like a Pressure Wash for Your Insides
   Health Headlines




   Man Who Called DOW 20,000 Has Surprising               New Prediction
   Investing Outlook




   These German hearing aids are going viral
   hear.com




   If Your Indoor Cat Vomits (Do This Every Day)
   Ultimate Pet Nutrition




   MORE FROM CNBC                                                                         by Taboola




   House Judiciary Committee                chair Nadler says Trump obstructed
   justice, will request documents


   Trump will be 'very tough to beat' in 2020 if he gets three things
   right: Scaramucci


   Cohen brings Trump's net worth statements                      to hearing. Here's how
   to read them


   Trump, from Vietnam, berates 'Da Nang Dick' Blumenthal for war
   record


   Michael Cohen: 'I fear' Trump won't peacefully                     give up the White
   House if he loses the 2020 election


   GOP Rep. tweets at Michael Cohen on eve of hearing: Does your
   wife 'know about your girlfriends?'
https ://www.cnbc.com/2019 /0 3/03/roger-stone-suggests- robe rt- mueller-framed-him-despite-gag-order.html   5/6
                                               '-.,..,'U~\.i   l_ ~   U.Ll.ll.J\.i.l.   '-.,..,'£""""1..'-.,..,'.J........,,-~V-vv11,   J   .J.J.l   V .l~.lV.l.l.   VI

Filing#Case 0:20-cv-61912-DPG
         104713193               Document
                     E-Filed 03/11/2020   5-1 Entered
                                        02:05:03 PM on FLSD Docket 09/21/2020 Page 133 of
                                                 243


                      IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                                IN AND FOR BROW ARD COUNTY, FLORIDA


        DR. JEROME CORSI,


                                 Plaintiff

                         V.                                                             Case Number:

        ROGER STONE,                                                                    COMPLAINT


                                Defendant.


                                                        INTRODUCTION

                Plaintiff, DR. JEROME CORSI ("Plaintiff' or "Corsi") hereby files this action against

        ROGER STONE ("Defendant Stone") for Defamation, Intentional Infliction of Emotional

        Distress and Assault

                                             JURISDICTION AND VENUE

                 1.      This is an action for damages in excessive of $15,000.00, exclusive of interest,

         costs and attorney's fees.

                2.       Venue for this action is properly in Broward County, Florida, as Defendant Stone

        is a resident of this county and judicial district and a citizen of Florida and the cause of actions

         arose in this country and circuit.

                                                               THE PARTIES

                3.       Plaintiff, Dr. Jerome Corsi, is an author and political commentator who publishes

        works in this judicial district and nationwide.

                4.       Defendant, Roger Stone, is an individual and a citizen of Florida and a resident of

        Fort Lauderdale, Florida. Defendant Stone was recently indicted by Special Counsel Robert Mueller




                                                                                  1
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 134 of
                                     243


   as part of the alleged "Russian Collusion' investigation. His last known address is 4300 Bayview

   Drive, Fort Lauderdale, FL, 33308 and the acts pled herein occurred in this circuit. A federal court

   has ruled that venue and jurisdiction lie in this circuit. Corsi v. Stone, 1:19-cv-00324 (D.D.C).

                                           GENERAL ALLEGATIONS

           5.         Defendant Stone was recently indicted by Special Counsel Robert Mueller

   ("Mueller Indictment") as part of his "Russian Collusion" investigation for the alleged crimes of

   perjury, witness tampering and obstruction of justice. The indictment comprises seven different

   felony counts. See Exhibit 1 - Mueller Indictment. Importantly, Plaintiff Corsi was not accused

   of any wrongdoing or illegality in the Mueller Indictment, in which he named as Person 1, a

   material witness to the alleged crimes committed by Stone.

           6.         Specifically, the seven count Mueller Indictment against Defendant Stone

   involves alleged lying under oath - that is, perjury - witness tampering and obstruction of justice

   by threatening to kill a material witness, Randy Credico ("Credico") and his dog if Credico did

   not lie to government authorities concerning his involvement with Roger Stone. Credico is

   Person 2 in the Mueller Indictment of Defendant Stone. Id. Person 1 in this Mueller Indictment is

   Plaintiff Corsi.

           7.         Even before Defendant Stone was indicted, he began a public relations campaign

   in this district, nationally and internationally to smear, intimidate and threaten Plaintiff Corsi, a

   material witness in the "Russian Collusion" investigation. Plaintiff Corsi is listed as Person 1 in

   the Mueller Indictment and was not indicted along with Defendant Stone, as he testified

   truthfully to the grand jury and in interviews.

           8.         To the contrary, Plaintiff Corsi has never defamed or disparaged Defendant Stone.

           9.         Defendant Stone knew that he was going to be indicted, and therefore began this




                                                      2
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 135 of
                                     243


   public relations campaign to smear, defame, intimidate and threaten Plaintiff Corsi, even before

   his actual indictment on January 25, 2019, in order to try to influence public opinion and Special

   Counsel Robert Mueller - by trying to attribute guilt to Plaintiff Corsi and not him - as well as to

   try to raise money for his legal defense. This pattern and practice of defaming, intimidating and

   threatening Plaintiff Corsi, and his legal counsel, is ongoing, so Plaintiff Corsi reserves the right

   to amend this Complaint.

           10.    Defendant Stone likes to portray himself as Mafia, frequently making reference to

   Mafia figures who he admires, as well as other unsavory types who have been alleged to have

   engaged in unethical and/or illegal behavior. He frequently makes reference to his heroes being

   Hyman Roth in the 'Godfather," who was the movie version of Meyer Lansky, and Roy Cohn,

   not to mention, Richard Nixon, for his role in Watergate. In this regard, after Stone was indicted

   he held a press conference on the courthouse steps of the federal courthouse in Ft. Lauderdale,

   where he was booked, with his arms defiantly in the air in the "victory' pose used by Nixon after

   he resigned in disgrace as a result of the Watergate scandal. At the time, Stone had been

   employed by a Nixon group called CREEP, or the Committee to Reelect the President.

   Defendant Stone even has a large tattoo of Richard Nixon affixed to his back. Thus, given his

   admiration for persons such as these, particularly Mafia figures, his actions as pled herein can be

   taken as threats, as well as being defamatory. And, Plaintiff Corsi is 72 years old. Defendant

   Stone's intentional infliction of emotional distress and coercion and threats was intended to try

   even cause Plaintiff Corsi to have heart attacks and strokes, in order that Plaintiff would have

   been unable to testify at Stone's criminal trial. Tellingly, Defendant Stone threatened kill a

   material witness and his dog, Credico, Person 2 in the Mueller Indictment, "Mafia style."

   Defendant Stone also fashions himself and indeed has the reputation, at a minimum, as being the




                                                     3
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 136 of
                                     243


   preeminent "dirty trickster." See "Get Me Roger Stone" on Netflix.

           11.    Plaintiff Corsi had been named as a material witness to Defendant Stone's

   upcoming prosecution, which has prompted Defendant Stone to try to intimidate, coerce and

   threaten Plaintiff Corsi by defaming him and threatening him with physical violence, which is

   ironically what he was criminally indicted for, in part.

           12.    By defaming Plaintiff Corsi, Defendant Stone hoped to not only intimidate

   Plaintiff Corsi to severely harm and damage his reputation, but also to coerce and threaten

   Plaintiff Corsi to testify falsely if subpoenaed to be called as a material witness in Defendant

   Stone's ensuing criminal trial. He was also trying divert funds away from Plaintiff Corsi's legal

   defense fund, while boosting his own legal defense fund.

           13.    Defendant Stone has also used and continues to employ surrogates, either out in

   the open or secretly, to defame Plaintiff Corsi, such as his "friend" Michael Caputo, Alex Jones

   and J. Owen Stroyer of Info Wars, Cassandra Fairbanks, and reporter Chuck Ross of The Daily

   Caller, to name just a few. More surrogates will be identified during discovery and they may be

  joined, with leave of court to amend this Complaint, as defendants herein. The use of surrogates

   is consistent with Defendant Stone's reputation as a "dirty trickster" who works as well under

   "cover of darkness" to harm and damage others who he sees for whatever reason as adversaries,

   political or otherwise as in the case of Plaintiff Corsi. Plaintiff Corsi is not Defendant Stone's

   adversary, as he simply was committed as Person 1 in the Mueller Indictment to testify truthfully

   if subpoenaed to testify at Stone's criminal trial.

           14.    Defendant Stone is no stranger to defamation lawsuits. As reported by Splinter

  News, Defendant Stone was forced to - as part of a settlement in another defamation suit -

   apologize in newspapers and on social media for lying about Chinese Businessman Guo Wengui




                                                         4
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 137 of
                                     243


   on InfoWars, after having falsely published that Mr. Wengui is a "turncoat criminal who is

   convicted of crimes here and in China. " 1

           15.    Defendant Stone has therefore engaged in illegal witness tampering and

   intimidation, in violation of 18 U.S. C. § 1512 by virtue of the defamatory and threatening acts

   and practices as alleged herein. Not coincidentally, this was what largely he was indicted for and

   convicted on seven felony counts of perjury, obstruction of justice and witness tampering by

   Special Counsel Robert Mueller and the U.S. Attorney for the District of Columbia.

                      DEFENDANT STONE'S DEFAMATORY STATEMENTS

           16.    Before Defendant Stone was indicted, on or about January 18, 2019, he appeared

   on Info Wars, where he made several false, misleading and defamatory statements in this district,

   nationally and internationally regarding Plaintiff Corsi (the "Info Wars Video"). 2 The same video

   was published on Defendant Stone's YouTube channel, "Stone Cold Truth," not coincidentally

   on January 18, 2019. 3

           17.    At 2:09 in the Info Wars Video, Defendant Stone falsely publishes that Plaintiff

   Corsi was "fired from World Net Daily."

           18.    At 2:27 in the InfoWars Video, Defendant Stone falsely and misleadingly

   publishes that, "He (Corsi) was perfectly willing to lie, to perjure himself saying that a memo

   that he had wrote me was written on the 30th for the purposes of cover-up .... which is further

   proof that Jerry lied under oath."

           19.    At 2:55 in the InfoWars Video, Defendant Stone falsely and misleadingly

   publishes, "and then states that I knew about John Podesta's emails being stolen in advance, the
   1
     Sophie Weiner, Roger Stone Lied About a Chinese Businessman on Info Wars and Now He Has
   to Tell Everyone, Splinter News, Dec. 17, 2018, available at: https://splinternews.com/roger-
   stone-lied-about-a-chinese-businessman-on-infowar-1831162926
   2
     https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
   3
     https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                   5
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 138 of
                                     243


   only proof of that is Jerry's feeble alcohol affected memory- it's a lie .... "

            20.     At 3:35 in the InfoWars Video, Defendant Stone falsely and misleadingly

   publishes that "Jerry was prepared to stab a principle Trump supporter in the back, he was

   perfectly prepared to bear false witness against me, even though I had done nothing in my entire

   life other than help him."

            21.     At 4:20 in the InfoWars Video, Defendant Stone falsely and misleadingly

   publishes that "all I ever did was show Jerry Corsi friendship and support and try to help him and

   his family and what I get is Judas Iscariot, the willingness to testify against me and help the deep

   state bury me .... and then he makes up this story about helping me formulate a cover story."

            22.     At 6:26 in the InfoWars Video, Defendant Stone falsely publishes that "you can

   always tell when Jerry Corsi is lying because his lips are moving .... "

            23.     Defendant Stone made these false, misleading and defamatory statements with

   malice and with full knowledge that they were false and misleading, and/or at a minimum, with a

   reckless disregard for its truthfulness. These statements falsely and misleadingly state that

   Plaintiff Corsi was fired from World Net Daily, that he committed perjury (a federal offense),

   and that he is an untruthful person.

            24.     On January 2, 2019, Defendant Stone published an article on www.infowars.com

   titled "ROGER STONE BELIEVES JEROME CORSI WORKS FOR MUELLER 4 " in which

   Defendant Stone falsely, misleadingly, and maliciously writes, "Before you decide that Corsi is a

   hero you should be well aware of the fact that the good doctor was prepared to bear false witness

   against others in the Trump orbit ifhe thought it would save his own skin."

            25.     Defendant Stone made these false, misleading and defamatory statements with

   malice and with full knowledge that they were false and misleading, and/or at a minimum, with a
   4
       https://www.infowars.com/roger-stone-the-treachery-of-j erome-corsi/


                                                      6
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 139 of
                                     243


   reckless disregard for its truthfulness. These statements falsely and misleadingly state that

   Plaintiff Corsi committed perjury (a federal offense), and that he is an untruthful person.

            26.     In another appearance on Info Wars, which was posted to Y ouTube 5 on January

   17, 2019, Defendant Stone at 6:22 falsely and misleadingly publishes that "He [Corsi] was

   perfectly willing to bear false witness against me on multiple points that are complete

   fabrications."

            27.     In another appearance on Info Wars, which was posted to Y ouTube 6 on January

   24, 2019, Defendant Stone at 5:58 falsely and misleadingly publishes that "the good doctor

   [Corsi] has told a number of lies. In fact, he's starting to conflate his lies .... he was perfectly

   willing to lie about me .... but now lying about Alex Jones, lying about Info Wars, lying about Dr.

   Jones, who's one of the nicest, gentlest, sweetest, most honest men I have ever met, it's beyond

   the pale .... Jerry Corsi can no longer be believed."

            28.     In the same appearance, Defendant Stone at 8:34 falsely and misleadingly

   publishes that, "I think you've [Corsi] been deep state from the beginning. Your whole birther

   thing is used as a club to destroy conservatives ... .I look forward to our confrontation. I will

   demolish you. You're a fraudster, out of your alcoholic haze you have made up lies about David

   Jones and Alex Jones and Roger Stone and now I suspect they want you to lie about the

   President." This is clearly a threat, as well as being defamatory. It is akin to the threats against

   Person 2 in the Mueller Indictment, Randy Credico, who Defendant Stone, as set forth in the

   Mueller Indictment, based on Stone's own words contained in his own documentary evidence,

   threatened kill along with Credico's dog.

            29.     Defendant Stone made these false, misleading and defamatory statements with


   5
       https://www.youtube.com/watch?v=GJd8YBDvm1Q
   6
       https://www.youtube.com/watch?v=fXU1JZRxe6E


                                                     7
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 140 of
                                     243


   malice and with full knowledge that they were false and misleading, and/or at a minimum, with a

   reckless disregard for their truthfulness. These statements falsely and misleadingly state that

   Plaintiff Corsi committed perjury (a federal offense), is an untruthful person, and is an alcoholic.

   They also contain threats against Plaintiff Corsi.

                                     FIRST CAUSE OF ACTION
                                            Defamation

          30.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

          31.     Defendant    Stone published malicious,       false, misleading    and defamatory

   statements of and concerning Plaintiff Corsi in this judicial district, nationwide, and worldwide.

          32.     These false and misleading statements were published with malice, as Defendant

   Stone knew that they were false and misleading, or at a minimum acted with a reckless disregard

   for the truth, particularly since Defendant Stone is intimately familiar with Plaintiff Corsi, the

   two having worked together.

          33.     Plaintiff Corsi has been severely harmed and damaged by these false and

   misleading statements because they subjected him to hatred, distrust, ridicule, contempt, and

   disgrace.

          34.     Plaintiff Corsi has been damaged by these false and misleading statements

   because they injured Plaintiff Corsi in his profession and business as a journalist and author,

   whose credibility is the most important trait, as well as severely injured and damaged him

   personally.

                                   SECOND CAUSE OF ACTION
                                       Defamation Per Se

          35.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding




                                                        8
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 141 of
                                     243


   paragraphs of the Complaint as if fully set forth herein.

           36.     Defendant Stone, as alleged herein, published numerous false, misleading and

   defamatory statements to severely harm and damage Plaintiff Corsi, which were republished

   elsewhere, and through surrogates, which publish the falsity that Plaintiff Corsi has committed

   crimes, including perjury, and engaged in moral turpitude in the form of alcoholism, as set forth

   in the preceding paragraphs.

           37.     These false, misleading and defamatory statements were published in this district

   and on the internet and elsewhere, domestically and for the entire world to see and hear and

   specifically Stone published false and misleading facts, inter alia, that Plaintiffs conduct,

   characteristics or a condition is incompatible with the proper exercise of his lawful business,

   trade, profession or office.

           38.     These false and misleading statements were published with malice, as Defendant

   Stone knew that they were false and misleading, and/or at a minimum acted with a reckless

   disregard for the truth.

           39.     This statements are per se defamatory because they falsely and misleadingly

   publish that Plaintiff Corsi committed perjury, which is a federal offense and felony. Defamation

  per se gives rise to the presumption that severe harm and damage has arisen by virtue of the false

   and misleading statements.

          40.      These false, misleading, and defamatory statements are defamatory per se and

   these false and misleading statements severely harmed and damaged Plaintiff Corsi in his

   profession and business as a journalist and author, whose credibility is the most important trait,

   as well as personally.

                                     THIRD CAUSE OF ACTION
                                      Defamation by Implication




                                                     9
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 142 of
                                     243




          41.      Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

          42.      Defendant    Stone published     numerous    false, misleading     and defamatory

   statements about Plaintiff Corsi, as set forth in the preceding paragraphs.

          43.      These false, misleading and defamatory statements were published on the internet

   and published and republished elsewhere in this district, domestically and for the entire world to

   see and hear.

          44.      These false and misleading statements were published with malice, as Defendant

   Stone knew that they were false and misleading, and/or at a minimum acted with a reckless

   disregard for the truth.

          45.      These statements created the false and misleading implication that Plaintiff Corsi

   is dishonest, committed perjury and is an alcoholic, among other false and misleading statements

   as pled in the preceding paragraphs.

          46.      Plaintiff Corsi has been severely harmed and damaged by these false and

   misleading statements because they subject him to hatred, distrust, ridicule, contempt, and

   disgrace.

          4 7.     Plaintiff Corsi has been damaged by these false and misleading statements

   because the statements severely harmed and damaged Plaintiff Corsi in his profession as a

  journalist and author, whose credibility is the most important trait, as well as personally.

                                    FOURTH CAUSE OF ACTION
                               Intentional Infliction of Emotional Distress

          48.      Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 143 of
                                     243


          49.     Defendant Stone engaged in extreme and outrageous conduct by threatening

   Plaintiff Corsi, in concert with Stone, who has made death threats to at least one witness

   involved in Special Counsel Mueller's Russian collusion investigation, Person 2 Randy Credico.

          50.     Defendant Stone knowingly and intentionally threatened Plaintiff Corsi, in a

   manner similar to other death threats he made to at least one material witness, involved in

   Special Counsel Mueller's Russian collusion investigation, such as Randy Credico, Person 2 in

   the Mueller Indictment.

          51.     Defendant Stone's extreme and outrageous conduct directly caused Plaintiff Corsi

   severe emotional distress and resulting severe harm and damage.

                                     FIFTH CAUSE OF ACTION
                                             Assault

          52.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

          53.     Defendant Stone placed Plaintiff Corsi in apprehension of an imminent harmful or

   offensive contact and physical harm and death, by coercing and threatening Plaintiff Corsi, in a

   similar manner he has used to make death threats to at least one material witness involved in

   Special Counsel Mueller's Russian collusion investigation, such as Person 2 in the Mueller

   Indictment, Randy Credico.

          54.     The threats issued by Defendant Stone are credible, as he portrays himself as a

   "mafia" figure, as set forth above.

          55.     Plaintiff Corsi did not consent to Defendant Stone' conduct.

          56.     As a direct and proximate result of Defendant Stone's wrongful conduct, Plaintiff

   Corsi suffered conscious pain, suffering, severe emotional distress and the fear of imminent

   serious bodily injury or death, and other mental and physical injuries, and Plaintiff was severely




                                                    11
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 144 of
                                     243


   harmed and damaged thereby.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Dr. Jerome Corsi prays for judgment against Defendant Stone as

   follows:

   a.     Awarding Plaintiff Corsi compensatory including actual, consequential and incidental

   damages for malicious tortious conduct which caused severe harm to Dr. Corsi' s personal and

   professional reputation and good will and financial well-being, in an amount to be determined at

   trial and in excess of $25, 000,000 U.S. Dollars. While Stone feigns being financially destitute as

   a result of his legal problems and uses this to raise money for his legal defense fund, on

   information and belief he is wealthy, perhaps hiding his wealth in overseas bank accounts.

   b.     Awarding Plaintiff Corsi attorney's fees and costs.

   c.     Granting any further relief as the Court deems appropriate including preliminary and

   permanent injunctive relief.

   Dated: March 11, 2020                                        Respectfully Submitted,


                                                                   Isl Larry Klayman
                                                                Larry Klayman, Esq.
                                                                FL Bar No: 246220
                                                                KLAYMAN LAW GROUP, P.A.
                                                                7050 W. Palmetto Park Road
                                                                #15-287
                                                                Boca Raton, FL, 33433
                                                                Telephone: (561) 558 - 5336
                                                                Email: leklayman@gmail.com

                                                                Counsel for Plaintiff




                                                   12
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 145 of
                                     243




                      EXHIBIT 1
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 146 of
                                     243


                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA                      *      CRIMINAL NO.
                                                  *
            V.                                    *      Grand Jury Original
                                                  *
    ROGER JASON STONE, JR.,                       *      18 U.S.C. §§ 1001, 1505, 1512, 2
                                                  *
                   Defendant.                     *
                                                  *
                                                  *
                                                  *
                                              *******
                                            INDICTMENT

  The Grand Jury for the District of Columbia charges:

                                             Introduction

   1.     By in or around May 2016, the Democratic National Committee ("DNC") and the

  Democratic Congressional Campaign Committee ("DCCC") became aware that their computer

   systems had been compromised by unauthorized intrusions and hired a security company

   ("Company 1") to identify the extent of the intrusions.

  2.      On or about June 14, 2016, the DNC-through         Company I-publicly   announced that it

  had been hacked by Russian government actors.

   3.     From in or around July 2016 through in or around November 2016, an organization

   ("Organization 1"), which had previously posted documents stolen by others from U.S. persons,

   entities, and the U.S. government, released tens of thousands of documents stolen from the DNC

   and the personal email account of the chairman of the U.S. presidential campaign of Hillary

   Clinton ("Clinton Campaign").
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 147 of
                                     243


          a.     On or about July 22, 2016, Organization 1 released documents stolen from the

                 DNC.

          b.     Between on or about October 7, 2016 and on or about November 7, 2016,

                 Organization 1 released approximately 33 tranches of documents that had been

                 stolen from the personal email account of the Clinton Campaign chairman, totaling

                 over 50,000 stolen documents.

  4.      ROGER JASON STONE, JR. was a political consultant who worked for decades in U.S.

  politics and on U.S. political campaigns. STONE was an official on the U.S. presidential campaign

   of Donald J. Trump ("Trump Campaign") until in or around August 2015, and maintained regular

   contact with and publicly supported the Trump Campaign through the 2016 election.

   5.     During the summer of 2016, STONE spoke to senior Trump Campaign officials about

   Organization 1 and information it might have had that would be damaging to the Clinton

   Campaign. STONE was contacted by senior Trump Campaign officials to inquire about future

  releases by Organization 1.

   6.     By in or around early August 2016, STONE was claiming both publicly and privately to

  have communicated with Organization 1. By in or around mid-August 2016, Organization 1 made

   a public statement denying direct communication with STONE. Thereafter, STONE said that his

   communication with Organization 1 had occurred through a person STONE described as a "mutual

   friend," "go-between," and "intermediary." STONE also continued to communicate with members

   of the Trump Campaign about Organization 1 and its intended future releases.

   7.     After the 2016 U.S. presidential election, the U.S. House of Representatives Permanent

   Select Committee on Intelligence ("HPSCI"), the U.S. Senate Select Committee on Intelligence

   ("SSCI"), and the Federal Bureau of Investigation ("FBI") opened or announced their respective




                                                 2
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 148 of
                                     243


  investigations into Russian interference in the 2016 U.S. presidential election, which included

  investigating STONE's claims of contact with Organization 1.

   8.     In response, STONE took steps to obstruct these investigations. Among other steps to

   obstruct the investigations, STONE:

          a.      Made multiple false statements to HPSCI about his interactions regarding

                  Organization 1, and falsely denied possessing records that contained evidence of

                  these interactions; and

          b.      Attempted to persuade a witness to provide false testimony to and withhold

                  pertinent information from the investigations.

                                     Other Relevant Individuals

   9.     Person 1 was a political commentator who worked with an online media publication during

  the 2016 U.S. presidential campaign. Person 1 spoke regularly with STONE throughout the

   campaign, including about the release of stolen documents by Organization 1.

   10.    Person 2 was a radio host who had known STONE for more than a decade. In testimony

  before HPSCI on or about September 26, 2017, STONE described Person 2 (without naming him)

   as an "intermediary," "go-between," and "mutual friend" to the head of Organization 1. In a

   follow-up letter to HPSCI dated October 13, 2017, STONE identified Person 2 by name and

   claimed Person 2 was the "gentleman who confirmed for Mr. Stone" that the head of

   Organization 1 had "'[e]mails related to Hillary Clinton which are pending publication.'"

                                             Background

               STONE's Communications About Organization 1 During the Campaign

   11.    By in or around June and July 2016, STONE informed senior Trump Campaign officials

  that he had information indicating Organization 1 had documents whose release would be




                                                   3
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 149 of
                                     243


   damaging to the Clinton Campaign. The head of Organization 1 was located at all relevant times

   at the Ecuadorian Embassy in London, United Kingdom.

   12.    After the July 22, 2016 release of stolen DNC emails by Organization 1, a senior Trump

   Campaign official was directed to contact STONE about any additional releases and what other

   damaging information Organization 1 had regarding the Clinton Campaign. STONE thereafter

  told the Trump Campaign about potential future releases of damaging material by Organization 1.

   13.    STONE also corresponded with associates about contacting Organization 1 in order to

   obtain additional emails damaging to the Clinton Campaign.

          a.     On or about July 25, 2016, STONE sent an email to Person 1 with the subject line,

                 "Get to [the head of Organization 1]." The body of the message read, "Get to [the

                 head of Organization 1] [ a]t Ecuadorian Embassy in London and get the pending

                 [Organization 1] emails ... they deal with Foundation, allegedly." On or about the

                 same day, Person 1 forwarded STONE's email to an associate who lived in the

                 United Kingdom and was a supporter of the Trump Campaign.

          b.     On or about July 31, 2016, STONE emailed Person 1 with the subject line, "Call

                 me MON." The body of the email read in part that Person 1's associate in the

                 United Kingdom "should see [the head of Organization 1]."

          c.     On or about August 2, 2016, Person 1 emailed STONE. Person 1 wrote that he was

                 currently in Europe and planned to return in or around mid-August. Person 1 stated

                 in part, "Word is friend in embassy plans 2 more dumps. One shortly after I'm

                 back. 2nd in Oct. Impact planned to be very damaging." The phrase "friend in

                 embassy" referred to the head of Organization 1. Person 1 added in the same email,

                 "Time to let more than [the Clinton Campaign chairman] to be exposed as in bed w



                                                 4
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 150 of
                                     243


                 enemy if they are not ready to drop HRC. That appears to be the game hackers are

                 now about. Would not hurt to start suggesting HRC old, memory bad, has stroke -

                 neither he nor she well. I expect that much of next dump focus, setting stage for

                 Foundation debacle."

   14.    Starting in early August 2016, after receiving the August 2, 2016 email from Person 1,

   STONE made repeated statements about information he claimed to have learned from the head of

   Organization 1.

          a.     On or about August 8, 2016, STONE attended a public event at which he stated, "I

                 actually have communicated with [the head of Organization 1]. I believe the next

                 tranche of his documents pertain to the Clinton Foundation, but there's no telling

                 what the October surprise may be."

          b.     On or about August 12, 2016, STONE stated during an interview that he was "in

                 communication with [the head of Organization 1]" but was "not at liberty to discuss

                 what I have."

          c.     On or about August 16, 2016, STONE stated during an interview that "it became

                 known on this program that I have had some back-channel communication with

                 [Organization 1] and [the head of Organization 1]." In a second interview on or

                 about the same day, STONE stated that he "communicated with [the head of

                 Organization 1]" and that they had a "mutual acquaintance who is a fine

                 gentleman."

          d.     On or about August 18, 2016, STONE stated during a television interview that he

                 had communicated with the head of Organization 1 through an "intermediary,

                 somebody who is a mutual friend."




                                                 5
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 151 of
                                     243


          e.     On or about August 23, 2016, Person 2 asked STONE during a radio interview,

                 "You've been in touch indirectly with [the head of Organization 1]. ...     Can you

                 give us any kind of insight? Is there an October surprise happening?" STONE

                 responded, "Well, first of all, I don't want to intimate in any way that I control or

                 have influence with [the head of Organization 1] because I do not. . . . We have a

                 mutual friend, somebody we both trust and therefore I am a recipient of pretty good

                 information."

   15.    Beginning on or about August 19, 2016, STONE exchanged written communications,

  including by text message and email, with Person 2 about Organization 1 and what the head of

   Organization 1 planned to do.

          a.     On or about August 19, 2016, Person 2 sent a text message to STONE that read in

                 part, "I'm going to have [the head of Organization 1] on my show next Thursday."

                 On or about August 21, 2016, Person 2 sent another text message to STONE,

                 writing in part, "I have [the head of Organization 1] on Thursday so I'm completely

                 tied up on that day."

          b.     On or about August 25, 2016, the head of Organization 1 was a guest on Person 2's

                 radio show for the first time. On or about August 26, 2016, Person 2 sent a text

                 message to STONE that stated, "[the head of Organization 1] talk[ed] about you

                 last night." STONE asked what the head of Organization 1 said, to which Person 2

                 responded, "He didn't say anything bad we were talking about how the Press is

                 trying to make it look like you and he are in cahoots."

          c.     On or about August 27, 2016, Person 2 sent text messages to STONE that said, "We

                 are working on a [head of Organization 1] radio show," and that he (Person 2) was



                                                  6
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 152 of
                                     243


              "in charge" of the project. In a text message sent later that day, Person 2 added,

              "[The head of Organization 1] has kryptonite on Hillary."

        d.    On or about September 18, 2016, STONE sent a text message to Person 2 that said,

              "I am e-mailing u a request to pass on to [the head of Organization 1]." Person 2

              responded "Ok," and added in a later text message, "[j]ust remember do not name

              me as your connection to [the head of Organization 1] you had one before that you

              referred to."

                      1.      On or about the same day, September 18, 2016, STONE emailed

                              Person 2 an article with allegations against then-candidate Clinton

                              related to her service as Secretary of State. STONE stated, "Please

                              ask [the head of Organization 1] for any State or HRC e-mail from

                              August 10 to August 30-particularly        on August 20, 2011 that

                              mention [the subject of the article] or confirm this narrative."

                      11.     On or about September 19, 2016, STONE texted Person 2 again,

                              writing, "Pass my message . . . to [the head of Organization 1]."

                              Person 2 responded, "I did." On or about September 20, 2016,

                              Person 2 forwarded the request to a friend who was an attorney with

                              the ability to contact the head of Organization 1. Person 2 blind-

                              copied STONE on the forwarded email.

        e.    On or about September 30, 2016, Person 2 sent STONE via text message a

              photograph of Person 2 standing outside the Ecuadorian Embassy in London where

              the head of Organization 1 was located.




                                                7
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 153 of
                                     243


         f.      On or about October 1, 2016, which was a Saturday, Person 2 sent STONE text

                messages that stated, "big news Wednesday ... now pretend u don't know me ...

                Hillary's campaign will die this week." In the days preceding these messages, the

                press had reported that the head of Organization 1 planned to make a public

                 announcement on or about Tuesday, October 4, 2016, which was reported to be the

                ten-year anniversary of the founding of Organization 1.

         g.      On or about October 2, 2016, STONE emailed Person 2, with the subject line

                "WTF?," a link to an article reporting that Organization 1 was canceling its "highly

                 anticipated Tuesday announcement due to security concerns." Person 2 responded

                to STONE, "head fake."

         h.      On or about the same day, October 2, 2016, STONE texted Person 2 and asked,

                "Did [the head of Organization 1] back off." On or about October 3, 2016, Person

                2 initially responded, "I can't tal[k] about it."    After further exchanges with

                 STONE, Person 2 said, "I think it[']s on for tomorrow." Person 2 added later that

                 day, "Off the Record Hillary and her people are doing a full-court press they [sic]

                keep [the head of Organization 1] from making the next dump ... That's all I can

                tell you on this line ... Please leave my name out of it."

   16.   In or around October 2016, STONE made statements about Organization 1's future

  releases, including statements similar to those that Person 2 made to him. For example:

         a.      On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

                 Campaign, "Spoke to my friend in London last night. The payload is still coming."

         b.     Also on or about October 3, 2016, STONE received an email from a reporter who

                had connections to a high-ranking Trump Campaign official that asked, "[the head




                                                  8
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 154 of
                                     243


                   of Organization 1] - what's he got? Hope it's good." STONE responded in part,

                   "It is. I'd tell [the high-ranking Trump Campaign official] but he doesn't call me

                   back."

          c.       On or about October 4, 2016, the head of Organization 1 held a press conference

                   but did not release any new materials pertaining to the Clinton Campaign. Shortly

                   afterwards, STONE received an email from the high-ranking Trump Campaign

                   official asking about the status of future releases by Organization 1. STONE

                   answered that the head of Organization 1 had a"[ s]erious security concern" but that

                   Organization 1 would release "a load every week going forward."

          d.       Later that day, on or about October 4, 2016, the supporter involved with the Trump

                   Campaign asked STONE via text message if he had "hear[ d] anymore from

                   London." STONE replied, "Yes - want to talk on a secure line - got Whatsapp?"

                   STONE subsequently told the supporter that more material would be released and

                   that it would be damaging to the Clinton Campaign.

   17.    On or about October 7, 2016, Organization 1 released the first set of emails stolen from the

   Clinton Campaign chairman. Shortly after Organization 1's release, an associate of the high-

  ranking Trump Campaign official sent a text message to STONE that read "well done." In

   subsequent conversations with senior Trump Campaign officials, STONE claimed credit for

  having correctly predicted the October 7, 2016 release.

                                           The Investigations

   18.    In or around 2017, government officials publicly disclosed investigations into Russian

  interference in the 2016 U.S. presidential election and possible links to individuals associated with

  the campaigns.




                                                    9
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 155 of
                                     243


         a.     On or about January 13, 2017, the chairman and vice chairman of SSCI announced

                the committee would conduct an inquiry that would investigate, among other

                things, any intelligence regarding links between Russia and individuals associated

                with political campaigns, as well as Russian cyber activity and other "active

                measures" directed against the United States in connection with the 2016 election.

         b.     On or about January 25, 2017, the chairman and ranking member of HPSCI

                announced that HPSCI had been conducting an inquiry similar to SSCI's.

         c.     On or about March 20, 2017, the then-director of the FBI testified at a HPSCI

                hearing and publicly disclosed that the FBI was investigating Russian interference

                in the 2016 election and possible links and coordination between the Trump

                Campaign and the Russian government.

         d.     By in or around August 2017, news reports stated that a federal grand jury had

                opened an investigation into matters relating to Russian government efforts to

                interfere in the 2016 election, including possible links and coordination between

                the Trump Campaign and the Russian government.

                              STONE's False Testimony to HPSCI

   19.   In or around May 2017, HPSCI sent a letter requesting that STONE voluntarily appear

  before the committee and produce:

                Any documents, records, electronically stored information
                including e-mail, communication, recordings, data and tangible
                things (including, but not limited to, graphs, charts, photographs,
                images and other documents) regardless of form, other than those
                widely available (e.g., newspaper articles) that reasonably could
                lead to the discovery of any facts within the investigation's publicly-
                announced parameters.

   On or about May 22, 2017, STONE caused a letter to be submitted to HPSCI stating that "Mr.
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 156 of
                                     243


   Stone has no documents, records, or electronically stored information, regardless of form, other

  than those widely available that reasonably could lead to the discovery of any facts within the

  investigation's publicly-announced parameters."

  20.     On or about September 26, 2017, STONE testified before HPSCI in Washington, D.C. as

  part of the committee's ongoing investigation. In his opening statement, STONE stated, "These

  hearings are largely based on a yet unproven allegation that the Russian state is responsible for the

  hacking of the DNC and [the Clinton Campaign chairman] and the transfer of that information to

   [Organization 1]." STONE further stated that "[m]embers of this Committee" had made certain

  "assertions against me which must be rebutted here today," which included "[t]he charge that I

  knew in advance about, and predicted, the hacking of Clinton campaign chairman['s] email, [and]

  that I had advanced knowledge of the source or actual content of the [Organization 1] disclosures

  regarding Hillary Clinton."

  21.     In the course of his HPSCI testimony, STONE made deliberately false and misleading

   statements to the committee concerning, among other things, his possession of documents

  pertinent to HPSCI's investigation; the source for his early August 2016 statements about

   Organization 1; requests he made for information from the head of Organization 1; his

   communications with his identified intermediary; and his communications with the Trump

   Campaign about Organization 1.

     STONE's False and Misleading Testimony About His Possession of Documents Pertinent to
                                    HPSCI' s Investigation

  22.     During his HPSCI testimony, STONE was asked, "So you have no emails to anyone

   concerning the allegations of hacked documents ... or any discussions you have had with third

  parties about [the head of Organization 1]? You have no emails, no texts, no documents

  whatsoever, any kind of that nature?" STONE falsely and misleadingly answered, "That is correct.


                                                   11
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 157 of
                                     243


  Not to my knowledge."

  23.     In truth and in fact, STONE had sent and received numerous emails and text messages

   during the 2016 campaign in which he discussed Organization 1, its head, and its possession of

  hacked emails. At the time of his false testimony, STONE was still in possession of many of these

   emails and text messages, including:

          a.     The email from STONE to Person 1 on or about July 25, 2016 that read in part,

                 "Get to [the head of Organization 1] [ a]t Ecuadorian Embassy in London and get

                 the pending [Organization 1] emails ... they deal with Foundation, allegedly.";

          b.     The email from STONE to Person 1 on or about July 31, 2016 that said an associate

                 of Person 1 "should see [the head of Organization 1].";

          c.     The email from Person 1 to STONE on or about August 2, 2016 that stated in part,

                 "Word is friend in embassy plans 2 more dumps. One shortly after I'm back. 2nd

                 in Oct. Impact planned to be very damaging.";

          d.     Dozens of text messages and emails, beginning on or about August 19, 2016 and

                 continuing through the election, between STONE and Person 2 in which they

                 discussed Organization 1 and the head of Organization 1;

          e.     The email from STONE on or about October 3, 2016 to the supporter involved with

                 the Trump Campaign, which read in part, "Spoke to my friend in London last night.

                 The payload is still coming."; and

          f.     The emails on or about October 4, 2016 between STONE and the high-ranking

                 member of the Trump Campaign, including STONE's statement that Organization

                  1 would release "a load every week going forward."




                                                  12
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 158 of
                                     243


  24.     By falsely claiming that he had no emails or text messages in his possession that referred

  to the head of Organization 1, STONE avoided providing a basis for HPSCI to subpoena records

  in his possession that could have shown that other aspects of his testimony were false and

  misleading.

         STONE's False and Misleading Testimony About His Early August 2016 Statements

  25.     During his HPSCI testimony on or about September 26, 2017, STONE was asked to

   explain his statements in early August 2016 about being in contact with the head of Organization 1.

   STONE was specifically asked about his statement on or about August 8, 2016 that "I've actually

   communicated with [the head of Organization 1]," as well as his statement on or about August 12,

  2016 that he was "in communication with [the head of Organization 1]" but was "not at liberty to

   discuss what I have."

  26.     STONE responded that his public references to having a means of contacting Organization

   1 referred exclusively to his contact with a journalist, who STONE described as a "go-between, as

   an intermediary, as a mutual friend" of the head of Organization 1. STONE stated that he asked

  this individual, his intermediary, "to confirm what [the head of Organization 1] ha[ d] tweeted,

  himself, on July 21st, that he ha[ d] the Clinton emails and that he [would] publish them." STONE

   further stated that the intermediary "was someone I knew had interviewed [the head of

   Organization 1]. And I merely wanted confirmation of what he had tweeted on the 21st." STONE

   declined to tell HP SCI the name of this "intermediary" but provided a description in his testimony

  that was consistent with Person 2.

  27.     On or about October 13, 2017, STONE caused a letter to be submitted to HPSCI that

  identified Person 2 by name as the "gentleman who confirmed for Mr. Stone" that the head of

   Organization 1 had "'[e]mails related to Hillary Clinton which are pending publication.'"




                                                   13
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 159 of
                                     243


  28.     STONE's explanation of his August 2016 statements about communicating with the head

   of Organization 1 was false and misleading. In truth and in fact, the first time Person 2 interviewed

  the head of Organization 1 was on or about August 25, 2016, after STONE made his August 8 and

  August 12, 2016 public statements.        Similarly, at the time STONE made his August 2016

   statements, STONE had directed Person 1-not Person 2-to         contact the head of Organization 1.

  And Person 1-not Person 2-had told STONE in advance ofSTONE's August 8 and August 12,

  2016 public statements that "[w]ord is friend in embassy plans 2 more dumps," including one in

   October. At no time did STONE identify Person 1 to HPSCI as another individual STONE

   contacted to serve as a "go-between," "intermediary," or other source of information from

   Organization 1. STONE also never disclosed his exchanges with Person 1 when answering

  HPSCI's questioning about STONE's August 8 and August 12, 2016 statements.

    STONE's False and Misleading Testimony About Requests He Made for Information from the
                                    Head of Organization 1

  29.     During his HPSCI testimony, STONE was asked, "[W]hat was the extent of the

   communication with [the intermediary]?" STONE replied, "I asked him to confirm ... that the

  tweet of [the head of Organization 1] of the 21st was accurate, that they did in fact have ... Hillary

   Clinton emails and that they would release them." STONE was then asked, "Did you ask [the

  intermediary] to communicate anything else to [the head of Organization 1]?" STONE falsely and

  misleadingly responded, "I did not." STONE was then asked, "Did you ask [the intermediary] to

   do anything on your own behalf?" STONE falsely and misleadingly responded, "I did not."

   30.    In truth and in fact, STONE directed both Person 1 and Person 2 to pass on requests to the

  head of Organization 1 for documents that STONE believed would be damaging to the Clinton

   Campaign. For example:

          a.      As described above, on or about July 25, 2016, STONE sent Person 1 an email that


                                                    14
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 160 of
                                     243


                    read, "Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and

                    get the pending [Organization 1] emails ... they deal with Foundation, allegedly."

           b.       On or about September 18, 2016, STONE sent a text message to Person 2 that said,

                    "I am e-mailing u a request to pass on to [the head of Organization 1]," and then

                    emailed Person 2 an article with allegations against then-candidate Clinton related

                    to her service as Secretary of State.    STONE added, "Please ask [the head of

                    Organization 1] for any State or HRC e-mail from August 10 to August 30-

                    particularly on August 20, 2011 that mention [the subject of the article] or confirm

                    this narrative."

           c.       On or about September 19, 2016, STONE texted Person 2 again, writing "Pass my

                    message ... to [the head of Organization 1]." Person 2 responded, "I did," and the

                    next day Person 2, on an email blind-copied to STONE, forwarded the request to

                    an attorney who had the ability to contact the head of Organization 1.

         STONE's False and Misleading Testimony About Communications with His Identified
                                           Intermediary

   31.     During his HPSCI testimony, STONE was asked repeatedly about his communications

  with the person he identified as his intermediary. STONE falsely and misleadingly stated that he

  had never communicated with his intermediary in writing in any way. During one exchange,

   STONE falsely and misleadingly             claimed only to have spoken with the intermediary

  telephonically:

                    Q:      [H]ow did you communicate with the intermediary?
                    A:      Over the phone.
                    Q:      And did you have any other means of communicating with
                            the intermediary?
                    A:      No.
                    Q:      No text messages, no -none of the list, right?


                                                     15
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 161 of
                                     243


                 A:     No.

  Later during his testimony, STONE agam falsely denied ever communicating with his

  intermediary in writing:

                 Q:     So you never communicated with your intermediary m
                        writing in any way?
                 A:     No.
                 Q:     Never emailed him or texted him?
                 A:     He's not an email guy.
                 Q:     So all your conversations with him were in person or over
                        the phone.
                 A:      Correct.

   32.   In truth and in fact, as described above, STONE and Person 2 (who STONE identified to

  HPSCI as his intermediary) engaged in frequent written communication by email and text

  message. STONE also engaged in frequent written communication by email and text message

  with Person 1, who also provided STONE with information regarding Organization 1.

   33.   Written communications between STONE and Person 1 and between STONE and Person 2

   continued through STONE's HPSCI testimony. Indeed, on or about September 26, 2017-the   day

  that STONE testified before HPSCI and denied having ever sent or received emails or text

  messages from Person 2-STONE       and Person 2 exchanged over thirty text messages.

   34.   Certain electronic messages between STONE and Person 1 and between STONE and

  Person 2 would have been material to HPSCI. For example:

         a.      In or around July 2016, STONE emailed Person 1 to "get to" the head of

                 Organization 1 and obtain the pending emails.

         b.      In or around September 2016, STONE sent messages directing Person 2 to pass a

                 request to the head of Organization 1.

         c.      On or about January 6, 2017, Person 2 sent STONE an email that had the subject


                                                 16
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 162 of
                                     243


                 line "Back channel bs." In the email, Person 2 wrote, "Well I have put together

                 timelines[] and you[] said you have a back-channel way back a month before I had

                 [the head of Organization 1] on my show . . . I have never had a conversation with

                 [the head of Organization 1] other than my radio show . . . I have pieced it all

                 together ... so you may as well tell the truth that you had no back-channel or there's

                 the guy you were talking about early August."

    STONE's False and Misleading Testimony About Communications with the Trump Campaign

   35.    During his HPSCI testimony, STONE was asked, "did you discuss your conversations with

  the intermediary with anyone involved in the Trump campaign?" STONE falsely and misleadingly

   answered, "I did not." In truth and in fact, and as described above, STONE spoke to multiple

  individuals involved in the Trump Campaign about what he claimed to have learned from his

  intermediary to Organization 1, including the following:

          a.     On multiple occasions, STONE told senior Trump Campaign officials about

                 materials possessed by Organization 1 and the timing of future releases.

          b.     On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

                 Campaign, "Spoke to my friend in London last night. The payload is still coming."

          c.     On or about October 4, 2016, STONE told a high-ranking Trump Campaign official

                 that the head of Organization 1 had a "[s]erious security concern" but would release

                 "a load every week going forward."

    Attempts to Prevent Person 2 from Contradicting STONE's False Statements to HPSCI

   36.    On or about October 19, 2017, STONE sent Person 2 an excerpt of his letter to HP SCI that

  identified Person 2 as his "intermediary" to Organization 1. STONE urged Person 2, if asked by

  HPSCI, to falsely confirm what STONE had previously testified to, including that it was Person 2




                                                   17
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 163 of
                                     243


  who provided STONE with the basis for STONE's early August 2016 statements about contact

  with Organization 1. Person 2 repeatedly told STONE that his testimony was false and told him

  to correct his testimony to HPSCI. STONE did not do so. STONE then engaged in a prolonged

   effort to prevent Person 2 from contradicting STONE's false statements to HPSCI.

   37.    In or around November 2017, Person 2 received a request from HP SCI to testify voluntarily

  before the committee. After being contacted by HPSCI, Person 2 spoke and texted repeatedly with

   STONE. In these discussions, STONE sought to have Person 2 testify falsely either that Person 2

  was the identified intermediary or that Person 2 could not remember what he had told STONE.

  Alternatively, STONE sought to have Person 2 invoke his Fifth Amendment right against self-

  incrimination. For example:

          a.     On or about November 19, 2017, in a text message to STONE, Person 2 said that

                 his lawyer wanted to see him (Person 2). STONE responded, "'Stonewall it. Plead

                 the fifth. Anything to save the plan' ... Richard Nixon." On or about November

                 20, 2017, Person 2 informed HPSCI that he declined HPSCI's request for a

                 voluntary interview.

          b.     On or about November 21, 2017, Person 2 texted STONE, "I was told that the house

                 committee lawyer told my lawyer that I will be getting a subpoena."        STONE

                 responded, "That was the point at which your lawyers should have told them you

                 would assert your 5th Amendment rights if compelled to appear."

          c.     On or about November 28, 2017, Person 2 received a subpoena compelling his

                 testimony before HPSCI. Person 2 informed STONE of the subpoena.

          d.     On or about November 30, 2017, STONE asked Person 1 to write publicly about

                 Person 2. Person 1 responded, "Are you sure you want to make something out of



                                                  18
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 164 of
                                     243


                this now? Why not wait to see what [Person 2] does. You may be defending

                yourself too much-raising    new questions that will fuel new inquiries. This may

                be a time to say less, not more."      STONE responded by telling Person 1 that

                Person 2 "will take the 5th-but   let's hold a day."

         e.     On multiple occasions, including on or about December 1, 2017, STONE told

                Person 2 that Person 2 should do a "Frank Pentangeli" before HPSCI in order to

                avoid contradicting STONE' s testimony. Frank Pentangeli is a character in the film

                 The Godfather: Part 11, which both STONE and Person 2 had discussed, who

                testifies before a congressional committee and in that testimony claims not to know

                critical information that he does in fact know.

         f.     On or about December 1, 2017, STONE texted Person 2, "And if you turned over

                anything to the FBI you're a fool." Later that day, Person 2 texted STONE, "You

                need to amend your testimony before I testify on the 15th." STONE responded, "If

                you testify you're a fool. Because of tromp I could never get away with a certain

                 [sic] my Fifth Amendment rights but you can. I guarantee you you are the one who

                gets indicted for perjury if you're stupid enough to testify."

   38.   On or about December 12, 2017, Person 2 informed HPSCI that he intended to assert his

  Fifth Amendment privilege against self-incrimination ifrequired to appear by subpoena. Person 2

  invoked his Fifth Amendment privilege in part to avoid providing evidence that would show

   STONE's previous testimony to Congress was false.

   39.   Following Person 2's invocation of his Fifth Amendment privilege not to testify before

  HPSCI, STONE and Person 2 continued to have discussions about the various investigations into

  Russian interference in the 2016 election and what information Person 2 would provide to



                                                  19
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 165 of
                                     243


  investigators.   During these conversations, STONE repeatedly made statements intended to

  prevent Person 2 from cooperating with the investigations. For example:

          a.       On or about December 24, 2017, Person 2 texted STONE, "I met [the head of

                   Organization 1] for f[i ]rst time this yea[ r] sept 7 ... docs prove that. . . . You should

                   be honest w fbi ... there was no back channel ... be honest." STONE replied

                   approximately two minutes later, "I'm not talking to the FBI and if your smart you

                   won't either."

         b.        On or about April 9, 2018, STONE wrote in an email to Person 2, "You are a rat.

                   A stoolie. You backstab your friends-run your mouth my lawyers are dying Rip

                   you to shreds."      STONE also said he would "take that dog away from you,"

                   referring to Person 2's dog. On or about the same day, STONE wrote to Person 2,

                   "I am so ready. Let's get it on. Prepare to die [expletive]."

          c.       On or about May 21, 2018, Person 2 wrote in an email to STONE, "You should

                   have just been honest with the house Intel committee ... you've opened yourself

                   up to perjury charges like an idiot."       STONE responded, "You are so full of

                   [expletive].     You got nothing.     Keep running your mouth and I'll file a bar

                   complaint against your friend [the attorney who had the ability to contact the head

                   of Organization 1]."




                                                       20
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 166 of
                                     243


                                           COUNT ONE
                                    (Obstruction of Proceeding)

  40.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

  if fully set forth herein.

  41.     From in or around May 2017 through at least December 2017, within the District of

   Columbia and elsewhere, the defendant ROGER JASON STONE, JR., corruptly influenced,

   obstructed, impeded, and endeavored to influence, obstruct, and impede the due and proper

   exercise of the power of inquiry under which any inquiry and investigation is being had by either

  House, and any committee of either House and any joint committee of the Congress, to wit:

   STONE testified falsely and misleadingly at a HPSCI hearing in or around September 2017;

   STONE failed to tum over and lied about the existence ofresponsive records to HPSCI's requests

   about documents; STONE submitted and caused to be submitted a letter to HPSCI falsely and

  misleadingly describing communications with Person 2; and STONE attempted to have Person 2

  testify falsely before HP SCI or prevent him from testifying.

          All in violation of Title 18, United States Code, Sections 1505 and 2.




                                                  21
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 167 of
                                     243


                                   COUNTS TWO THROUGH SIX
                                        (False Statements)

  42.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

  if fully set forth herein.

  43.     On or about September 26, 2017, within the District of Columbia and elsewhere, in a matter

  within the jurisdiction of the legislative branch of the Government of the United States, the

   defendant ROGER JASON STONE, JR., knowingly and willfully made and caused to be made

  materially false, fictitious, and fraudulent statements and representations, to wit:

                         Count                                       False Statement

                               2                      STONE testified falsely that he did not have
                                                      emails with third parties about the head of
                                                      Organization 1, and that he did not have any
                                                      documents, emails, or text messages that refer
                                                      to the head of Organization 1.

                               3                      STONE testified falsely that his August 2016
                                                      references to being in contact with the head of
                                                      Organization      1   were     references    to
                                                      communications with a single "go-between,"
                                                      "mutual friend," and "intermediary," who
                                                      STONE identified as Person 2.

                               4                      STONE testified falsely that he did not ask the
                                                      person he referred to as his "go-between,"
                                                      "mutual friend," and "intermediary," to
                                                      communicate anything to the head of
                                                      Organization 1 and did not ask the
                                                      intermediary to do anything on STONE's
                                                      behalf.

                               5                      STONE testified falsely that he and the person
                                                      he referred to as his "go-between," "mutual
                                                      friend,"   and "intermediary"        did not
                                                      communicate via text message or email about
                                                      Organization 1.

                               6                      STONE testified falsely that he had never
                                                      discussed his conversations with the person he
                                                      referred to as his "go-between," "mutual


                                                    22
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 168 of
                                     243


                         Count                                      False Statement

                                                     friend," and "intermediary" with anyone
                                                     involved in the Trump Campaign.


          All in violation of Title 18, United States Code, Sections 1001(a)(2) and 2.




                                          COUNT SEVEN
                                        (Witness Tampering)

  44.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

  if fully set forth herein.

  45.     Between in or around September 2017 and present, within the District of Columbia and

   elsewhere, the defendant ROGER JASON STONE, JR., knowingly and intentionally corruptly

  persuaded and attempted to corruptly persuade another person, to wit: Person 2, with intent to

  influence, delay, and prevent the testimony of any person in an official proceeding.

          All in violation ofTitle 18, United States Code, Section 1512(b)(l).




                                                       Robert S. Mueller, III
                                                       Special Counsel
                                                       U.S. Department of Justice


  A TRUE BILL:




  Foreperson




                                                  23
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 169 of
                                     243


  Date: January 24, 2019




                                       24
Filing#Case 0:20-cv-61912-DPG
         94980075               Document
                   E-Filed 08/29/2019     5-1 Entered
                                      01:38:29 PM     on FLSD Docket 09/21/2020 Page 170 of
                                                        243


                  IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                            IN AND FOR BROW ARD COUNTY, FLORIDA


         LARRY KLAYMAN,

                                Plaintiff

                        V.
                                                         Case Number: 19-002672 CACE (13)
         ROGER STONE,

                               Defendant.


                                   PLAINTIFF'S AMENDED COMPLAINT

                Plaintiff Larry Klayman hereby files the attached Amended Complaint, Exhibit 1,

         pursuant to the Court's order at the August 8, 2019 hearing.

         Dated: August 29, 2019                                         Respectfully Submitted,

                                                                           Isl Larry Klayman
                                                                        Larry Klayman, Esq.
                                                                        2020 Pennsylvania Ave NW #800
                                                                        Washington, DC, 20006
                                                                        Telephone: (561)-558-5563
                                                                        Email: leklayman@gmail.com

                                                                        Plaintiff Pro Se


                                            CERTIFICATE OF SERVICE

                I, Larry Klayman, hereby certify that on this day, August 29, 2019 a copy of the

         foregoing was filed via this Court's e-filing system and served upon all parties and/or counsel of

         record through Notices of Electronic Filing.


                                                                        Isl Larry Klayman
                                                                        Larry Klayman




                                                         1
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 171 of
                                     243




                      EXHIBIT 1
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 172 of
                                     243


                IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                          IN AND FOR BROW ARD COUNTY, FLORIDA


   LARRY KLAYMAN, Individually

                           Plaintiff

                   V.
                                                Case Number:     19-002672 CACE (13)
   ROGER STONE, Individually

                           Defendant.



                          AMENDED COMPLAINT FOR DEFAMATION

           Plaintiff, LARRY KLAYMAN ("Plaintiff' or "Klayman") hereby files this action against

   ROGER STONE ("Defendant Stone") for Slander and Slander Per Se and Slander by

   Implication.

                                       JURISDICTION AND VENUE

           1.      This is an action for slander and damages in excessive of $15,000.00, exclusive of

   interest, costs and attorney's fees.

           2.      Venue for this action is properly in Broward County, Florida, as Defendant Stone

   is a resident of this county and judicial district and a citizen of Florida and the cause of actions

   arose in this country and circuit.

                                             THE PARTIES

           3.      Plaintiff, Larry Klayman ("Mr. Klayman"), is an attorney and public interest

   advocate who practices in this circuit and nationally.

          4.       Defendant, Roger Stone ("Defendant Stone"), is an individual and a citizen of

   Florida and a resident of Fort Lauderdale, Florida.

                                          GENERAL ALLEGATIONS



                                                      1
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 173 of
                                     243


           5.       On or about January 18, 2019, Defendant Stone appeared on InfoWars, where he

   made several false, misleading and defamatory statements in this circuit, nationally and

   internationally regarding Plaintiff Klayman (the "InfoWars Video"). 1 The same video was

   published on Defendant Stone's YouTube channel, "Stone Cold Truth," on January 18, 2019. 2

           6.       Defendant Stone also previously published on March 22, 2017 a video on

   Y ouTube titled "Beware Larry Klayman" through his channel which slanders Plaintiff Klayman

   (the "YouTube Video"). 3

           7.       Defendant Stone is no stranger to defamation lawsuits. As reported by Splinter

  News, Defendant Stone was forced to - as part of a settlement in another defamation suit -

   apologize in newspapers and on social media for lying about Chinese Businessman Guo Wengui

   on InfoWars, after having falsely published that Mr. Wengui is a "turncoat criminal who is

   convicted of crimes here and in China. "4

                  FALSE STATEMENTS PUBLISHED IN THE INFOWARS VIDEO

           8.       At 1:25, Defendant Stone publishes, "He's (Klayman) never actually won a

   courtroom victory in his life."

           9.       Defendant Stone made this false and misleading slanderous, defamatory

   statement of fact with malice and/or full knowledge that it was false, or at a minimum with

   reckless disregard for its truth. Plaintiff Klayman has won numerous courtroom and other legal

   victories in his life.

           10.      At 1:30, Defendant Stone publishes, "He (Klayman) was ousted at Judicial


   1
     https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
   2
     https://www.youtube.com/watch?v=cJyfgdvtFx8
   3
     https://www.youtube.com/watch?v=2Kl 0S1Ty8JU&feature=youtu.be
   4
     Sophie Weiner, Roger Stone Lied About a Chinese Businessman on Info Wars and Now He Has
   to Tell Everyone, Splinter News, Dec. 17, 2018, available at: https://splinternews.com/roger-
   stone-lied-about-a-chinese-businessman-on-infowar-1831162926


                                                   2
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 174 of
                                     243


   Watch. Ask Tom Fitton [the current president of Judicial Watch] why he left. He was 'ousted'

   because of a 'sexual harassment complaint."'

          11.     Defendant Stone made this false, misleading, slanderous, defamatory statement

   with malice and with full knowledge that it was false and misleading, and/or at a minimum, with

   a reckless disregard for its truthfulness. Defendant Stone is working in concert with Thomas

   Fitton ("Fitton") - whose public interest organization Judicial Watch already been hit with a jury

   verdict and judgment for maliciously defaming Plaintiff Klayman in the U.S. District Court for

   the Southern District of Florida for $181,000 in compensatory and punitive damages (Klayman v.

  Judicial Watch, Inc., 13-cv-20610 (S.D. FL.).

          12.     In actuality and truth, Plaintiff Klayman left Judicial Watch on his own accord in

   order to run for U.S. Senate in Florida in 2003-2004.

          13.     At 1:37, Defendant Stone publishes, "He's (Klayman) incompetent, he's a

   numbskull, he's an idiot, he's an egomaniac, and he could be the single worst lawyer in America.

   With him as Jerry Corsi's lawyer, Corsi may get the electric chair. So your idea that he's a good

   guy is entirely wrong"

          14.     Defendant Stone made this false, misleading slanderous, defamatory statement of

   fact with malice with full knowledge that it was false, and/or at a minimum with reckless

   disregard for its truth. This false statement of fact creates the false and misleading published

   factual statement and implication that Plaintiff Klayman is unqualified to be an attorney, pubic

   advocate and defames him personally.

          15.     In actuality, Plaintiff Klayman has been a practicing attorney for nearly four

   decades and has continuously been a member in good standing of The Florida Bar for 42 years,

   and has won numerous cases on behalf of his clients and also against the government for




                                                   3
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 175 of
                                     243


   constitutional and other violations.

           16.    At 2:01, Defendant Stone also published that Plaintiff Klayman is a "piece of

   garbage."

           17.    Defendant Stone published this false and misleading slanderous, defamatory

   mixed statement of fact and opinion with malice and full knowledge that it was misleading and

   false, and/or at a minimum with reckless disregard for its truth. This false and misleading mixed

   statement of fact and opinion creates the false and misleading implication that Plaintiff Klayman

   is unqualified to be an attorney, public advocate and is a bad and loathsome person.

           18.    At 4:11. Defendant Stone publishes, "For those people out there who think ... that

   Larry Klayman's IQ is higher than 70, you're wrong ... "

           19.    Defendant Stone made this false, misleading and defamatory, slanderous

   statement of fact with malice and full knowledge that it was false, or at a minimum with reckless

   disregard for its truth. This false statement of fact creates the false implication that Plaintiff

   Klayman is unqualified to be an attorney, is mentally retarded and is an unintelligent, bad, and

   loathsome person.

                  FALSE STATEMENTS PUBLISHED IN THE YOUTUBE VIDEO

          20.     At 0:45 in the YouTube Video, Defendant Stone publishes, "Now comes gadfly

   right-wing lawyer, Larry Klayman, to say that Alex Jones and Info Wars have violated the law in

   their release of classified documents and will be prosecuted."

          21.     Defendant Stone published this false, misleading and slanderous, defamatory

   statement of fact with malice and full knowledge that it was false, and/or at a minimum with

   reckless disregard for its truth. This false and misleading slanderous statement of fact creates the

   false implication that Plaintiff Klayman is unqualified to be an attorney and public advocate and




                                                    4
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 176 of
                                     243


   a bad and loathsome person.

          22.     At 1:00 in the YouTube Video, Defendant Stone publishes, "To be clear Larry

   Klayman is a moron. He has never won a case in court in his life. He may have won a few

   motions. He is a lightweight. He is a know-nothing .... "

          23.     Defendant Stone published this false, misleading slanderous, defamatory

   statement of fact with malice and with full knowledge that it was false, and/or at a minimum with

   reckless disregard for its truth. Ironically, Plaintiff Klayman won a defamation judgment against

   Fitton and Judicial Watch - with whom Defendant Stone is working in concert to again defame

   Plaintiff - in the Southern District of Florida, as set forth above, and has had many other

   courtroom and other legal victories.

                                          COUNT I-SLANDER

          24.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

          25.     Defendant Stone published numerous false, misleading slanderous, defamatory

   statements to severely harm and damage Plaintiff Klayman in both the Info Wars Video and the

   YouTube Video which include, but are not limited to, that (1) Plaintiff Klayman was ousted at

   Judicial Watch due to a sexual harassment complaint, and (2) Plaintiff Klayman has never won a

   courtroom victory in his life, as well as the other false and misleading statements set forth in this

   Complaint.

          26.     These false, misleading and defamatory statements were published on the internet

   and republished elsewhere for persons in this circuit and the entire world see and hear.

          27.     These false, misleading and defamatory statements were published with malice, as

   Defendant Stone knew that they were false and misleading, and/or at a minimum acted with a




                                                     5
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 177 of
                                     243


   reckless disregard for the truth.

           28.     Plaintiff Klayman has been severely harmed and damaged by these false and

   misleading slanderous statements because they subject him to hatred, distrust, ridicule, contempt,

   and disgrace.

           29.     Plaintiff Klayman has been severely harmed and damaged by these false and

   misleading slanderous statements because the statements injured Plaintiff Klayman in his

   profession and business as a lawyer and public advocate, as well as personally.

           30.     WHEREFORE, Plaintiff Larry Klayman prays for judgment against Defendant

   Stone as follows: Awarding Plaintiff Klayman compensatory and actual including consequential

   and incidental damages in excess of$ 35,000,000 million U.S. Dollars. Granting any further

   relief as the Court deems appropriate including preliminary and permanent injunctive relief, as

   well as leave to later amend to add a claim for punitive damages pursuant to Section 768.72 of

   the Florida Statutes. When amended, Plaintiff Klayman will plead for punitive damages in

   excess of $40, 000,000 U.S. Dollars.

                                       COUNT II - SLANDER PER SE

           31.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

           32.     Defendant Stone, as alleged herein, published numerous false, misleading and

   slanderous defamatory statements to severely harm and damage Plaintiff Klayman in both the

   InfoWars Video and the YouTube Video, which were republished elsewhere, that publish the

   falsity that Plaintiff Klayman has committed crimes and engaged in moral turpitude, as set forth

   in the preceding paragraphs.

           33.     Under Florida Law, "it 1s established ... that an oral communication 1s




                                                     6
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 178 of
                                     243


   actionable per se - that is, without a showing of special damage - if it imputes to another (a) a

   criminal offense amounting to a felony, or (b) a presently existing venereal or other loathsome

   and communicable disease, or (c) conduct, characteristics or a condition incompatible with the

   proper exercise of his lawful business, trade, profession or office, or (d) the other being a woman,

   acts of unchastity." Wolfson v. Kirk, 273 So. 2d 774, 777 (Fla. Dist. Ct. App. 1973)

             34.   These false, misleading and defamatory slanderous statements were published in

   this circuit and on the internet for the entire world to see and hear and specifically published

   false and misleading slanderous facts, inter alia, that Plaintiffs conduct, characteristics or a

   condition is incompatible with the proper exercise of his lawful business, trade, profession or

   office.

             35.   These false and misleading slanderous statements were published with malice, as

   Defendant Stone knew that they were false and misleading, and/or at a minimum acted with a

   reckless disregard for the truth.

             36.   These slanderous statements are per se defamatory because they falsely accuse

   Plaintiff Klayman of sexual harassment and a related complaint - thereby falsely imputing a

   criminal offense upon Plaintiff Klayman - and him being "ousted" as the chairman and general

   counsel of Judicial Watch over this, as well as the other false and misleading slanderous

   published statements alleged herein.

             37.   These false, misleading, and slanderous defamatory statements are defamatory

   and actionable per se because these false and misleading statements severely harmed and

   damaged Plaintiff Klayman in his profession and business as a lawyer and advocate, as they

   concern conduct and characteristics incompatible with being a lawyer. Damage is presumed by

   law when defamation per se is proven.




                                                    7
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 179 of
                                     243


           38.        WHEREFORE, Plaintiff Larry Klayman prays for judgment against Defendant

   Stone as follows: Awarding Plaintiff Klayman compensatory and actual including consequential

   and incidental damages in excess of$ 35,000,000 million U.S. Dollars. Granting any further

   relief as the Court deems appropriate including preliminary and permanent injunctive relief, as

   well as leave to later amend to add a claim for punitive damages pursuant to Section 768.72 of

   the Florida Statutes. When amended, Plaintiff Klayman will plead for punitive damages in

   excess of $40, 000,000 U.S. Dollars.

                                COUNT III- SLANDER BY IMPLICATION

           39.        Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

           40.        Under    Florida       law,   "defamation (i.e.   slander)   by implication is     a well-

   recognized species of defamation that is subsumed within the tort of defamation." Jews for Jesus,

  Inc. v. Rapp, 997 So. 2d 1098, 1108 (Fla. 2008).

           41.        Defamation by implication occurs when "the defendant juxtaposes a series of

   facts   so    as     to    imply      a    defamatory    connection     between    them,    or      creates   a

   defamatory implication by omitting facts ... even though the particular facts are correct." Jews for

  Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1108 (Fla. 2008)

           42.        Defendant Stone published numerous false, misleading slanderous defamatory

   statements about Plaintiff Klayman in both the Info Wars Video and the Y ouTube Video, as set

   forth in the preceding paragraphs.

           43.        These false, misleading slanderous defamatory statements were published on the

   internet and published and republished elsewhere in this circuit for the entire world to see and

   hear.




                                                            8
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 180 of
                                     243


          44.        These false and misleading slanderous statements were published with malice, as

   Defendant Stone knew that they were false and misleading, and/or at a minimum acted with a

   reckless disregard for the truth.

          45.        These published slanderous defamatory statements created the false and

   misleading implication that Plaintiff Klayman has been the subject of a sexual harassment

   complaint and committed criminal sexual offenses, among other false and misleading statements

   as pled in the preceding paragraphs.

          46.        Plaintiff Klayman has been severely harmed and damaged by these false and

   misleading slanderous statements constitute slander by implication as a matter of established

   Florida law as set forth above, because they subject him to hatred, distrust, ridicule, contempt,

   and disgrace.

          4 7.       Plaintiff Klayman has been damaged by these published false and misleading

   statements which constitute slander by implication because the statements severely harmed and

   damaged Plaintiff Klayman in his profession and business as a public advocate and personally,

   as pled herein.

          48.        WHEREFORE, Plaintiff Larry Klayman prays for judgment against Defendant

   Stone as follows: Awarding Plaintiff Klayman compensatory and actual including consequential

   and incidental damages in excess of$ 35,000,000 million U.S. Dollars. Granting any further

   relief as the Court deems appropriate including preliminary and permanent injunctive relief, as

   well as leave to later amend to add a claim for punitive damages pursuant to Section 768.72 of

   the Florida Statutes. When amended, Plaintiff Klayman will plead for punitive damages in

   excess of $40, 000,000 U.S. Dollars.

   Dated: August 29, 2019                                       Respectfully Submitted,




                                                    9
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 181 of
                                     243


                                                    Isl Larry Klayman
                                                 Larry Klayman, Esq.
                                                 2020 Pennsylvania Ave NW #800
                                                 Washington, DC, 20006
                                                 Telephone: (561) 558-5336
                                                 Email: leklayman@gmail.com
                                                 Plaintiff Pro Se
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 182 of
                                     243




                         EXHIBIT 2
                         Statement Similarity Chart
     Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 183 of
                                          243




                                                                                             Corsi Klayman v. lnfowars et al. Klayman v. lnfowars et al.        Corsi v. Stone         Klayman v. Stone
                                                                                                      Filed 3/7/2019               Filed 4/28/2020             Filed 3/11/2020           Filed 2/5/19
                                       Statement                                                1:20-cv-298-LY (WD Tex)       CACE20007120 (Broward)       CACE20004473 (Broward)   CACE19002672 (Broward)
"seemed to be extremely mentally degraded to the point of what I would call
                                                                                                          ,i 42
dementia."
he purportedly saw Plaintiff Corsi at a steakhouse "on the ground at another table"
                                                                                                          ,i 43
and that his security staff "thought he was dead in the elevator."
"whatever comes out of his mouth ain't the truth."                                                        ,i 44
Before Defendant Stone was indicted, on or about January 18, 2019, he appeared on
The War Room with Defendant Shroyer, where he made several malicious false,
misleading, and defamatory statements in this district, nationally and internationally                    ,i 47
regarding Plaintiffs (the "January 18 Video"). The same video was published on
Stone's YouTube channel, "Stone Cold Truth," on January 18, 2019.
Plaintiff Corsi was "fired from World Net Daily."                                                         ,i 49                                                     ,i 17
"He (Corsi) was perfectly willing to lie, to perjure himself saying that a memo that he
had wrote me was written on the 30th for the purposes of cover-up .... which is                           ,i 50                                                     ,i 18
further proof that Jerry lied under oath."
"and then states that I knew about John Podesta's emails being stolen in advance,
                                                                                                          ,i 51                                                     ,i 19
the only proof of that is Jerry's feeble alcohol affected memory- it's a lie ...."
"Jerry was prepared to stab a principle Trump supporter in the back, he was perfectly
prepared to bear false witness against me, even though I had done nothing in my                           ,i 52                                                     ,i 20
entire life other than help him."
"all I ever did was show Jerry Corsi friendship and support and try to help him and his
family and what I get is Judas Iscariot, the willingness to testify against me and help
                                                                                                          ,i 53                                                     ,i 21
the deep state bury me .... and then he makes up this story about helping me
formulate a cover story."
"you can always tell when Jerry Corsi is lying because his lips are moving ...."                          ,i 54                                                     ,i 22
"He's (Klayman) never actually won a courtroom victory in his life."                                      ,i 55                          ,i 39                                               ,i 8
"He (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president
of Judicial Watch] why he left. He was 'ousted' because of a 'sexual harassment                           ,i 56                          ,i 40                                               ,i 9
complaint."'

"He's (Klayman) incompetent, he's a numbskull, he's an idiot, he's an egomaniac,
and he could be the single worst lawyer in America. With him as Jerry Corsi's lawyer,                     ,i 59                          ,i 43                                               ,i 13
Corsi may get the electric chair. So your idea that he's a good guy is entirely wrong"

Plaintiff Klayman is a "piece of garbage."                                                                ,i 61                          ,i 45                                               ,i 16
"For those people out there who think ...that Larry Klayman's IQ is higher than 70,
                                                                                                          ,i 62                          ,i 46                                               ,i 18
you're wrong ..."
"He [Corsi] was perfectly willing to bear false witness against me on multiple points
                                                                                                          ,i 64                                                     ,i 26
that are complete fabrications."
"the good doctor [Corsi] has told a number of lies. In fact, he's starting to conflate his
lies .... he was perfectly willing to lie about me .... but now lying about Alex Jones,
lying about lnfoWars, lying about Dr. (David) Jones, who's one of the nicest, gentlest,                   ,i 65                                                     ,i21
sweetest, most honest men I have ever met, it's beyond the pale .... Jerry Corsi can no
longer be believed."
     Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 184 of
                                          243




                                                                                           Corsi Klayman v. lnfowars et al. Klayman v. lnfowars et al.        Corsi v. Stone         Klayman v. Stone
                                                                                                    Filed 3/7/2019               Filed 4/28/2020             Filed 3/11/2020           Filed 2/5/19
                                      Statement                                               1:20-cv-298-LY (WD Tex)       CACE20007120 (Broward)       CACE20004473 (Broward)   CACE19002672 (Broward)
I think you've [Corsi] been deep state from the beginning. Your whole birther thing is
used as a club to destroy conservatives .... ! look forward to our confrontation. I will
demolish you. You're a fraudster, out of your alcoholic haze you have made up lies                      ,i 66                                                     ,i 28
about David Jones and Alex Jones and Roger Stone and now I suspect they want you
to lie about the President."
accuses Plaintiff Corsi of being a "spook, back and forth with different agencies,"                     ,i 67
accuses Plaintiff Corsi of sometimes "not being able to walk,"                                          ,i 68
"Before you decide that Corsi is a hero you should be well aware of the fact that the
good doctor was prepared to bear false witness against others in the Trump orbit                                                                                  ,i 23
ifhe thought it would save his own skin."
"Now comes gadfly right-wing lawyer, Larry Klayman, to say that Alex Jones and Info
Wars have violated the law in their release of classified documents and will be                                                                                                            ,i 20
prosecuted."
"To be clear Larry Klayman is a moron. He has never won a case in court in his life.
                                                                                                                                                                                           ,i 22
He may have won a few motions. He is a lightweight. He is a know-nothing ....
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 185 of
                                     243




                         EXHIBIT 3
             Corsi v. Stone- Case No. 2019CA013711AXX
             Order on Defendant Stone's Motion to Dismiss
      Case
Filing#    0:20-cv-61912-DPG
        111695179               Document
                    E-Filed 08/12/2020   5-1 Entered
                                       03:59:38 PM on FLSD Docket 09/21/2020 Page 186 of
                                                                     243

               IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                        IN AND FOR PALM BEACH COUNTY, FLORIDA
                               CML DMSION      DIV:     "AF"
                                CASE NO.: 2019CA013711AXX
        JEROME CORSI, Individually,

                      Plaintiff,

        vs.

        ROGER STONE, Individually, NEWSMAX
        MEDIA, INC., a Florida Corporation,
        CHRISTOPHER RUDDY, Individually,
        CASSANDRA FAIRBANKS, Individually,                                                                Sr~
        JOHN   CARDILLO, Individually, and
        JOHN BACHMAN, Individually,                                                    ?-0     (\
                                                                                               \~t:,,_~
                      Defendants.                                                               ~




                              ORDER ON DEFENDANT R9
                                                                                    --~~
                                                                                      ,✓,:~,


                                                                                   :..._JiONE'S
                       M TI NT DI MI AND MOTT                                     ~,'.MMARY JUDGMENT

                      THIS CAUSE came on to be heard ~~:":020                             on Defendant Roger Stone's
        Motion to Dismiss and Motion for S~~ment                                    ("Motion") and the Court having
        cornidered the motions, having revi~                          evidence submitted by Defendant and Plaintiff,



                 ORDERED
                      1.
                                         andAD6~
        having heard argument of counse.f~~



                                    For th~~-ns
                                                                 ---:,therwise fully advised in the premises, it is hereby

                                                                follows:
                                                       stated on the record and in this Order, Defendant Stone's Motion for

        SummaryJudg~                     is G¥NTED.        The Court finds there was no genuine issue of material fact
                              1   1!"·{1.\.._
        as to whe~~l~~nt                        Cassandra Fairbanks was a surrogate for Defendant Stone. Further, the
        Court   ~ during                        the January 30, 2019 Newsrnax interview, the subject matter of this
           ,e-   '
        Iaws-\(~iirbanks'                appearance on the Newsmax program was a product of her own self-
                 ,~,..,.
                ...
        detenniriation, spoke only on her own behalf, and the words she spoke were her own.

        Therefore, there is not a scintilla of admissible evidence to support Plaintiff's "surrogate

        theory" of defamation.

                  2.                For the reasons stated on the record and in this Order the Motion for Swnmary

        Judgment, pursuant to the Anti-SLAPP Statute is GRANTED. The Court applies Florida Statute


                                                                Page 1 of3
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 187 of
  Case No.50-2019-CA-O 13711-XXXX-MB 243

  Section 768295 (2019), Florida's Anti-SLAPP statute, to the legal analysis pertaining to whether

  Plaintiff met his burden to prove an issue of fact as to the clements of his defamation claims. In

  cases implicating free speech, the Court can dismiss the lawsuit as a motion to dismiss or

  sunm,ary judgment "It is the intent of the Legislature to protect the right in Florida to exercise

  the rights of free speech in connection with public issues, and the rights to peacefully assemble,

  ... " § 768295(1), Fla. Stat (2019).                                                                  ;s·.




           Florida's Anti-SLAP P law provides a unique right ripe for early rcview~fih,fJaims
                                                                                           i~,   ·i.)          /

  nnde by a plaintiff. "Section 768295(3) creates a right not to be subject to~lfit~~                   suits filed

  'primarily because [the defendant] has exercised the constitutional~~r:C                              speech in

  connection with a public issue, or right to peacefully assemble, to ~~ representatives of

  government, or to petition for redress of grievances before t~a,.              us governmental entities of
                                                                       '     l
  this state."' G1mdel v. AV Homes, Inc., 264          So. 3d 30~jf        · DCA 2019). See also WPB

  Residentsfor Integrity in Gov't, Inc. v. Materio, 284 peh1~5,5~ 558 (Fla. 4th DCA 2019).
                                                         ,~),      y
           The Court finds that Plaintiff is a publi,~~Plaintiff           alleged that he is a New York

  Times bestselling author and political c~;~r'J(;;ho            publishes works in this judicial district

  and nationwide. Second Amended C~~I                   3. Therefore, the "nialicc" standard under New

  York Times v. Sullivan, 376 U.~4.~'79-290                (1964) applies to Plaintiff.      Even assuming

  Fairbanks' statements about     ~Yre            false, since Plaintiff provided record evidc nce as to

  their falsity, Plaintiff {ailed to meet his burden of proof as it pertains to the clement of
                           ~;-~


  malice. Plainti~sen~bsolutely                no evidence that created a genuine issue of material fact

  that FairbaN,t~n           was to inflict harn1 on Plaintiff with the lmowledge of falsity or with

  reckl~s~~            of the truth. See id.
  3. ~on             to Dismiss is DENIED as MOOT.
  4. Judg~nt     is entered against Plaintiff in favor of Defendant Roger Stone on all claims against

  him in the Second Amended Complaint The Court reserves jurisdiction to detemline award of

  attorneys' fees and costs.

           DONE and ORDERED in Chambers, at West Palm Beach, Palm Beach County,

  Florida, this 12 day of August, 2020.



                                                  Page 2 of 3
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 188 of
  Case No.50-2019-CA-O 13711-XXXX-MB 243




                                                                      50-2019-CA-013711-XXXX-Jl.ffi      0B/12/2020
                                                                      Johns. Kastrenakes
                                                                      Judge




  Copies furnished to:
                                                                                                     ~   A
                                                                                                      -~J/
                                                                                                                I


                                                                                                 ("~~?'
  Mark Lerner, Esq., Duane Morris LLP, 230 Park Avenue, Suite lB~Ne~Jk,
  IO169, e-mail: MALemer@duanemorris.com                                                     ~v              New York


  Dana J. McElroy, Esq., Thomas & LoCicero PL, 915 Mid~"':~er                                  Drive, Suite 309, Fort
  Laudcrda]c, FL 33304, e-mail: dmcelroy@tlolawfinncom                      />··,.~}-,__,.)
  Larry Klayman, Esq., Klayman Law Group, PA.,
  Raton, FL 33433, e-mail: leklayman@gmail.com
                                                                 io     , ...!.~[\-~;~
                                                                      O~.P4llrfutto
                                                                     ~~ r
                                                                                   ....\ y
                                                                                             Part Road #15-287, Boca


  Robert . B chel E                    . Bt1~chel   ibbo   ~ti          LO SE Third Avenue Suite 1300 F rt
  Lauderdale FL 33394                                       '!ti-   1.'com


                                                    ~
                                            r~
                                            ~)

                             ;A-.   ~fr,,
                         ~>-/
                         '?'
                     ~*";,
                /\   -,~.~
           A \~·->..  )\
            ~.,~,
              ,;~~.:

     ~;-~~~=-i-~'-




                                                      Page 3 of 3
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 189 of
                                     243




                         EXHIBIT4
      Klayman v. Infowars, LLC - Case N. 9:20-cv-80614-RKA
                         The "Prior Klayman Case"
Case
 Case 0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                         Document 5-1 EnteredononFLSD
                                   1 Entered      FLSDDocket
                                                       Docket04/08/2020
                                                              09/21/2020 Page
                                                                          Page1 190
                                                                                of 46of
                                        243


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA



   LARRY KLAYMAN,

                         Plaintiff

                 V.
                                                  Case Number:
   INFOWARS, LLC
   100 Congress Ave., 22ndFloor                   COMPLAINT
   Austin, TX 78701

   And

   FREE SPEECH SYSTEMS, LLC
   100 Congress Ave., 22ndFloor
   Austin, TX 78701

   And

   ALEX E. JONES, Individually
   3019 Alvin Devane Blvd., Suite 300-350
   Austin, TX 78741

   And

   DAVID JONES, Individually
   3019 Alvin Devane Blvd., Suite 300-350
   Austin, TX 78741

   And

   OWEN SHROYER, Individually
   3019 Alvin Devane Blvd., Suite 300-350
   Austin, TX 78741

                        Defendants.


                                        INTRODlJCTION

          Plaintiff LARRY KLAYMAN ("Klayman") hereby files this action against INFOWARS,

   LLC ("Defendant InfoWars"), FREE SPEECH SYSTEMS, LLC ("Defendant Free Speech



                                              1
Case
 Case 0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                         Document 5-1 EnteredononFLSD
                                   1 Entered      FLSDDocket
                                                       Docket04/08/2020
                                                              09/21/2020 Page
                                                                          Page2 191
                                                                                of 46of
                                        243


   Systems"), ALEX E. JONES ("Defendant Alex Jones"), DAVID JONES ("Defendant David

   Jones") and OWEN SHROYER ("Defendant Shroyer") for Defamation, violation of the Lanham

   Act, and violation of the Florida Deceptive and Unfair Trade Practices Act ("FDUTP A") .

                                     .HJRISDICTION AND VENlJE

           1.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

   1332 under diversity of citizenship. The parties are citizens of different states and the amount in

   controversy exceeds $75,000.

           2.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as this is the judicial district

   in which a substantial part of the events or omissions giving rise to the claim occurred.

                                              THE PARTIES

           3.      Plaintiff Klayman is a public interest legal advocate, private practitioner and

   litigator who represents Plaintiff Corsi with regard to Special Counsel Robert Mueller's

   ("Mueller") Russian collusion investigation. Plaintiff Klayman is also a media personality and

   author, columnist and syndicated radio talk show host. Plaintiff Klayman is a citizen of Florida.

           4.      Defendant InfoWars is a limited liability company with principal offices located in

   Austin, TX and does substantial commercial and other business in the district, from which it derives

   substantial revenues directly and/or indirectly.

           5.      Defendant Free Speech Systems is a limited liability company with principal offices

   located in Austin, TX and does substantial commercial and other business in this district, from

   which it derives substantial revenues directly and/or indirectly.

           6.      Defendant Alex Jones is a well-known extreme and totally discredited "conspiracy

   theorist" and media personality who creates content that is broadcasted on the radio and posted on

   the internet at www.infowars.com and elsewhere on the internet and other social media sites and




                                                      2
Case
 Case 0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                         Document 5-1 EnteredononFLSD
                                   1 Entered      FLSDDocket
                                                       Docket04/08/2020
                                                              09/21/2020 Page
                                                                          Page3 192
                                                                                of 46of
                                        243


   does substantial business in this district from which he derives substantial revenues, directly and/or

   indirectly. Defendant Alex Jones is a citizen of Texas.

           7.      Defendant David Jones is Defendant Alex Jones's father and holds the official title

   of Director of Human Relations for Defendant Free Speech Systems. On information and belief,

   Defendant David Jones is the owner of Defendants InfoWars and Free Speech Systems and he

   manages the business activities for Defendants InfoWars and Free Speech Systems, as well as

   Defendant Alex Jones' other companies. At all material times he worked in concert with the other

   Defendants and Roger Stone and furthered and ratified and furthered the illegal acts set forth in this

   Complaint and does substantial business in this district, from which he derives substantial revenues,

   directly and/or indirectly. Defendant David Jones is a citizen of Texas.

           8.      Defendant Shroyer is a newscaster for Defendant InfoWars and does substantial

   business in this district, from which he derives substantial revenues, directly and/or indirectly.

   Defendant Shroyer is a citizen of Texas.

           9.      All of the Defendants, each and every one of them, does substantial commercial and

   other business in this district, not only broadcasting daily into this district for profit, but also selling

   products for profit continuously in this district, from which they derives substantial revenues,

   directly and/or indirectly.

                                           GENERAL ALLEGATIONS

           10.     Defendant InfoWars and Defendant Free Speech Systems are both owned,

   controlled, and operated by Defendant Alex Jones and David Jones. Defendant Free Speech

   Systems owns www.infowars.com, where content created by Defendants Alex Jones and Shroyer

   are posted and broadcast into this district, nationally and internationally.

           11.     Defendant Alex Jones hosts The Alex Jones Show, which is broadcast on radio




                                                        3
Case
 Case 0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                         Document 5-1 EnteredononFLSD
                                   1 Entered      FLSDDocket
                                                       Docket04/08/2020
                                                              09/21/2020 Page
                                                                          Page4 193
                                                                                of 46of
                                        243


   and internet social media networks throughout the United States of America and internationally,

   including this judicial district, and online.

           12.     Defendant Shroyer hosts The War Room along with Roger Stone ("Stone"), which

   is broadcast on radio and internet social media networks throughout the United States of America

   and internationally, including this judicial district, and online.

           13.     Defendants' reach and influence are enormous. On information and belief,

   Defendant Alex Jones and Info Wars has a radio audience of over two million people. Before it

   was banned from YouTube, Defendant Alex Jones' and InfoWars' channel had more than 2.4

   million subscribers, which in part accounts for the huge amount of substantial business which it

   does in this district.1

           14.     Defendants, each and every one of them, in concert, do substantial business and

   promote and sell various goods in this judicial district and nation-wide, including medicine,

   supplements, and "tchotchkes" with InfoWars branding. The money earned from these sales

   funds the conspiracy between Defendants and Stone to defame, intimidate, coerce and threaten

   Plaintiff Klayman in order to have tried to improperly influence the Mueller Russian collusion

   investigation and to coerce false testimony from Plaintiffs client, Jerome Corsi, favorable to

   Stone in his upcoming criminal prosecution.

           15.     Stone also does business promotes and sells various goods in this judicial district

   and nation-wide, including medicine, supplements, books, and "tchotchkes" with his own

   branding. The money earned from these sales funds Stone's legal defense fund and the

   conspiracy between Defendants and Stone to defame, intimidate, coerce and threaten Plaintiffs in


   1 Casey Newton, YouTube deletes Alex Jones' channel for violating its community guidelines,
   The Verge, Aug. 6, 2018, available at: https://www.theverge.com/2018/8/6/17656708/youtube-
   alex-j ones-infowars-account-deleted-facebook-app le-spotify




                                                      4
Case
 Case 0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                         Document 5-1 EnteredononFLSD
                                   1 Entered      FLSDDocket
                                                       Docket04/08/2020
                                                              09/21/2020 Page
                                                                          Page5 194
                                                                                of 46of
                                        243


   were used in order to try to improperly influence the Mueller Russian collusion investigation and

   to have attempted to coerce false testimony from Plaintiff Corsi favorable to Stone in his

   criminal prosecution, for which he was convicted on seven felony counts of perjury, obstruction

   of justice and witness tampering.

           16.        Defendants, each and every one of them, jointly and severally, have a long and

   sordid history of publishing and broadcasting defamatory material, including falsely, recklessly

   such as by baselessly accusing the families of the schoolchildren who lost their lives during the

   2012 Sandy Hook Elementary School massacre of staging the massacre and faking the deaths of

   their children.2

           17.        The Sandy Hook families had to endure years of abuse and torture from

   Defendants before finally filing suit against numerous parties involved with Info Wars, including

   Defendant Alex Jones and Shroyer, for defamation.

           18.        As just one example, a Florida woman was arrested for making death threats to a

   parent of a Sandy Hook victim.3 According to the U.S. Department of Justice, the motivation

   behind the threats was the lies propagated by Defendants that the Sandy Hook massacre was a

   hoax.4 This underscores Defendants substantial activities and reach into Florida and this district.

           19.        Furthermore, Defendant Alex Jones in concert with the other Defendants

   propagated and promoted the "Pizzagate" conspiracy on his show, accusing a restaurant called

   Comet Ping Pong in the Washington D.C. area of operating a child sex ring in its non-existent


   2 Aaron Katersky, F amities of Sandy Hook shooting victims win legal victory in lawsuit against
   Info Wars, Alex Jones, ABC News, Jan. 11, 2019, available at:
   https ://abcnews. go .com/US/families-sandy-hook-shooting-victims-win-legal-
   victory/story?id=60314174
   3 Daniella Silva, Conspiracy Theorist Arrested for Death Threats Against Sandy Hook Parent,
   NBC News, Dec. 7, 2016, available at: https://www.nbcnews.com/news/us-news/conspiracy-
   theorist-arrested-death-threats-against-sandy-hook-parent-n693396
   41d.



                                                     5
Case
 Case 0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                         Document 5-1 EnteredononFLSD
                                   1 Entered      FLSDDocket
                                                       Docket04/08/2020
                                                              09/21/2020 Page
                                                                          Page6 195
                                                                                of 46of
                                        243


   basement that purportedly involved Hillary Clinton and John Podesta. This caused one of his

   listeners to shoot up the restaurant after being told by Defendant Jones to "self-investigate" the

   "Pizzagate" conspiracy theory.s

           20.    Defendants, acting in concert, propagated these outrageous lies in this district and

   elsewhere in Florida with no regard for the grief of their victims in order to gain notoriety, fame,

   and profit.

           21.    Defendants, acting in concert, as part of their latest scheme for notoriety, fame,

   and profit, are now working in concert with Stone to defame, intimidate, and threaten Plaintiff.

           22.    Stone, who was indicted and then convicted on witness tampering and obstruction

   of justice by Special Counsel Robert Mueller, placed under a total gag order by the jurist, the

   Honorable Amy Berman Jackson, presiding over his prosecution for, in part, even threatening

   her, and then convicted has appeared numerous times on shows broadcasted by Defendant

   Info Wars, and hosted by Defendants Alex Jones and Shroyer, where Stone and Defendants have

   published malicious false, misleading, and defamatory statements concerning Plaintiff

           23.    The indictment comprised seven different felony counts. See Exhibit 1 - Mueller

   Indictment    Importantly, Dr. Corsi was not accused of any wrongdoing or illegality in the

   Mueller Indictment, in which he named as Person 1, a material witness to the alleged crimes

   committed by Stone. (Note: The facts set forth in all Exhibits attached to and referenced in this

   Complaint are factually incorporated into this Complaint by reference).

           24.    Specifically, the seven count Mueller Indictment against Stone, pursuant to which

   he was convicted on seven felony counts for perjury, obstruction of justice and witness


   s James Doubek, Conspiracy Theorist Alex Jones Apologizes For Promoting 'Pizzagate', NPR,
   Mar. 26, 2017, available at: https://www.npr.org/sections/thetwo-
   way/2017 /03/26/521545788/conspiracy-theorist-alex-jones-apologizes-for-promoting-pizzagate




                                                    6
Case
 Case0:20-cv-61912-DPG
      9:20-cv-80614-RKA Document
                        Document 5-1 EnteredononFLSD
                                  1 Entered      FLSDDocket
                                                      Docket04/08/2020
                                                             09/21/2020 Page
                                                                         Page7 196
                                                                               of 46of
                                       243


   tampering alleged lying under oath - that is, perjury - witness tampering and obstruction of

  justice by threatening to kill a material witness, Randy Credico ("Credico") and his service dog,

   if Credico did not lie to government authorities concerning his involvement with Roger Stone.

   Credico is Person 2 in the Mueller Indictment of Stone. Id. Person 1 in this Mueller Indictment is

   Dr. Corsi.

          25.     Even before Stone was indicted, he began a public relations campaign in this

   district, nationally and internationally to maliciously defame, smear, intimidate and threaten Dr.

   Corsi and Plaintiff Klayman, Dr. Corsi's lawyer and defense counsel.

          26.     Stone knew that he was going to be indicted, and therefore began this public

   relations campaign to maliciously defame smear, intimidate and threaten Plaintiff Klayman, even

   before his actual indictment on January 25, 2019, in order to try to influence public opinion and

   Special Counsel Robert Mueller - by trying to attribute guilt to Dr. Corsi and not him - as well as

   to try to raise money for his legal defense.

          27.     Stone likes to portray himself as Mafia, and indeed on information and belief has

   Mafia connections, frequently making reference to Mafia figures who he admires, as well as

   other unsavory types who have been alleged to have engaged in unethical and/or illegal behavior.

   For example, he frequently makes reference to his heroes being Hyman Roth in the 'Godfather,"

   who was the movie version of Meyer Lansky, and Roy Cohn, not to mention, Richard Nixon, for

   his role in Watergate. In this regard, after Stone was indicted he held a press conference on the

   courthouse steps of the federal courthouse in Ft. Lauderdale, where he was booked, with his arms

   defiantly in the air in the "victory' pose used by Nixon after he resigned in disgrace as a result of

   the Watergate scandal. At the time, Stone had been employed by a Nixon group called CREEP,

   or the Committee to Reelect the President. Defendant Stone even has a large tattoo of Richard




                                                    7
Case
 Case 0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                         Document 5-1 EnteredononFLSD
                                   1 Entered      FLSDDocket
                                                       Docket04/08/2020
                                                              09/21/2020 Page
                                                                          Page8 197
                                                                                of 46of
                                        243


   Nixon affixed to his back. Thus, given his admiration for persons such as these, particularly

   Mafia figures, his actions as pled herein can be taken as threats, as well as being defamatory.

   And, Plaintiff Corsi is 72 years old and thus very vulnerable emotionally and physically to these

   threats. Stone's intentional infliction of emotional distress and coercion and threats are intended

   to try even cause Plaintiff Corsi to have heart attacks and strokes, in order that Plaintiff will be

   unable to testify at Stone's criminal trial. Tellingly, Stone threatened kill a material witness and

   his service dog, Credico, Person 2 in the Mueller Indictment, "Mafia style." Stone also fashions

   himself and indeed has the reputation, at a minimum, as being the preeminent "dirty trickster."

   See "Get Me Roger Stone" on N etflix.

          28.     By defaming Plaintiff, Stone was hoping to not only intimidate Plaintiff to

   severely harm and damage their reputations, but also to try to coerce and threaten Dr. Corsi to

   testify falsely if subpoenaed if he had been called as a material witness in Stone's ensuing

   criminal trial. He was also trying divert funds away from Dr. Corsi's legal defense fund and

   drain Plaintiff Klayman while boosting his own legal defense fund.

          29.     Defendants and Stone's conspiracy to defame, smear, intimidate, tamper with and

   threaten Plaintiffs was calculated to improperly and illegally influence the Russian collusion

   investigation, for which Stone was later criminally indicted and convicted and to coerce false

   testimony favorable to Stone at his criminal prosecution. This illegal conduct is also maliciously

   intended to harm Plaintiff Klayman's reputations and credibility as Stone fears that Dr. Corsi,

   Klayman's client, would have testified truthfully once subpoenaed by Special Counsel Mueller

   at Stone's criminal prosecution, which Dr. Corsi was by all parties but did not ultimately testify.

          30.     Tellingly, in a video published by The Daily Caller, Defendant Shroyer appearing

   with Stone, admits that he will serve as a surrogate for Stone if Stone receives a gag order, which




                                                    8
Case
 Case 0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                         Document 5-1 EnteredononFLSD
                                   1 Entered      FLSDDocket
                                                       Docket04/08/2020
                                                              09/21/2020 Page
                                                                          Page9 198
                                                                                of 46of
                                        243


   he has.   6   The other Defendants, like Stoyer, are also surrogates of Stone.

             31.      Stone's illegal and improper attempts to influence the Russian collusion

   investigation were even been recognized by the presiding judge, the Honorable Amy Berman

   Jackson ("Judge Jackson"), who issued a complete "gag" order on Stone after Stone attempted to

   incite violence against Judge Jackson by putting a picture of her face and gun crosshairs up on

   his Instagram account. 1

             32.      In her minute order of February 21, 2019 imposing the total "gag" order on Stone,

   Judge Jackson directly cites and references his use of surrogates:

             Furthermore, the defendant may not comment publicly about the case indirectly
             by having statements made publicly on his behalf by surrogates, family members,
             spokespersons, representatives, or volunteers.

             33.      Defendants, each and every one of them, jointly and severally, have, by working

   in concert with Stone, therefore engaged in illegal witness tampering, intimidation and threats in

   violation of 18 U.S.C. § 1512 by virtue of the defamatory and threatening acts and practices as

   alleged herein. Not coincidentally, this was what largely Stone was indicted and later convicted

   for by Special Counsel Robert Mueller.

                                DEFENDANTS' DEFAMATORY CQNDTICT

             34.      Stone has appeared numerous times on programs of the Defendants, The Alex

   Jones Show and The War Room, which are hosted by Defendant Alex Jones and Shroyer where

   numerous false, misleading, malicious and defamatory statements of and concerning Plaintiff

   were made, published, and or ratified by all of the Defendants, each and every one of them.


   6 https://www.youtube.com/watch?v=SSDkh5RY tGo
   1 Judge in Roger Stone case orders hearing after he appeared to threaten her on Instagram,
   Washington Post, Feb. 19, 2019, available at:
   https://www .washingtonpost.com/politics/2019/02/18/roger-stone-deletes-photo-judge-presiding-
   over-his-case-says-he-didnt-mean-threaten-her/?utm _term=.2d3c5afa6326



                                                        9
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page10199  of
                                                                             of 46
                                      243


          35.     Plaintiff has demanded retraction and correction of the defamatory videos and

   publications set forth below and generally in this Complaint, but Defendants have refused,

   thereby ratifying any and all defamatory statements contained therein.

          36.     Defendants, each and every one of them, as set forth herein, acted with actual

   malice, in concert, as joint tortfeasors, as they knew that the statements which they published

   were false, especially since have known Plaintiff Klayman and had him as a guest commentator

   and newsmaker on their broadcasts for many years and intimately know of his background and

   significant accomplishments. As a result,     each of the Defendants were well aware that the

   statements made by Stone were false, misleading, malicious defamatory statements, published

   with actual malice by an unstable self-styled dirty trickster and now convicted felon. In addition,

   all of the Defendants, each and every one of them,       ratified   the malicious false statements

   published by Stone on their networks and media sites and when Plaintiff made a demand to

   retract them, each of the Defendants refused. Defendants, having been sued by other victims in

   similar situations, think they are above the law of defamation in particular, and have engaged, as

   pled herein, in a pattern and practice of behavior which flouts not just the law but human

   decency.

          37.     As the content containing the malicious false, misleading, and defamatory

   statements were published on the internet, it is proliferated like a "cancerous virus," and is now

   available for viewing from countless sources, thereby exponentially increasing the prejudicial

   and defamatory impact and severe damage inflicted on Plaintiff. Judge Jackson, in issuing her

   two gag orders against Stone, herself recognized how postings on the internet proliferate widely

   and once made cannot be taken back.

          I.      The January 18, 2019 Video
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page11200  of
                                                                             of 46
                                      243


          38.     Before Stone was indicted, on or about January 18, 2019, he appeared on The War

  Room with Defendant Shroyer, where he made several malicious false, misleading, and

   defamatory statements in this district, nationally and internationally regarding Plaintiff (the

   "January 18 Video").s The same video was published on Stone's YouTube channel, "Stone Cold

   Truth," on January 18, 2019.9

          39.     These malicious false, misleading, and defamatory statements were adopted and

   published by each and every one of the Defendants, rendering them joint tortfeasors and jointly

   and severally liable.

          40.     At 1:25 in the January 18 Video, Stone maliciously falsely published that "He's

   (Klayman) never actually won a courtroom victory in his life."

          41.     At 1:30 in the January 18 Video, Stone and the Defendants, each and every one of

   them jointly and severally at joint tortfeasors, maliciously falsely published, "He (Klayman) was

   ousted at Judicial Watch. Ask Tom Fitton [the current president of Judicial Watch] why he left.

   He was 'ousted' because of a 'sexual harassment complaint."'

          42.     In actuality and truth, Plaintiff Klayman left Judicial Watch on his own accord in

   order to run for U.S. Senate in Florida in 2003-2004.

          43.     Not coincidentally, Plaintiff Klayman has a jury verdict and judgment against

   Fitton's Judicial Watch for having defamed him with malice. Punitive damages were also

   awarded by the jury in the U.S. District Court for the Southern District of Florida.

          44.     At 1:37 in the January 18 Video, Stone maliciously falsely published, "He's

   (Klayman) incompetent, he's a numbskull, he's an idiot, he's an egomaniac, and he could be the

   single worst lawyer in America. With him as Jerry Corsi's lawyer, Corsi may get the electric


   s https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
   9 https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                    11
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page12201  of
                                                                             of 46
                                      243


   chair. So your idea that he's a good guy is entirely wrong"

          45.     In actuality, Plaintiff Klayman has been a practicing attorney for over four

   decades and has won numerous cases on behalf of his clients and also against the government for

   constitutional and other violations.   He is the founder of both Judicial Watch and Freedom

   Watch, a former candidate for the U.S. Senate in Florida, a former trial attorney and prosecutor

   of the Antitrust Division of the U.S. Department of Justice, where he was a member of the trial

   team that successfully broke up the AT&T monopoly and created competition in the

   telecommunications industry. Among many other legal victories, Plaintiff Klayman also won

   landmark decisions at the chairman and general counsel of Freedom Watch enjoining the illegal

   mass surveillance by the National Security Agency. Klayman v. Obama, l:13-cv-851 (D.D.C).

   See Exhibit 2 --Klayman biography, which is incorporated herein by reference. Stone knew this

   when he published the malicious false and misleading statements about Klayman and thus

   willfully and maliciously defamed Plaintiff Klayman.

          46.     At 2:01 in the January 18 Video, Stone and each and every one of the Defendants,

  jointly and severally as joint tortfeasors, maliciously falsely and misleadingly published that

   Plaintiff Klayman is a "piece of garbage."

          47.     At 4:11 in the January 18 Video, Stone and each and every one of the Defendants,

  jointly and severally as joint tortfeasors, maliciously falsely and misleadingly published, "For

   those people out there who think ... that Larry Klayman's IQ is higher than 70, you're wrong ... "

          48.     Defendants published these malicious           false, misleading,   and defamatory

   statements with malice and with full knowledge that they were false and misleading, and/or at a

   minimum, with a reckless disregard for its truthfulness. These statements falsely and

   misleadingly state that Plaintiff Corsi was fired from World Net Daily, that he committed perjury




                                                    12
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page13202  of
                                                                             of 46
                                      243


   (a federal offense), and that he is an untruthful person. They also create the false and misleading

   implication that Plaintiff Klayman is unqualified to be an attorney, public advocate and is a bad

   and loathsome person. Plaintiff Klayman is also an author, columnist and nationally syndicated

   radio and internet talk show host on Radio America, his show titled "Special Prosecutor with

  Larry Klayman." See www radioarnerica corn. The malicious false and misleading published

   statements as alleged herein also severely damaged Plaintiff Klayman personally and

   professionally in this regard, particularly since he and his show compete with Defendant

   Info Wars and and the other Defendants in media markets in this district, nationally and

   internationally. Plaintiff Corsi also competes with Defendant Info Wars and the other Defendants

   in media markets in this district, nationally and internationally.

                FACTS PERTAINING TO DEFENDANTS' UNFAIR COMPETITION

          49.     In addition to being an investigative journalist/author and a public interest

   litigator/advocate, respectively, Plaintiff Klayman is a competitor to Defendants as conservative

   media personalities, broadcasters, authors and columnists on social media and elsewhere.

          50.     For instance, Plaintiff Klayman also hosts an online radio show and produces

   videos that are posted on the internet, issues press releases, commentary and other publications.

          51.     Defendants, each and every one of them jointly and severally as joint tortfeasors,

   have made, adopted, and or ratified numerous false or misleading statements of fact of and

   concerning Plaintiff during their various programs and media postings and publication, which all

   contain significant advertisement or promotions.

          52.     These false and/or misleading facts materially prejudice the viewers and/or

   listeners as to the quality, nature, and contents of Plaintiffs      services, which has caused

   significant competitive and commercial injury to Plaintiff, as well as loss of good will and




                                                     13
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page14203  of
                                                                             of 46
                                      243


   reputation.

           53.    Plaintiff, like Defendants, rely on viewer and listener financial support and sales

   in order to continue their work. Defendants' false and/or misleading statements concerning

   Plaintiffs is meant to, and has, diverted financial support and sales away from Plaintiffs and to

   Defendants instead.

                                     FIRST CAUSE OF ACTION
                                            Defamation

           54.    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

           55.    Acting in concert, Defendants published malicious, false, misleading and

   defamatory statements of and concerning Plaintiff in this judicial district, nationwide, and

   worldwide.

           56.    These false and misleading statements were published with malice, as Defendants

   knew that they were false and misleading, or at a minimum acted with a reckless disregard for

   the truth.

           57.    Plaintiff has been severely harmed and damaged by these false and misleading

   statements because they subjected him to hatred, distrust, ridicule, contempt, and disgrace.

           58.    Plaintiff has been damaged by these false and misleading statements because they

   severely injured Plaintiff Klayman in his profession and businesses, as well as severely injured

   and damaged him personally, financially and in terms of his good will and reputation.

                                   SECOND CAUSE OF ACTION
                                       Defamation Per Se

           59.    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.




                                                    14
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page15204  of
                                                                             of 46
                                      243


           60.      Acting in concert, Defendants, as alleged herein, published numerous false,

   misleading and defamatory statements to severely harm and damage Plaintiff, which were

   republished elsewhere, and through surrogates, which published the falsity that Plaintiff have

   committed crimes, engaged in moral turpitude, and committed sexual misconduct, as set forth in

   the preceding paragraphs.

           61.      These false, misleading and defamatory statements were published in this district

   and on the internet and elsewhere, domestically and for the entire world to see and hear and in so

   doing Defendants published false and misleading facts, inter alia, that Plaintiffs conduct,

   characteristics or a condition are incompatible with the proper exercise of his lawful business,

   trade, profession or office, as well as personally.

           62.      These false and misleading statements were published with malice, as Defendants

   knew that they were false and misleading, and/or at a minimum acted with a reckless disregard

   for the truth.

           63.      This statements are per se defamatory because they falsely and misleadingly

   published that Plaintiff Klayman had committed sexual misconduct which are federal offense

   and felony. Defamation per se gives rise to the presumption that severe harm and damage has

   arisen by virtue of the malicious false and misleading statements.

           64.      These malicious false, misleading, and defamatory statements are defamatory per

   se and these false and misleading statements severely harmed and damaged Plaintiff Klayman in

   his profession as a public interest and private advocate and litigator and as an author, columnist

   and radio and internet radio talk show and syndicated host, as well as personally.

                                     THIRD CAUSE OF ACTION
                                      Defamation by Implication

           65.      Plaintiff re-alleges and incorporates by reference the allegations in the preceding



                                                     15
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page16205  of
                                                                             of 46
                                      243


   paragraphs of the Complaint as if fully set forth herein.

           66.      Acting in concert, Defendants published numerous false, misleading and

   defamatory statements about Plaintiff, as set forth in the preceding paragraphs.

           67.      These false, misleading and defamatory statements were published on the internet

   and published and republished elsewhere in this district, domestically and for the entire world to

   see and hear.

           68.      These false and misleading statements were published with malice, as Defendants

   knew that they were false and misleading, and/or at a minimum acted with a reckless disregard

   for the truth.

           69.      These statements created the false and misleading implication that Plaintiff

   Klayman committed sexual misconduct and is incompetent, among other false and misleading

   statements as pled in the preceding paragraphs.

           70.      Plaintiff has been severely harmed and damaged by these false and misleading

   statements because they subject him to hatred, distrust, ridicule, contempt, and disgrace.

           71.      Plaintiff has been damaged by these malicious false and misleading statements

   because the statements severely harmed and damaged Plaintiff in his professions as pubic

   interest and private practitioner lawyers and radio talk show hosts, whose credibility is the most

   important trait, as well as personally.

                                  FOURTH CAUSE OF ACTION
                         Unfair Competition -Lanham Act 15 U.S.C. § 1125(a)

           72.      Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

           73.      Defendants, acting together and in concert have and are engaged in acts of unfair

   competition in violation of the Lanham Act, 15 U.S.C. § 1125(a) and common law.



                                                     16
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page17206  of
                                                                             of 46
                                      243


          74.     Defendants have made false and/or misleading statements that have deceived

   and/or had the tendency to deceive a substantial segment of the receiving audience.

          75.     Defendants'    false and/or misleading       statements misrepresent the nature,

   characteristics, and qualities of Plaintiff Klayman's goods or services.

          76.     Defendants' false and/or misleading statements are material because that were

   highly likely to mislead and influence supporters' decisions to provide financial support and

   sales to Defendants instead of Plaintiff.

          77.     These false and misleading statements were made in interstate commerce, as they

   were widely broadcast on radio, on the internet, in social media, and elsewhere in this district,

   nationally and internationally.

          78.     Plaintiff has suffered significant damages, which are ongoing, due to Defendants'

   false and/or misleading statements. By law these damages are calculated based on Defendants'

   gross sales and receipts, which are trebled, plus an award of attorneys fees and costs.

                                     FIFTH CAUSE OF ACTION

          79.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

          80.     Defendants, acting together and in concert have violated the Florida Deceptive

   and Unfair Trade Practices Act.

          81.     Mr. Klayman is a competitor to Defendants.

          82.     Defendants have engaged in both deceptive acts and unfair practices by making

   misleading statements that misrepresent the nature, characteristics, and qualities of Plaintiff

   Klayman's goods or services.

          83.     Defendants'    false and/or misleading       statements misrepresent the nature,




                                                    17
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page18207  of
                                                                             of 46
                                      243


   characteristics, and qualities of Plaintiff Klayman's goods or services.

          84.     Defendants' false and/or misleading statements are material because that were

   highly likely to mislead and influence supporters' decisions to provide financial support and

   sales to Defendants instead of Plaintiff.

          85.     Defendants' misstatements would likely mislead the objective consumer acting

   reasonably under the circumstances.

          86.     Defendants' misstatements have actually misled numerous consumers, which has

   had a direct negative impact on the amount of financial support received by Mr. Klayman.

          87.     Plaintiff has suffered significant pecuniary damages directly and proximately

   caused by Defendants' deceptive acts and unfair practices, which are ongoing.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

          a.      As a result of significant damage caused by each of the Defendants, acting in

   concert, jointly and severally, in this district and throughout Florida, the nation and

   internationally, awarding Plaintiff compensatory including actual, consequential, incidental and

   punitive damages for malicious tortious conduct, perpetrated with actual malice, in an amount to

   be determined at trial and in excess of $50, 000,000 U.S. Dollars as redress for loss of his

   personal and professional reputations and good will, as well as past and prospective financial

   losses, personally and professionally.

          b.      Awarding Plaintiff attorney fees and costs

          c.      Granting such other relief as the Court deems appropriate and necessary including

   preliminary and permanent injunctive relief.

          PLAINTIFF DEMANDS TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.




                                                    18
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page19208  of
                                                                             of 46
                                      243


   Dated: April 9, 2020                           Respectfully Submitted,


                                                     Isl Larry Klayman
                                                  Larry Klayman, Esq.
                                                  7050 W. Palmetto Park Rd
                                                  Boca Raton FL 33433
                                                  Telephone: 561-558-5336
                                                  Email: ]eklayrnan@grnail corn

                                                  PLAINTIFF PRO SE




                                        19
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page20209  of
                                                                             of 46
                                      243




                      EXHIBIT 1
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page21210  of
                                                                             of 46
                                      243


                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA                      *       CRIMINAL NO.
                                                  *
            V.                                    *       Grand Jury Original
                                                  *
    ROGER JASON STONE, JR.,                       *       18 U.S.C. §§ 1001, 1505, 1512, 2
                                                  *
                   Defendant.                     *
                                                  *
                                                  *
                                                  *
                                              *******
                                            INDICTMENT

   The Grand Jury for the District of Columbia charges:

                                             Introduction

   1.     By in or around May 2016, the Democratic National Committee ("DNC") and the

   Democratic Congressional Campaign Committee ("DCCC") became aware that their computer

   systems had been compromised by unauthorized intrusions and hired a security company

   ("Company 1") to identify the extent of the intrusions.

   2.     On or about June 14, 2016, the DNC-through         Company I-publicly    announced that it

   had been hacked by Russian government actors.

   3.     From in or around July 2016 through in or around November 2016, an organization

   ("Organization 1"), which had previously posted documents stolen by others from U.S. persons,

   entities, and the U.S. government, released tens of thousands of documents stolen from the DNC

   and the personal email account of the chairman of the U.S. presidential campaign of Hillary

   Clinton ("Clinton Campaign").
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page22211  of
                                                                             of 46
                                      243


          a.      On or about July 22, 2016, Organization 1 released documents stolen from the

                 DNC.

          b.     Between on or about October 7, 2016 and on or about November 7, 2016,

                  Organization 1 released approximately 33 tranches of documents that had been

                  stolen from the personal email account of the Clinton Campaign chairman, totaling

                  over 50,000 stolen documents.

   4.     ROGER JASON STONE, JR. was a political consultant who worked for decades in U.S.

   politics and on U.S. political campaigns. STONE was an official on the U.S. presidential campaign

   of Donald J. Trump ("Trump Campaign") until in or around August 2015, and maintained regular

   contact with and publicly supported the Trump Campaign through the 2016 election.

   5.     During the summer of 2016, STONE spoke to senior Trump Campaign officials about

   Organization 1 and information it might have had that would be damaging to the Clinton

   Campaign. STONE was contacted by senior Trump Campaign officials to inquire about future

   releases by Organization 1.

   6.     By in or around early August 2016, STONE was claiming both publicly and privately to

   have communicated with Organization 1. By in or around mid-August 2016, Organization 1 made

   a public statement denying direct communication with STONE. Thereafter, STONE said that his

   communication with Organization 1 had occurred through a person STONE described as a "mutual

   friend," "go-between," and "intermediary." STONE also continued to communicate with members

   of the Trump Campaign about Organization 1 and its intended future releases.

   7.     After the 2016 U.S. presidential election, the U.S. House of Representatives Permanent

   Select Committee on Intelligence ("HPSCI"), the U.S. Senate Select Committee on Intelligence

   ("SSCI"), and the Federal Bureau of Investigation ("FBI") opened or announced their respective



                                                  2
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page23212  of
                                                                             of 46
                                      243


   investigations into Russian interference in the 2016 U.S. presidential election, which included

   investigating STONE's claims of contact with Organization 1.

   8.     In response, STONE took steps to obstruct these investigations. Among other steps to

   obstruct the investigations, STONE:

          a.      Made multiple false statements to HPSCI about his interactions regarding

                  Organization 1, and falsely denied possessing records that contained evidence of

                  these interactions; and

          b.      Attempted to persuade a witness to provide false testimony to and withhold

                  pertinent information from the investigations.

                                     Other Relevant Individuals

   9.     Person 1 was a political commentator who worked with an online media publication during

   the 2016 U.S. presidential campaign. Person 1 spoke regularly with STONE throughout the

   campaign, including about the release of stolen documents by Organization 1.

   10.    Person 2 was a radio host who had known STONE for more than a decade. In testimony

   before HPSCI on or about September 26, 2017, STONE described Person 2 (without naming him)

   as an "intermediary," "go-between," and "mutual friend" to the head of Organization 1. In a

   follow-up letter to HPSCI dated October 13, 2017, STONE identified Person 2 by name and

   claimed Person 2 was the "gentleman who confirmed for Mr. Stone" that the head of

   Organization 1 had "'[e]mails related to Hillary Clinton which are pending publication.'"

                                             Background

               STONE's Communications About Organization 1 During the Campaign

   11.    By in or around June and July 2016, STONE informed senior Trump Campaign officials

   that he had information indicating Organization 1 had documents whose release would be




                                                   3
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page24213  of
                                                                             of 46
                                      243


   damaging to the Clinton Campaign. The head of Organization 1 was located at all relevant times

   at the Ecuadorian Embassy in London, United Kingdom.

   12.    After the July 22, 2016 release of stolen DNC emails by Organization 1, a senior Trump

   Campaign official was directed to contact STONE about any additional releases and what other

   damaging information Organization 1 had regarding the Clinton Campaign. STONE thereafter

   told the Trump Campaign about potential future releases of damaging material by Organization 1.

   13.    STONE also corresponded with associates about contacting Organization 1 in order to

   obtain additional emails damaging to the Clinton Campaign.

          a.     On or about July 25, 2016, STONE sent an email to Person 1 with the subject line,

                 "Get to [the head of Organization 1]." The body of the message read, "Get to [the

                 head of Organization 1] [ a]t Ecuadorian Embassy in London and get the pending

                 [Organization 1] emails ... they deal with Foundation, allegedly." On or about the

                 same day, Person 1 forwarded STONE's email to an associate who lived in the

                 United Kingdom and was a supporter of the Trump Campaign.

          b.     On or about July 31, 2016, STONE emailed Person 1 with the subject line, "Call

                 me MON." The body of the email read in part that Person 1's associate in the

                 United Kingdom "should see [the head of Organization 1]."

          c.     On or about August 2, 2016, Person 1 emailed STONE. Person 1 wrote that he was

                 currently in Europe and planned to return in or around mid-August. Person 1 stated

                 in part, "Word is friend in embassy plans 2 more dumps. One shortly after I'm

                 back. 2nd in Oct. Impact planned to be very damaging." The phrase "friend in

                 embassy" referred to the head of Organization 1. Person 1 added in the same email,

                 "Time to let more than [the Clinton Campaign chairman] to be exposed as in bed w



                                                 4
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page25214  of
                                                                             of 46
                                      243


                 enemy if they are not ready to drop HRC. That appears to be the game hackers are

                 now about. Would not hurt to start suggesting HRC old, memory bad, has stroke -

                 neither he nor she well. I expect that much of next dump focus, setting stage for

                 Foundation debacle."

   14.    Starting in early August 2016, after receiving the August 2, 2016 email from Person 1,

   STONE made repeated statements about information he claimed to have learned from the head of

   Organization 1.

          a.     On or about August 8, 2016, STONE attended a public event at which he stated, "I

                 actually have communicated with [the head of Organization 1]. I believe the next

                 tranche of his documents pertain to the Clinton Foundation, but there's no telling

                 what the October surprise may be."

          b.     On or about August 12, 2016, STONE stated during an interview that he was "in

                 communication with [the head of Organization 1]" but was "not at liberty to discuss

                 what I have."

          c.     On or about August 16, 2016, STONE stated during an interview that "it became

                 known on this program that I have had some back-channel communication with

                 [Organization 1] and [the head of Organization 1]." In a second interview on or

                 about the same day, STONE stated that he "communicated with [the head of

                 Organization 1]" and that they had a "mutual acquaintance who is a fine

                 gentleman."

          d.     On or about August 18, 2016, STONE stated during a television interview that he

                 had communicated with the head of Organization 1 through an "intermediary,

                 somebody who is a mutual friend."




                                                 5
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page26215  of
                                                                             of 46
                                      243


          e.     On or about August 23, 2016, Person 2 asked STONE during a radio interview,

                 "You've been in touch indirectly with [the head of Organization 1]. ...     Can you

                 give us any kind of insight? Is there an October surprise happening?" STONE

                 responded, "Well, first of all, I don't want to intimate in any way that I control or

                 have influence with [the head of Organization 1] because I do not. ...    We have a

                 mutual friend, somebody we both trust and therefore I am a recipient of pretty good

                 information."

   15.    Beginning on or about August 19, 2016, STONE exchanged written communications,

   including by text message and email, with Person 2 about Organization 1 and what the head of

   Organization 1 planned to do.

          a.     On or about August 19, 2016, Person 2 sent a text message to STONE that read in

                 part, "I'm going to have [the head of Organization 1] on my show next Thursday."

                 On or about August 21, 2016, Person 2 sent another text message to STONE,

                 writing in part, "I have [the head of Organization 1] on Thursday so I'm completely

                 tied up on that day."

          b.     On or about August 25, 2016, the head of Organization 1 was a guest on Person 2's

                 radio show for the first time. On or about August 26, 2016, Person 2 sent a text

                 message to STONE that stated, "[the head of Organization 1] talk[ed] about you

                 last night." STONE asked what the head of Organization 1 said, to which Person 2

                 responded, "He didn't say anything bad we were talking about how the Press is

                 trying to make it look like you and he are in cahoots."

          c.     On or about August 27, 2016, Person 2 sent text messages to STONE that said, "We

                 are working on a [head of Organization 1] radio show," and that he (Person 2) was



                                                  6
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page27216  of
                                                                             of 46
                                      243


              "in charge" of the project. In a text message sent later that day, Person 2 added,

              "[The head of Organization 1] has kryptonite on Hillary."

         d.   On or about September 18, 2016, STONE sent a text message to Person 2 that said,

              "I am e-mailing u a request to pass on to [the head of Organization 1]." Person 2

              responded "Ok," and added in a later text message, "[j]ust remember do not name

              me as your connection to [the head of Organization 1] you had one before that you

              referred to."

                      1.      On or about the same day, September 18, 2016, STONE emailed

                              Person 2 an article with allegations against then-candidate Clinton

                              related to her service as Secretary of State. STONE stated, "Please

                              ask [the head of Organization 1] for any State or HRC e-mail from

                              August 10 to August 30-particularly        on August 20, 2011 that

                              mention [the subject of the article] or confirm this narrative."

                      11.     On or about September 19, 2016, STONE texted Person 2 again,

                              writing, "Pass my message . . . to [the head of Organization 1]."

                              Person 2 responded, "I did." On or about September 20, 2016,

                              Person 2 forwarded the request to a friend who was an attorney with

                              the ability to contact the head of Organization 1. Person 2 blind-

                              copied STONE on the forwarded email.

         e.   On or about September 30, 2016, Person 2 sent STONE via text message a

              photograph of Person 2 standing outside the Ecuadorian Embassy in London where

              the head of Organization 1 was located.




                                                7
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page28217  of
                                                                             of 46
                                      243


          f.      On or about October 1, 2016, which was a Saturday, Person 2 sent STONE text

                 messages that stated, "big news Wednesday ... now pretend u don't know me ...

                 Hillary's campaign will die this week." In the days preceding these messages, the

                 press had reported that the head of Organization 1 planned to make a public

                  announcement on or about Tuesday, October 4, 2016, which was reported to be the

                 ten-year anniversary of the founding of Organization 1.

          g.      On or about October 2, 2016, STONE emailed Person 2, with the subject line

                 "WTF? ," a link to an article reporting that Organization 1 was canceling its "highly

                  anticipated Tuesday announcement due to security concerns." Person 2 responded

                 to STONE, "head fake."

          h.      On or about the same day, October 2, 2016, STONE texted Person 2 and asked,

                 "Did [the head of Organization 1] back off." On or about October 3, 2016, Person

                 2 initially responded, "I can't tal[k] about it."    After further exchanges with

                  STONE, Person 2 said, "I think it[']s on for tomorrow." Person 2 added later that

                  day, "Off the Record Hillary and her people are doing a full-court press they [sic]

                 keep [the head of Organization 1] from making the next dump ... That's all I can

                 tell you on this line ... Please leave my name out of it."

   16.    In or around October 2016, STONE made statements about Organization 1's future

   releases, including statements similar to those that Person 2 made to him. For example:

          a.      On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

                  Campaign, "Spoke to my friend in London last night. The payload is still coming."

          b.     Also on or about October 3, 2016, STONE received an email from a reporter who

                 had connections to a high-ranking Trump Campaign official that asked, "[the head




                                                   8
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page29218  of
                                                                             of 46
                                      243


                    of Organization 1] - what's he got? Hope it's good." STONE responded in part,

                    "It is. I'd tell [the high-ranking Trump Campaign official] but he doesn't call me

                    back."

          c.        On or about October 4, 2016, the head of Organization 1 held a press conference

                    but did not release any new materials pertaining to the Clinton Campaign. Shortly

                    afterwards, STONE received an email from the high-ranking Trump Campaign

                    official asking about the status of future releases by Organization 1. STONE

                    answered that the head of Organization 1 had a "[ s]erious security concern" but that

                    Organization 1 would release "a load every week going forward."

          d.        Later that day, on or about October 4, 2016, the supporter involved with the Trump

                    Campaign asked STONE via text message if he had "hear[ d] anymore from

                    London." STONE replied, "Yes - want to talk on a secure line - got Whatsapp?"

                    STONE subsequently told the supporter that more material would be released and

                    that it would be damaging to the Clinton Campaign.

   17.    On or about October 7, 2016, Organization 1 released the first set of emails stolen from the

   Clinton Campaign chairman. Shortly after Organization 1's release, an associate of the high-

   ranking Trump Campaign official sent a text message to STONE that read "well done." In

   subsequent conversations with senior Trump Campaign officials, STONE claimed credit for

   having correctly predicted the October 7, 2016 release.

                                             The Investigations

   18.    In or around 2017, government officials publicly disclosed investigations into Russian

   interference in the 2016 U.S. presidential election and possible links to individuals associated with

   the campaigns.



                                                     9
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page30219  of
                                                                             of 46
                                      243


          a.     On or about January 13, 2017, the chairman and vice chairman of SSCI announced

                 the committee would conduct an inquiry that would investigate, among other

                 things, any intelligence regarding links between Russia and individuals associated

                 with political campaigns, as well as Russian cyber activity and other "active

                 measures" directed against the United States in connection with the 2016 election.

          b.     On or about January 25, 2017, the chairman and ranking member of HPSCI

                 announced that HPSCI had been conducting an inquiry similar to SSCI's.

          c.     On or about March 20, 2017, the then-director of the FBI testified at a HPSCI

                 hearing and publicly disclosed that the FBI was investigating Russian interference

                 in the 2016 election and possible links and coordination between the Trump

                 Campaign and the Russian government.

          d.     By in or around August 2017, news reports stated that a federal grand jury had

                 opened an investigation into matters relating to Russian government efforts to

                 interfere in the 2016 election, including possible links and coordination between

                 the Trump Campaign and the Russian government.

                               STONE's False Testimony to HPSCI

   19.    In or around May 2017, HPSCI sent a letter requesting that STONE voluntarily appear

   before the committee and produce:

                 Any documents, records, electronically stored information
                 including e-mail, communication, recordings, data and tangible
                 things (including, but not limited to, graphs, charts, photographs,
                 images and other documents) regardless of form, other than those
                 widely available (e.g., newspaper articles) that reasonably could
                 lead to the discovery of any facts within the investigation's publicly-
                 announced parameters.

   On or about May 22, 2017, STONE caused a letter to be submitted to HPSCI stating that "Mr.
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page31220  of
                                                                             of 46
                                      243


   Stone has no documents, records, or electronically stored information, regardless of form, other

   than those widely available that reasonably could lead to the discovery of any facts within the

   investigation's publicly-announced parameters."

   20.    On or about September 26, 2017, STONE testified before HPSCI in Washington, D.C. as

   part of the committee's ongoing investigation. In his opening statement, STONE stated, "These

   hearings are largely based on a yet unproven allegation that the Russian state is responsible for the

   hacking of the DNC and [the Clinton Campaign chairman] and the transfer of that information to

   [Organization 1]." STONE further stated that "[m]embers of this Committee" had made certain

   "assertions against me which must be rebutted here today," which included "[t]he charge that I

   knew in advance about, and predicted, the hacking of Clinton campaign chairman['s] email, [and]

   that I had advanced knowledge of the source or actual content of the [Organization 1] disclosures

   regarding Hillary Clinton."

   21.    In the course of his HPSCI testimony, STONE made deliberately false and misleading

   statements to the committee concerning, among other things, his possession of documents

   pertinent to HPSCI's investigation; the source for his early August 2016 statements about

   Organization 1; requests he made for information from the head of Organization 1; his

   communications with his identified intermediary; and his communications with the Trump

   Campaign about Organization 1.

     STONE's False and Misleading Testimony About His Possession of Documents Pertinent to
                                    HPSCI' s Investigation

   22.    During his HPSCI testimony, STONE was asked, "So you have no emails to anyone

   concerning the allegations of hacked documents ... or any discussions you have had with third

   parties about [the head of Organization 1]? You have no emails, no texts, no documents

   whatsoever, any kind of that nature?" STONE falsely and misleadingly answered, "That is correct.


                                                    11
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page32221  of
                                                                             of 46
                                      243


  Not to my knowledge."

   23.    In truth and in fact, STONE had sent and received numerous emails and text messages

   during the 2016 campaign in which he discussed Organization 1, its head, and its possession of

   hacked emails. At the time of his false testimony, STONE was still in possession of many of these

   emails and text messages, including:

          a.      The email from STONE to Person 1 on or about July 25, 2016 that read in part,

                  "Get to [the head of Organization 1] [ a]t Ecuadorian Embassy in London and get

                 the pending [Organization 1] emails ... they deal with Foundation, allegedly.";

          b.      The email from STONE to Person 1 on or about July 31, 2016 that said an associate

                  of Person 1 "should see [the head of Organization 1].";

          c.      The email from Person 1 to STONE on or about August 2, 2016 that stated in part,

                  "Word is friend in embassy plans 2 more dumps. One shortly after I'm back. 2nd

                  in Oct. Impact planned to be very damaging.";

          d.      Dozens of text messages and emails, beginning on or about August 19, 2016 and

                  continuing through the election, between STONE and Person 2 in which they

                  discussed Organization 1 and the head of Organization 1;

          e.      The email from STONE on or about October 3, 2016 to the supporter involved with

                 the Trump Campaign, which read in part, "Spoke to my friend in London last night.

                  The payload is still coming."; and

          f.      The emails on or about October 4, 2016 between STONE and the high-ranking

                 member of the Trump Campaign, including STONE's statement that Organization

                  1 would release "a load every week going forward."




                                                   12
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page33222  of
                                                                             of 46
                                      243


   24.    By falsely claiming that he had no emails or text messages in his possession that referred

   to the head of Organization 1, STONE avoided providing a basis for HPSCI to subpoena records

   in his possession that could have shown that other aspects of his testimony were false and

   misleading.

         STONE's False and Misleading Testimony About His Early August 2016 Statements

   25.    During his HPSCI testimony on or about September 26, 2017, STONE was asked to

   explain his statements in early August 2016 about being in contact with the head of Organization 1.

   STONE was specifically asked about his statement on or about August 8, 2016 that "I've actually

   communicated with [the head of Organization 1]," as well as his statement on or about August 12,

   2016 that he was "in communication with [the head of Organization 1]" but was "not at liberty to

   discuss what I have."

   26.    STONE responded that his public references to having a means of contacting Organization

   1 referred exclusively to his contact with a journalist, who STONE described as a "go-between, as

   an intermediary, as a mutual friend" of the head of Organization 1. STONE stated that he asked

   this individual, his intermediary, "to confirm what [the head of Organization 1] ha[ d] tweeted,

   himself, on July 21st, that he ha[d] the Clinton emails and that he [would] publish them." STONE

   further stated that the intermediary "was someone I knew had interviewed [the head of

   Organization 1]. And I merely wanted confirmation of what he had tweeted on the 21st." STONE

   declined to tell HP SCI the name of this "intermediary" but provided a description in his testimony

   that was consistent with Person 2.

   27.    On or about October 13, 2017, STONE caused a letter to be submitted to HPSCI that

   identified Person 2 by name as the "gentleman who confirmed for Mr. Stone" that the head of

   Organization 1 had "'[e]mails related to Hillary Clinton which are pending publication.'"



                                                   13
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page34223  of
                                                                             of 46
                                      243


   28.     STONE's explanation of his August 2016 statements about communicating with the head

   of Organization 1 was false and misleading. In truth and in fact, the first time Person 2 interviewed

   the head of Organization 1 was on or about August 25, 2016, after STONE made his August 8 and

   August 12, 2016 public statements.        Similarly, at the time STONE made his August 2016

   statements, STONE had directed Person 1-not Person 2-to          contact the head of Organization 1.

   And Person 1-not Person 2-had told STONE in advance ofSTONE's August 8 and August 12,

   2016 public statements that "[w]ord is friend in embassy plans 2 more dumps," including one in

   October. At no time did STONE identify Person 1 to HPSCI as another individual STONE

   contacted to serve as a "go-between," "intermediary," or other source of information from

   Organization 1. STONE also never disclosed his exchanges with Person 1 when answering

   HPSCI's questioning about STONE's August 8 and August 12, 2016 statements.

    STONE's False and Misleading Testimony About Requests He Made for Information from the
                                    Head of Organization 1

   29.    During his HPSCI testimony, STONE was asked, "[W]hat was the extent of the

   communication with [the intermediary]?" STONE replied, "I asked him to confirm ... that the

   tweet of [the head of Organization 1] of the 21st was accurate, that they did in fact have ... Hillary

   Clinton emails and that they would release them." STONE was then asked, "Did you ask [the

   intermediary] to communicate anything else to [the head of Organization 1]?" STONE falsely and

   misleadingly responded, "I did not." STONE was then asked, "Did you ask [the intermediary] to

   do anything on your own behalf?" STONE falsely and misleadingly responded, "I did not."

   30.    In truth and in fact, STONE directed both Person 1 and Person 2 to pass on requests to the

   head of Organization 1 for documents that STONE believed would be damaging to the Clinton

   Campaign. For example:

          a.      As described above, on or about July 25, 2016, STONE sent Person 1 an email that


                                                     14
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page35224  of
                                                                             of 46
                                      243


                      read, "Get to [the head of Organization 1] [ a]t Ecuadorian Embassy in London and

                      get the pending [Organization 1] emails ... they deal with Foundation, allegedly."

           b.         On or about September 18, 2016, STONE sent a text message to Person 2 that said,

                      "I am e-mailing u a request to pass on to [the head of Organization 1]," and then

                      emailed Person 2 an article with allegations against then-candidate Clinton related

                      to her service as Secretary of State.   STONE added, "Please ask [the head of

                      Organization 1] for any State or HRC e-mail from August 10 to August 30-

                      particularly on August 20, 2011 that mention [the subject of the article] or confirm

                      this narrative."

           c.         On or about September 19, 2016, STONE texted Person 2 again, writing "Pass my

                      message ... to [the head of Organization 1]." Person 2 responded, "I did," and the

                      next day Person 2, on an email blind-copied to STONE, forwarded the request to

                      an attorney who had the ability to contact the head of Organization 1.

         STONE's False and Misleading Testimony About Communications with His Identified
                                           Intermediary

   31.     During his HPSCI testimony, STONE was asked repeatedly about his communications

   with the person he identified as his intermediary. STONE falsely and misleadingly stated that he

   had never communicated with his intermediary in writing in any way. During one exchange,

   STONE falsely and misleadingly               claimed only to have spoken with the intermediary

   telephonicall y:

                      Q:      [H]ow did you communicate with the intermediary?
                      A:      Over the phone.
                      Q:      And did you have any other means of communicating with
                              the intermediary?
                      A:      No.
                      Q:      No text messages, no -none of the list, right?


                                                       15
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page36225  of
                                                                             of 46
                                      243


                  A:     No.

   Later during his testimony, STONE agam falsely denied ever communicating with his

   intermediary in writing:

                  Q:     So you never communicated with your intermediary m
                         writing in any way?
                  A:     No.
                  Q:     Never emailed him or texted him?
                  A:     He's not an email guy.
                  Q:     So all your conversations with him were in person or over
                         the phone.
                  A:      Correct.

   32.    In truth and in fact, as described above, STONE and Person 2 (who STONE identified to

   HPSCI as his intermediary) engaged in frequent written communication by email and text

   message. STONE also engaged in frequent written communication by email and text message

   with Person 1, who also provided STONE with information regarding Organization 1.

   33.    Written communications between STONE and Person 1 and between STONE and Person 2

   continued through STONE's HPSCI testimony. Indeed, on or about September 26, 2017-the    day

   that STONE testified before HPSCI and denied having ever sent or received emails or text

   messages from Person 2-STONE       and Person 2 exchanged over thirty text messages.

   34.    Certain electronic messages between STONE and Person 1 and between STONE and

   Person 2 would have been material to HPSCI. For example:

          a.      In or around July 2016, STONE emailed Person 1 to "get to" the head of

                  Organization 1 and obtain the pending emails.

          b.      In or around September 2016, STONE sent messages directing Person 2 to pass a

                  request to the head of Organization 1.

          c.      On or about January 6, 2017, Person 2 sent STONE an email that had the subject


                                                  16
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page37226  of
                                                                             of 46
                                      243


                  line "Back channel bs." In the email, Person 2 wrote, "Well I have put together

                 timelines[] and you[] said you have a back-channel way back a month before I had

                  [the head of Organization 1] on my show . . . I have never had a conversation with

                  [the head of Organization 1] other than my radio show . . . I have pieced it all

                 together ... so you may as well tell the truth that you had no back-channel or there's

                 the guy you were talking about early August."

    STONE's False and Misleading Testimony About Communications with the Trump Campaign

   35.    During his HPSCI testimony, STONE was asked, "did you discuss your conversations with

   the intermediary with anyone involved in the Trump campaign?" STONE falsely and misleadingly

   answered, "I did not." In truth and in fact, and as described above, STONE spoke to multiple

   individuals involved in the Trump Campaign about what he claimed to have learned from his

   intermediary to Organization 1, including the following:

          a.      On multiple occasions, STONE told senior Trump Campaign officials about

                 materials possessed by Organization 1 and the timing of future releases.

          b.      On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

                  Campaign, "Spoke to my friend in London last night. The payload is still coming."

          c.      On or about October 4, 2016, STONE told a high-ranking Trump Campaign official

                 that the head of Organization 1 had a "[ s ]erious security concern" but would release

                  "a load every week going forward."

     Attempts to Prevent Person 2 from Contradicting STONE's False Statements to HPSCI

   36.    On or about October 19, 2017, STONE sent Person 2 an excerpt of his letter to HP SCI that

   identified Person 2 as his "intermediary" to Organization 1. STONE urged Person 2, if asked by

   HPSCI, to falsely confirm what STONE had previously testified to, including that it was Person 2




                                                   17
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page38227  of
                                                                             of 46
                                      243


   who provided STONE with the basis for STONE's early August 2016 statements about contact

   with Organization 1. Person 2 repeatedly told STONE that his testimony was false and told him

   to correct his testimony to HPSCI. STONE did not do so. STONE then engaged in a prolonged

   effort to prevent Person 2 from contradicting STONE's false statements to HPSCI.

   37.    In or around November 2017, Person 2 received a request from HPSCI to testify voluntarily

   before the committee. After being contacted by HPSCI, Person 2 spoke and texted repeatedly with

   STONE. In these discussions, STONE sought to have Person 2 testify falsely either that Person 2

   was the identified intermediary or that Person 2 could not remember what he had told STONE.

   Alternatively, STONE sought to have Person 2 invoke his Fifth Amendment right against self-

   incrimination. For example:

          a.     On or about November 19, 2017, in a text message to STONE, Person 2 said that

                 his lawyer wanted to see him (Person 2). STONE responded, "'Stonewall it. Plead

                 the fifth. Anything to save the plan' ... Richard Nixon." On or about November

                 20, 2017, Person 2 informed HPSCI that he declined HPSCI's request for a

                 voluntary interview.

          b.     On or about November 21, 2017, Person 2 texted STONE, "I was told that the house

                 committee lawyer told my lawyer that I will be getting a subpoena."       STONE

                 responded, "That was the point at which your lawyers should have told them you

                 would assert your 5th Amendment rights if compelled to appear."

          c.     On or about November 28, 2017, Person 2 received a subpoena compelling his

                 testimony before HPSCI. Person 2 informed STONE of the subpoena.

          d.     On or about November 30, 2017, STONE asked Person 1 to write publicly about

                 Person 2. Person 1 responded, "Are you sure you want to make something out of



                                                  18
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page39228  of
                                                                             of 46
                                      243


                 this now? Why not wait to see what [Person 2] does. You may be defending

                 yourself too much-raising    new questions that will fuel new inquiries. This may

                 be a time to say less, not more."      STONE responded by telling Person 1 that

                 Person 2 "will take the 5th-but   let's hold a day."

          e.     On multiple occasions, including on or about December 1, 2017, STONE told

                 Person 2 that Person 2 should do a "Frank Pentangeli" before HPSCI in order to

                 avoid contradicting STONE' s testimony. Frank Pentangeli is a character in the film

                 The Godfather: Part 11, which both STONE and Person 2 had discussed, who

                 testifies before a congressional committee and in that testimony claims not to know

                 critical information that he does in fact know.

          f.     On or about December 1, 2017, STONE texted Person 2, "And if you turned over

                 anything to the FBI you're a fool." Later that day, Person 2 texted STONE, "You

                 need to amend your testimony before I testify on the 15th." STONE responded, "If

                 you testify you're a fool. Because of tromp I could never get away with a certain

                 [sic] my Fifth Amendment rights but you can. I guarantee you you are the one who

                 gets indicted for perjury if you're stupid enough to testify."

   38.    On or about December 12, 2017, Person 2 informed HPSCI that he intended to assert his

   Fifth Amendment privilege against self-incrimination ifrequired to appear by subpoena. Person 2

   invoked his Fifth Amendment privilege in part to avoid providing evidence that would show

   STONE's previous testimony to Congress was false.

   39.    Following Person 2's invocation of his Fifth Amendment privilege not to testify before

   HPSCI, STONE and Person 2 continued to have discussions about the various investigations into

   Russian interference in the 2016 election and what information Person 2 would provide to



                                                   19
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page40229  of
                                                                             of 46
                                      243


   investigators.   During these conversations, STONE repeatedly made statements intended to

   prevent Person 2 from cooperating with the investigations. For example:

           a.       On or about December 24, 2017, Person 2 texted STONE, "I met [the head of

                    Organization 1] for f[i ]rst time this yea[ r] sept 7 ... docs prove that. . . . You should

                    be honest w fbi ... there was no back channel ... be honest." STONE replied

                    approximately two minutes later, "I'm not talking to the FBI and if your smart you

                    won't either."

          b.        On or about April 9, 2018, STONE wrote in an email to Person 2, "You are a rat.

                    A stoolie. You backstab your friends-run your mouth my lawyers are dying Rip

                    you to shreds."      STONE also said he would "take that dog away from you,"

                    referring to Person 2's dog. On or about the same day, STONE wrote to Person 2,

                    "I am so ready. Let's get it on. Prepare to die [expletive]."

           c.       On or about May 21, 2018, Person 2 wrote in an email to STONE, "You should

                    have just been honest with the house Intel committee ... you've opened yourself

                    up to perjury charges like an idiot."       STONE responded, "You are so full of

                    [expletive].     You got nothing.     Keep running your mouth and I'll file a bar

                    complaint against your friend [the attorney who had the ability to contact the head

                    of Organization 1]."




                                                        20
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page41230  of
                                                                             of 46
                                      243


                                            COUNT ONE
                                     (Obstruction of Proceeding)

   40.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

   if fully set forth herein.

   41.     From in or around May 2017 through at least December 2017, within the District of

   Columbia and elsewhere, the defendant ROGER JASON STONE, JR., corruptly influenced,

   obstructed, impeded, and endeavored to influence, obstruct, and impede the due and proper

   exercise of the power of inquiry under which any inquiry and investigation is being had by either

   House, and any committee of either House and any joint committee of the Congress, to wit:

   STONE testified falsely and misleadingly at a HPSCI hearing in or around September 2017;

   STONE failed to tum over and lied about the existence ofresponsive records to HPSCI's requests

   about documents; STONE submitted and caused to be submitted a letter to HPSCI falsely and

   misleadingly describing communications with Person 2; and STONE attempted to have Person 2

   testify falsely before HPSCI or prevent him from testifying.

           All in violation of Title 18, United States Code, Sections 1505 and 2.




                                                   21
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page42231  of
                                                                             of 46
                                      243


                                    COUNTS TWO THROUGH SIX
                                         (False Statements)

   42.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

   if fully set forth herein.

   43.     On or about September 26, 2017, within the District of Columbia and elsewhere, in a matter

   within the jurisdiction of the legislative branch of the Government of the United States, the

   defendant ROGER JASON STONE, JR., knowingly and willfully made and caused to be made

   materially false, fictitious, and fraudulent statements and representations, to wit:

                          Count                                       False Statement

                                2                      STONE testified falsely that he did not have
                                                       emails with third parties about the head of
                                                       Organization 1, and that he did not have any
                                                       documents, emails, or text messages that refer
                                                       to the head of Organization 1.

                                3                      STONE testified falsely that his August 2016
                                                       references to being in contact with the head of
                                                       Organization      1   were     references    to
                                                       communications with a single "go-between,"
                                                       "mutual friend," and "intermediary," who
                                                       STONE identified as Person 2.

                                4                      STONE testified falsely that he did not ask the
                                                       person he referred to as his "go-between,"
                                                       "mutual friend," and "intermediary," to
                                                       communicate anything to the head of
                                                       Organization 1 and did not ask the
                                                       intermediary to do anything on STONE's
                                                       behalf.

                                5                      STONE testified falsely that he and the person
                                                       he referred to as his "go-between," "mutual
                                                       friend,"   and "intermediary"        did not
                                                       communicate via text message or email about
                                                       Organization 1.

                                6                      STONE testified falsely that he had never
                                                       discussed his conversations with the person he
                                                       referred to as his "go-between," "mutual


                                                    22
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page43232  of
                                                                             of 46
                                      243


                          Count                                      False Statement

                                                      friend," and "intermediary" with anyone
                                                      involved in the Trump Campaign.


           All in violation of Title 18, United States Code, Sections 1001(a)(2) and 2.




                                           COUNT SEVEN
                                         (Witness Tampering)

   44.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

   if fully set forth herein.

   45.     Between in or around September 2017 and present, within the District of Columbia and

   elsewhere, the defendant ROGER JASON STONE, JR., knowingly and intentionally corruptly

   persuaded and attempted to corruptly persuade another person, to wit: Person 2, with intent to

   influence, delay, and prevent the testimony of any person in an official proceeding.

           All in violation of Title 18, United States Code, Section 1512(b)(l).




                                                         Robert S. Mueller, III
                                                         Special Counsel
                                                         U.S. Department of Justice


   A TRUE BILL:




   Foreperson




                                                    23
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page44233  of
                                                                             of 46
                                      243


   Date: January 24, 2019




                                        24
Case
Case 0:20-cv-61912-DPG
     9:20-cv-80614-RKA Document
                       Document 5-1 Entered
                                1 Entered onon FLSD
                                             FLSD   Docket
                                                  Docket   09/21/2020Page
                                                         04/08/2020   Page45234  of
                                                                             of 46
                                      243




                      EXHIBIT 2
   Case 0:20-cv-61912-DPG
   Case 9:20-cv-80614-RKA Document 5-1
                                   1 Entered onon
                                       Entered  FLSD Docket
                                                  FLSD      04/08/2020
                                                       Docket 09/21/2020Page
                                                                         Page46235
                                                                                of 46
                                                                                    of
                                        243


              ABOUT LARRY KLAYMAN
Larry Klayman, founder of Judicial Watch and       of the European Union in its Competition
Freedom Watch, is known for his strong             Directorate in Brussels, Belgium. During law
public interest advocacy in furtherance of         school, Larry also worked for the U.S.
ethics in government and individual freedoms       International Trade Commission in
and liberties. During his tenure                                  Washington, D.C.
at Judicial Watch, he obtained
a court ruling that Bill Clinton        •                        Larry speaks four languages-
committed a crime, the first                                     English, French, Itali an, and
lawyer ever to have done so                                      Spanish-and is an
against an American president.                                   international lawyer, among his
Larry became so famous for                                       many areas of legal expertise
fighting corruption in the                                       and practice.
government and the legal
profession that the NBC hit                                      The author of two books, Fatal
drama series "West Wing"                                         Neglect and Whores: Why and
created a character after him:                                   How I Came to Fight the
Harry Klaypool of Freedom                                        Establishment, Larry has a
Watch. His character was                                         third book in the works dealing
played by actor John Diehl.                                      with the breakdown of our
                                                                 political and legal systems. His
In 2004, Larry ran for the U.S.                                  current book, Whores, is on
Senate as a Republican in Florida's primary.       now sale at WNO.com, Amazon.com,
After the race ended, he founded Freedom           BarnesandNoble.com, Borders.com, and all
Watch.                                             major stores and booksellers.

Larry graduated from Duke University with          Larry is a frequent commentator on television
honors in political science and French             and radio, as well as a weekly columnist, on
literature. Later, he received a law degree from   Friday, for WNO.com. He also writes a regular
Emory University. During the administration        blog for Newsmax called "Klayman's Court."
of President Ronald Reagan, Larry was a
Justice Department prosecutor and was on the       Larry has been credited as being the
trial team that succeeded in breaking up the       inspiration for the Tea Party movement. (See
telephone monopoly of AT&T,thereby                 "Larry Klayman - The One Man TEA Party,"
creating competition in the                        by Dr. Richard Swier, http://fwusa.org/KFA)
telecommunications industry.

Between Duke and Emory, Larry worked for                       Support the work of
U.S. Senator Richard Schweiker (R-Pa.)                         Freedom Watch at
during the Watergate era. He has also studied                  www.FreedomWatchUSA.org
abroad and was a stagiaire for the Commission
Case 0:20-cv-61912-DPG Document 5-1 Entered on FLSD Docket 09/21/2020 Page 236 of
                                     243




                          EXHIBIT 5
  Klayman v. Infowars, LLC - Case No. 20-80614-CIV-ALTMAN
                Order Requiring More Definite Statement
Case
 Case0:20-cv-61912-DPG
      9:20-cv-80614-RKA Document
                         Document5-1 Enteredon
                                  4 Entered  onFLSD
                                               FLSDDocket
                                                    Docket04/14/2020
                                                           09/21/2020 Page
                                                                      Page1237
                                                                            of 7of
                                      243


                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO. 20-80614-CIV-ALTMAN

   LARRY KLAYMAN,

                Plaintiff,
  V.

   INFOW ARS, LLC, et al.,

               Defendants.
  ------------------
                                                               I

                             ORDER REQUIRING MORE DEFINITE STATEMENT

                Larry Klayman was upset when Roger Stone called him "incompetent" on national

  television. See Complaint [ECF No. 1] ,i 44. So, he filed this Complaint-which,        when attachments

   are included-is           46 pages long. See id. at 1-46.

                In the Complaint, Klayman asserts five causes of actions against five Defendants.

   Somewhat surprisingly-given              the allegations-none   of the Defendants is named Roger Stone.

   Instead, Klayman has sued: Infowars, LLC; Free Speech Systems, LLC; Alex Jones; David Jones;

   and Owen Shroyer. See id. at 1. Against these Defendants, Klayman levies ( 1) three counts relating

  to Mr. Stone's allegedly defamatory statements; (2) one count of Unfair Competition under the

   Lanham Act; and (3) one count of Unfair and Deceptive Trade Practices under the Florida

   Deceptive and Unfair Trade Practices Act ("FDUTPA"). See generally id. at 1-21.

                The Complaint, however, is a shotgun pleading. It is, in the words of the Eleventh Circuit,

   "replete with conclusory, vague, and immaterial facts not obviously connected to any particular

   cause of action." Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1322 (11th Cir.

   2015); see also FED.R. Crv. P. 8(a) ("A pleading that states a claim for relief must contain ... a

  short and plain statement of the claim showing that the pleader is entitled to relief."
Case
 Case0:20-cv-61912-DPG
      9:20-cv-80614-RKA Document
                         Document5-1 Enteredon
                                  4 Entered  onFLSD
                                               FLSDDocket
                                                    Docket04/14/2020
                                                           09/21/2020 Page
                                                                      Page2238
                                                                            of 7of
                                      243


   (emphasis added)).

          To give some notable examples, Klayman avers that "Defendant Alex Jones is a well-

  known extreme and totally discredited 'conspiracy theorist' and media personality." Id. ,i 6. He

   goes on to inform the Court that the "Sandy Hook families had to endure years of abuse and torture

   from Defendants before finally filing suit against numerous parties." Id. ,i 17. "Furthermore," he

   continues, "Defendant Alex Jones in concert with the other Defendants propagated and promoted

  the 'Pizzagate' conspiracy on his show." Id. ,i 19. These statements are wholly irrelevant to the

   Complaint's causes of action and serve none of its stated purposes: The Sandy Hook tragedy, for

   instance, plays no part in the Plaintiffs    claims, and Defendant Jones' status as a conspiracy

  theorist-true   or not-is   similarly immaterial.

          Of course, if these deficiencies plagued only one or two sentences in an otherwise-

   compliant complaint, the Court might look the other way. But the whole Complaint is littered with

   ostentatious irrelevancy. Take, for example, paragraph 27, which reads as follows:

          27.      Stone likes to portray himself as Mafia, and indeed on information and
          belief has Mafia connections, frequently making reference to Mafia figures who he
          admires, as well as other unsavory types who have been alleged to have engaged in
          unethical and/or illegal behavior. For example, he frequently makes reference to
          his heroes being Hyman Roth in the 'Godfather," who was the movie version of
          Meyer Lansky, and Roy Cohn, not to mention, Richard Nixon, for his role in
          Watergate. In this regard, after Stone was indicted he held a press conference on
          the courthouse steps of the federal courthouse in Ft. Lauderdale, where he was
          booked, with his arms defiantly in the air in the "victory' pose used by Nixon after
          he resigned in disgrace as a result of the Watergate scandal. At the time, Stone had
          been employed by a Nixon group called CREEP, or the Committee to Reelect the
          President. Defendant Stone even has a large tattoo of Richard Nixon affixed to his
          back. Thus, given his admiration for persons such as these, particularly Mafia
          figures, his actions as pled herein can be taken as threats, as well as being
          defamatory. And, Plaintiff Corsi is 72 years old and thus very vulnerable
          emotionally and physically to these threats. Stone's intentional infliction of
          emotional distress and coercion and threats are intended to try even cause Plaintiff
          Corsi to have heart attacks and strokes, in order that Plaintiff will be unable to
          testify at Stone's criminal trial. Tellingly, Stone threatened kill a material witness
          and his service dog, Credico, Person 2 in the Mueller Indictment, "Mafia style."
                                                      2
Case
 Case0:20-cv-61912-DPG
      9:20-cv-80614-RKA Document
                         Document5-1 Enteredon
                                  4 Entered  onFLSD
                                               FLSDDocket
                                                    Docket04/14/2020
                                                           09/21/2020 Page
                                                                      Page3239
                                                                            of 7of
                                      243


          Stone also fashions himself and indeed has the reputation, at a minimum, as being
          the preeminent "dirty trickster." See "Get Me Roger Stone" on Netflix.

   Compl. ,i 27 (grammatical errors in original).

          In just one paragraph, Klayman manages to reference the Mafia, Hyman Roth, Meyer

   Lansky, Roy Cohn, Richard Nixon, the Watergate Scandal, a "group called CREEP," a "large

  tattoo of Richard Nixon," an emotional support animal, an internet streaming service, a

   documentary, and the Mueller Indictment-not      to mention several serious allegations of witness

  tampering and intimidation. Id. ,i 27. This paragraph plainly violates   FED.   R. Crv. P. lO(b), which

  requires that "[a] party ... state its claims or defenses in numbered paragraphs, each limited as far

   as practicable to a single set of circumstances." (emphasis added).

          But the problem lies, not so much in the sheer number or variety of allegations-though

  these are, in themselves, problematic. The problem is, rather, that the Defendants cannot properly

   answer this paragraph with a simple "Admitted," "Denied," or "I don't know"-as         FED.   R. Crv. P.

   8(b) requires them to do. After all, some of these "facts" are true, others may not be, some are

   factual averments, others are legal conclusions, and many more may be the kinds of things the

   Defendants know nothing about-all within a single paragraph.

          Again, it would be one thing if paragraph 27 were unique in this respect. But the entire

   Complaint is similarly deficient. So, for instance, whole pages of the Complaint are dedicated to

   Roger Stone's pending criminal prosecution. See generally Compl. at 6-8. In fact, the Plaintiff

   attaches to the Complaint a copy of the indictment against Mr. Stone-this,        despite the fact that

   Mr. Stone is not a party to this case. See id. at 21. Either way, the pending criminal prosecution

   against Mr. Stone is wholly irrelevant to the Plaintiffs defamation claims.

          The Plaintiffs decision to include a count of Unfair Competition under the Lanham Act



                                                    3
Case
 Case0:20-cv-61912-DPG
      9:20-cv-80614-RKA Document
                         Document5-1 Enteredon
                                  4 Entered  onFLSD
                                               FLSDDocket
                                                    Docket04/14/2020
                                                           09/21/2020 Page
                                                                      Page4240
                                                                            of 7of
                                      243


  warrants separate discussion. See Compl. at 16-18. To have standing 1 to bring a claim under the

   Lanham Act, the Plaintiffs injuries must fall within the "zone of interests" the statute was intended

  to protect. See Lexmark Int'!, Inc. v. Static Control Components, Inc., 572 U.S. 118, 130 (2014)

   ("The zone-of-interests test is therefore an appropriate tool for determining who may invoke the

   cause of action in § 1125(a)."). Identifying those interests "requires no guesswork, since the Act

   includes an 'unusual, and extraordinarily helpful,' detailed statement of the statute's purposes."

  Id. at 131 (citation omitted). Those "purposes" are set out in 15 U.S.C. § 1127, which provides:

          The intent of this chapter is to regulate commerce within the control of Congress
          by making actionable the deceptive and misleading use of marks in such commerce;
          to protect registered marks used in such commerce from interference by State, or
          territorial legislation; to protect persons engaged in such commerce against unfair
          competition; to prevent fraud and deception in such commerce by the use of
          reproductions, copies, counterfeits, or colorable imitations of registered marks; and
          to provide rights and remedies stipulated by treaties and conventions respecting
          trademarks, trade names, and unfair competition entered into between the United
          States and foreign nations.

          The Plaintiffs alleged injury appears to lie well outside the zone of these interests. He

   alleges no use of a "mark," mentions no "unfair competition," claims no "counterfeiting," and does

  not reference any international commerce. Instead, he brings a Lanham Act claim as an attorney

  whose reputation was (allegedly) harmed when a television personality (apparently) expressed a

  negative opinion of him. See Compl. ,i 77 ("Defendants have made false and/or misleading

   statements that have deceived and/or had the tendency to deceive a substantial segment of the

  receiving audience."). Because this injury does not plausibly fall within the purview of the Lanham

  Act's "zone of interests," its inclusion in the Complaint is purely "conclusory."




   1
    It is the Court's responsibility to "zealously insure that jurisdiction exists over a case." Smith v.
   GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001).
                                                     4
Case
 Case0:20-cv-61912-DPG
      9:20-cv-80614-RKA Document
                         Document5-1 Enteredon
                                  4 Entered  onFLSD
                                               FLSDDocket
                                                    Docket04/14/2020
                                                           09/21/2020 Page
                                                                      Page5241
                                                                            of 7of
                                      243


          At its core, the Plaintiffs claim is straightforward: he was injured, he says, when a

  television personality defamed him on a national television program. Rather than plead these

   simple facts, however, the Plaintiff has delved deeply into the Defendants' personal histories in a

  way that untethers most of his factual allegations from the Complaint's causes of action. This type

   of shotgun pleading is inappropriate in federal court. See, e.g., Weiland, 792 F.3d at 1323 ("The

  unifying characteristic of all types of shotgun pleadings is that they fail to one degree or another,

   and in one way or another, to give the defendants adequate notice of the claims against them and

  the grounds upon which each claim rests.").

          Nevertheless, the Eleventh Circuit has warned that a "district court abuses its discretion

  when it dismisses an action sua sponte without providing the plaintiff with notice of its intent to

   dismiss or an opportunity to respond, unless amendment would be futile or the complaint is

  patently frivolous." Brinson v. Welsh, 709 F. App'x 582, 584 (11th Cir. 2017) (citing Surtain v.

  Hamlin Terrace Found., 789 F.3d 1239, 1248 (11th Cir. 2015) (cleaned up)). And this Court is not

  prepared (at least not yet) to say that the Complaint is "patently frivolous"-and   so, it will not be

   dismissed.

          Fortunately, though, the Eleventh Circuit has approved of a less-drastic remedy in these

   circumstances: When faced with a shotgun pleading, the Circuit has said, district courts should sua

  sponte require the plaintiff to amend his complaint before the defendant wastes resources

  responding to a pleading that patently violates the Federal Rules of Civil Procedure. See, e.g.,

  Ferrell v. Durbin, 311 F. App'x 253, 259 n.8 (11th Cir. 2009) ("When presented with a shotgun

   complaint, the district court should order repleading sua sponte. "); Davis v. Coca-Cola Bottling

   Co. Consol., 516 F.3d 955, 984 (11th Cir. 2008) ("In light of defense counsel's failure to request

   a repleader, the court, acting sua sponte, should have [required a more definite statement]."


                                                   5
Case
 Case0:20-cv-61912-DPG
      9:20-cv-80614-RKA Document
                         Document5-1 Enteredon
                                  4 Entered  onFLSD
                                               FLSDDocket
                                                    Docket04/14/2020
                                                           09/21/2020 Page
                                                                      Page6242
                                                                            of 7of
                                      243


   (cleaned up)); Anderson v. Dist. Bd. of Trustees of Cent. Fla. Cmty. Coll., 77 F.3d 364, 367 n.5

   (11th Cir. 1996) ("On examining those pleadings, the court, acting sua sponte, should have struck

  the plaintiffs complaint, and the defendants' answer, and instructed plaintiffs counsel to file a

  more definite statement."); see also Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1127 (11th

   Cir. 2014) ("[W]hy should parties wait until discovery to identify, with precision, the subject of

  the litigation? That is exactly backward. Civil pleadings are supposed to mark the boundaries for

   discovery; discovery is not supposed to substitute for definite pleading."); Wagner v. First Horizon

  Pharm. Corp., 464 F.3d 1273, 1279 (11th Cir. 2006) ("[Shotgun] pleadings divert already stretched

  judicial resources into disputes that are not structurally prepared to use those resources

   efficiently."); Byrne v. Nezhat, 261 F.3d 1075, 1130 (11th Cir. 2001) ("[S]hotgun pleadings wreak

  havoc on the judicial system.").

          This Court will follow that admonition here and require the Plaintiff to amend his

   Complaint before any response is filed.

          Accordingly, the Court hereby

          ORDERS as follows:

          1. The Plaintiff shall, by April 23, 2020, file an Amended Complaint that

              complies with the Eleventh Circuit's holding in Weiland, the Federal Rules of

              Civil Procedure, and this Order. In particular, the Plaintiff shall remove all

              references to irrelevant, conclusory, and scandalous material.

          2. The Plaintiff shall then serve a copy of the Amended Complaint, together with

              this Order, on each of the Defendants.




                                                    6
Case
 Case0:20-cv-61912-DPG
      9:20-cv-80614-RKA Document
                         Document5-1 Enteredon
                                  4 Entered  onFLSD
                                               FLSDDocket
                                                    Docket04/14/2020
                                                           09/21/2020 Page
                                                                      Page7243
                                                                            of 7of
                                      243


         3. If the Plaintiff chooses to include his Lanham Act claim in his Amended

            Complaint, he must SHOW CAUSE, by April 27, 2020, that he has standing

            to pursue that claim.

         4. Failure to comply with this Order will result in dismissal without prejudice and

            without further notice.

         DONE AND ORDERED in Fort Lauderdale, F




                                                      ROYKALTMAN
                                                      UNITED STATES DISTRICT JUDGE
   cc:   counsel of record




                                                 7
